VOTE
(14463/2000 - C5-0696/2000 - 1999/0022(COD))
(The President declared the common position approved)
Report (A5-0391/2000) by Mr Colom i Naval, on behalf of the Committee on Budgets, on the proposal for a European Parliament and Council decision concerning the mobilisation of the flexibility instrument (paragraph 24 of the Interinstitutional Agreement of 6 May 1999 on budgetary discipline and improvement of the budgetary procedure (SEC(2000)2167 - C5-0665/2000)
(Parliament adopted the resolution)
The draft general budget for 2001 amended by the Council
Haug (PSE), rapporteur. (DE) Madam President, in Tuesday's debate I expressed my thanks for the wholehearted cooperation I have received from the President of the Council, the Commissioner and the honourable Members of the House, and I spoke of the feeling of solidarity we all had with one other, which, I believe, has now brought this budget to a successful conclusion. At this point, since a large number of Members are present in the chamber, I should like to repeat that the only reason why I was able to perform my task as rapporteur so effectively was the work that was done with me and for me by the marvellous secretariat of the Committee on Budgets, which has worked extremely hard throughout the year, putting in many, many hours, including weekends. The members of the secretariat of the Committee on Budgets, whether they work front stage or behind the scenes, have been very, very cooperative and highly competent. I wish to convey my sincere thanks to them and I call on the House to show its appreciation with me.
I should like to announce a few fairly minor technical adjustments very briefly. We shall have modifications to Amendments Nos 171, 187 and 21 in Document 12. Since the legal bases now exist for the programmes we adopted with the Council, the money will be brought forward in these cases from the reserve to the budget lines in question.
I believe my honourable colleagues will all subscribe to these modifications. The programmes involved are the action programme for equal opportunities, the MEDIA programme and the action programme against discrimination.
The last announcement I have to make relates to Amendment No 197. This amendment concerns MEDA. We intend to keep the remarks we adopted at the first reading for the second reading as well. I think that is all I have to say for the time being. I am sure the House will endorse these decisions.
(Applause)
Madam President, I can be fairly brief, because I paid all my tributes at the first reading and no longer have so many problems with the other budgets. But I believe the Commission deserves a special word of thanks, particularly the Director-General, whom Mrs Haug did not mention. May I now rectify that oversight.
I have fallen victim to the new software program, which grieves me greatly, since I am an engineer by profession. But I do depend, of course, on the assistance of our services. With regard to Amendments Nos 34, 38, 35, 36 and 78, the computer has jumbled up the figures. I therefore ask that technical adjustments be made here. It is a matter of restoring what we said at the first reading. This is not a fiddle. It is the computer that has cooked the books here. The Members of Parliament have been the soul of propriety, as ever. I therefore ask for your support and trust on this point. We shall make hand-written amendments, using 19th-century methods to overrule and outmanoeuvre the technology of the 21st century. That will set everything to rights.
Report (A5-0380/2000) by Mrs Haug and Mr Ferber, on behalf of the Committee on Budgets, on the draft general budget of the European Union for the financial year 2001 as modified by the Council (all sections) (13830/2000 - C5-0600/2000 - 1999/2190(BUD)) and on Letter of Amendment No 2/2001 to the 2001 draft general budget (13833/2000 - C5-0653/2000)
Section I European Parliament
Section II Council
Section IV Court of Justice
Section V Court of Auditors
Section VI Economic and Social Committee
Section VII Committee of the Regions
Section VIII European Ombudsman
(Parliament adopted the resolution) President. I offer my heartfelt congratulations to the two rapporteurs, Mrs Haug, the general rapporteur, and Mr Ferber.
Madam President, I do not wish to hold up the ceremony. With all this gratitude having been expressed, I should just like to thank the members of the Sittings Service, who have worked hard to ensure that the votes were taken quickly and efficiently.
We shall now proceed to the signing of the budget. I should like to point out that this document is being signed, for the second time, by three women.
(Having invited Mrs Parly, President-in-Office of the Council, Mrs Schreyer, member of the Commission, Mr Wynn, Chairman of the Committee on Budgets, and the rapporteurs, Mrs Haug, Mr Ferber and Mr Colom i Naval to join her, the President signed the budget.)
We have now signed the budget for 2001. To put the record straight, I must state that Mrs Parly, who has had to leave, has informed me, on behalf of the Council, that she was delighted with the agreement between our two institutions, which was a result of the conciliation meeting on 23 November. She also recalled the Council's observation concerning the classification of budget headings for the Commission's pre-retirement plan and for administrative expenditure on fisheries agreements.
Report (A5-0372/2000) by Mr Staes, on behalf of the European Parliament' s delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive amending Council Directive 95/53/EC fixing the principles governing the organisation of official inspections in the field of animal nutrition (C5-0499/2000 - 1998/0301(COD))
(Parliament approved the joint text)
Recommendation for a second reading of report (A5-0347/2000) by Mr Lannoye, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the common position adopted by the Council with a view to the adoption of a European Parliament and Council directive amending Directive 95/2/EC on food additives other than colours and sweeteners (9662/1/2000 - C5-0425/2000 - 1999/0158(COD))
The President declared the common position approved as amended(Parliament adopted the legislative resolution)
Report (A5-0361/2000) by Mr Ferber, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council directive amending Directive 97/67/EC with regard to the further opening to competition of Community postal services (COM(2000) 319 - C5-0375/2000 - 2000/0139(COD))
Madam President, I wonder whether I could crave the indulgence of the House. I have spoken to Mr Sterckx about Amendment No 60 and the block that relates to it, which is Nos 52, 62, 57, 38 and 60. With the agreement of the rapporteur we would like to move my Amendment No 60 to be taken between Nos 52 and 62 if it comes to that. Mr Sterckx and the rapporteur are agreeable to that.
Madam President, I completely agree with what Mr Atkins is saying, but I have noticed to my amazement that, although I, along with 31 other members, tabled Amendment No 62, and although I phoned up the services three times to say that that was my amendment, it is still listed under Mr Robert Atkins. I find this very odd, for I think this does have a bearing on the discussion in some way or other. I do not think that that is right. It is clearly an amendment tabled by myself, along with 31 members, and I therefore want it to carry my name. If I phone up on several occasions regarding this matter, then surely it should be possible to have this rectified. No disrespect, but this is not how things should be done, in my opinion.
We shall restore your name as author of this amendment.
(Parliament adopted the legislative resolution)
Report (A5-0362/2000) by Mr García-Margallo y Marfil, on behalf of the Committee on Economic and Monetary Affairs, on
I. the proposal for a European Parliament and Council regulation amending Regulation (EEC) No 218/92 on administrative cooperation in the field of indirect taxation (VAT) (COM(2000) 349 - C5-0298/2000 - 2000/0147(COD)), and
II. the proposal for a Council directive amending Directive 77/388/EEC as regards the value added tax arrangements applicable to certain services supplied by electronic means (COM(2000) 349 - C5-0467/2000 - 2000/0148(CNS))
(In successive votes, Parliament adopted the two legislative resolutions)
Report (A5-0378/2000) by Mr de Roo, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive on the assessment and management of environmental noise (COM(2000) 468 - C5-0411/2000 - 2000/0194(COD))
(Parliament adopted the legislative resolution)
Report (A5-0350/2000) by Mrs Lienemann, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council decision on a Community framework for cooperation to promote sustainable urban development (COM(1999) 557 - C5-0309/1999 - 1999/0233(COD))
(Parliament adopted the legislative resolution)
Report (A5-0374/2000) by Mr Dary, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation amending Regulation (EEC) No 404/93 on the common organisation of the market in bananas (COM(1999) 582 - C5-0277/1999 - 1999/0235(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0366/2000) by Mrs Torres Marques, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a Council directive amending Directive 77/388/EEC on the common system of value added tax, with regard to the length of time during which the minimum standard rate is to be applied (COM(2000) 537/2000 - 2000/0223(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0390/2000) by Mrs Gill, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council decision adopting a Multiannual Community programme to stimulate the development and use of European digital content on the global networks and to promote linguistic diversity in the Information Society (COM(2000) 323 - C5-0462/2000 - 2000/0128(CNS))
before the vote on Amendment No 51
Madam President, if the House permits, I should like to give an oral explanation of my Amendment No 51. Some linguistic confusion has arisen, and what I sought to achieve is not reflected at all in this wording. Instead of what is suggested by the words "of producers and artists, especially from the non profit-making sector", my primary intention was that we should include in this circle representatives of content providers. Yesterday, before and after the debate, I discussed the matter with some individual Members of the House. Several Members consider that these representatives of the content providers are subsumed under other categories of representatives. This shows that the wording is not clear and unequivocal. The programme is called eContent. We should therefore include content providers in it. This ought not to pose a great problem, in my view. I should appreciate your support for this amendment.
(Parliament gave its assent to the oral amendment being tabled) (Parliament adopted the legislative resolution)
Joint proposal for a resolution on the results of the European Council meeting of 7-10 December 2000 in Nice
Madam President, if I may crave your indulgence, I only wished to comment that the draft Treaty of Nice regrettably still makes reference to the ecu rather than the euro. I believe this is something of an anachronism!
It is indeed most annoying!
Madam President, I wonder whether we can sanction a resolution regarding the Nice Summit at all? I fear that we may have a situation on our hands which is not dissimilar from the American re-count. Having read what was in the papers this morning in my country, I have to say that not only was the French Presidency mistaken about Poland' s and Spain' s vote weighting, for which the President has, in fact, offered his apologies, but problems have emerged which are both numerous and embarrassing. I quote: annex 3 of the draft treaty stipulates that the majority threshold, which rises as and when new Member States accede, should constitute 73.4% of the votes once all Member States have joined. That translates, therefore, into 253 votes in the Council of Ministers. However, that also means that the blocking minority - and that is, after all, what this is all about, that is what the Nice Agreement was about - amounts to 93. But only one sentence down from this, the number of votes are 91! You do realise that it is difficult for us to discuss a treaty if it contains mistakes such as these.
You are anticipating the work of the Committee on Constitutional Affairs.
(Parliament adopted the resolution)
Report (A5-0334/2000) by Mr García-Margallo y Marfil, on behalf of the Committee on Economic and Monetary Affairs, on the Commission communication on the taxation of aircraft fuel (COM(2000) 110 - C5-0207/2000 - 2000/2114(COS))
(Parliament adopted the resolution)
Report (A5-0352/2000) by Mrs Patrie, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Commission communication on the precautionary principle (COM(2000) 1 - C5­0143/2000 - 2000/2086(COS))
(Parliament adopted the resolution)
Before we proceed to the explanations of votes, I would like to wish all those Members I will not be seeing afterwards a very merry Christmas.
My vote against the agreement which will allow more lorries on the Swiss roads as from 1 January is unrelated to the number of permits which Dutch hauliers managed to secure in the process. Although it is likely that they will consider the number 23 428 far too low, they will nevertheless be pleased with the room for growth provided to them. This agreement forms part of an initiative by means of which Switzerland and Norway will increasingly take on the guise of EU Member States. The only difference is that they do not pay a contribution and do not have a right to vote. As a result, their governments can continue to reassure a critical population of their on-going independence, although that is less and less the case.
However, far more important is the fact that this agreement will generate a great deal of extra freight traffic on the roads. After Austria, the Alps barrier is now also disappearing in Switzerland. That country had previously opted for discouraging road traffic and improving rail connections for freight transit traffic. Allowing an increasing number of larger lorries on the roads will force Switzerland to invest more in motorways. I am not at all convinced by the fact that large Swiss environmental organisations have been sweet-talked into this with the argument that the revenue from levies will benefit the expansion of rail. This agreement is attractive to a number of companies but detrimental to the environment and democracy.
General Budget for 2001
At the second reading of the budget, Parliament has just approved the full reinstatement to the Cohesion Fund budget line of EUR 360 million, which it had placed in reserve on the first reading.
For the Portuguese Socialists, the Cohesion Fund is a mainstay of the economic and social cohesion policy, which was launched by the Single European Act and substantially strengthened by the Maastricht Treaty. Since it was set up, the Cohesion Fund has had a considerable impact on two areas of great Community interest - the environment and trans-European transport networks; it has been effectively implemented in the Community budget and has had one of the highest implementation rates in the entire Community budget.
As our comrade, Mário Soares, stated at the investiture of the current Prodi Commission, the most negative point in its programme was the abolition of the Service Directorate for this Fund and its removal from the name and directory of the former Directorate-General XVI. This abolition, which began to take place in the middle of last year, as we had anticipated, resulted in a dramatic fall in the speed with which projects were approved and payments made, to the point where the annual implementation of authorisations of this fund at the end of June 2000 was less than one per cent.
In its proposal to Parliament to cut EUR 360 million from the 2001 payments, the Commission was showing worrying signs of a lack of interest, motivation and will to fully implement the financial package agreed upon by the Berlin European Council. After this proposal, the Portuguese Socialists decided to vote against the budget at its first reading if it did cut EUR 360 million from the draft budget, agreeing to vote for the budget only when this position was changed to place this money in reserve.
In the face of the joint efforts by the representatives of several governments in the Council, particularly the Portuguese Government, and members of various Parliamentary groups, in which it is fair to highlight the Portuguese Socialist members, the trialogue held between the Commission, the Council and Parliament decided to reinstate the whole of the funding laid down in the first Council reading for the Cohesion Fund payments, and Parliament has just ratified this position. We are delighted with this decision and now commit ourselves to remaining vigilant over the implementation of the Cohesion Fund.
In order to make up for the delayed start in the implementation of the Cohesion Fund in this programme period, the beneficiary Member States will have to redouble their efforts and their care and, most of all, the Commission will have to give it top priority, especially by increasing the human and financial resources allocated to monitoring the fund.
The debate at second reading on the 2001 budget gives rise to the same feelings we had last October and therefore leads us again to voting against the budget.
As we pointed out at first reading, aid to the Balkans by no means justifies a revision of the financial perspective, and nor does it mean, spuriously, that the fisheries agreements with Morocco should be challenged, by entering EUR 130 million into a reserve. We are delighted that this has now been acknowledged.
The most significant event to have occurred since our previous budgetary debates is, of course, the "mad cow" crisis. Whilst France must now take satisfaction in the fact that the European Union has finally adopted France' s position in the field of prevention, we remain concerned about the appropriations that these new political choices will require.
The gravity of the situation has led our group to table a number of amendments highlighting the importance of earmarking the necessary funds for standardising screening tests and for compensation for them, as well as for massive aid to the cattle industry, which has been severely affected.
The EUR 60 million for the former and the EUR 360 million earmarked for the latter will not be enough for 2001.
We are asking for a considerable supplementary and amending budget in January to demonstrate the interest that Parliament intends to give to this dossier.
I voted against the resolution because of the adoption here of paragraph 23, which instructs the Secretary-General of Parliament to continue negotiations with the Government of Luxembourg with a view to allowing the transfer from Luxembourg to Brussels of all officials who are needed in Brussels for more efficient and cost-effective management of Parliament's Secretariat and for an improved service to Members. This paragraph is a perfect carte blanche for the effective closure of the Secretariat-General of the European Parliament in Luxembourg.
In Edinburgh in 1992, the Heads of State and Government decided that the European Parliament had three official seats: Strasbourg for 12 plenary part-sessions a year, Brussels for committee and group meetings and short plenary part-sessions and Luxembourg as the seat of the Secretariat-General.
At the Edinburgh Summit, the Heads of State and Government were undoubtedly aware that three official seats generate travelling and subsistence costs, so it is not up to the Members of the European Parliament to raise the issue of our official seat in order to press for cuts in administrative expenditure. We can certainly call for reduced spending in general, because each of us could list examples of savings that could be made, and these would far exceed the travel expenses of the officials who have to travel from Luxembourg to Brussels or Strasbourg. I should also emphasise that it costs far more to travel to Strasbourg from Brussels. Many people will be blissfully unaware of the fact that this is actually an indirect attack on Strasbourg too.
Back in July, Parliament decided by a narrow majority that, during the 12 plenary weeks when we would have to meet in Strasbourg in the course of 2001, the House would only sit from Monday afternoon until Thursday, the Friday sittings being discontinued, a decision which was, in itself, a first tilt at Strasbourg.
Perhaps the French have even resigned themselves to this, if we are to believe the report in a German newspaper on 13 December, according to which President Chirac, in a piece of out-and-out horse-trading, is supposed to have promised the recalcitrant Belgian Prime Minister (who is now being hailed as the hero of Nice) that in future all summit meetings, as well as an additional week of plenary sittings of the European Parliament, would be held in Brussels. This was allegedly the price for the 'hero of Nice' agreeing to accept fewer votes in the Council than the more populous Netherlands under the system of qualified majority voting.
The adoption of this paragraph will undoubtedly coincide with the re-emergence of the paper produced by a Vice-President of this Parliament who wants to shift all the services and the Directorate-General from Luxembourg to Brussels. According to his plan, Luxembourg will continue to house no more than a handful of technical services such as the print shop and the translation service. This would clearly violate the letter and spirit of the aforementioned decisions taken by the Heads of State and Government regarding the seat of Parliament.
The advocates of this relocation of the Secretariat-General from Luxembourg to Brussels are naturally unconcerned about the social and human implications of such a move for the officials and their families, many of whom have lived in Luxembourg for decades and have bought houses there; our officials have children at school there and spouses who work there.
Here in Parliament we take every suitable opportunity, as well as some unsuitable opportunities, to adopt resolutions about the reunification of families. Yet we want to tear the families of our own officials apart, especially those in the D, C and B grades, who cannot afford expensive removals and all the other financial burdens such moves entail, on the basis of the spurious argument that we have to cut costs in this particular way. We cannot and must not allow this to happen.
This also means, of course, that the Government of Luxembourg is once more being called upon not only to be vigilant but also to guarantee compliance with contractual agreements.
Mr President, I voted for the budget but this is the last time I shall do so, for I consider Parliament's financial concern for pensioners and the elderly to be totally inadequate.
Before I left for Strasbourg, the pensioners and elderly people of Bergamo said to me: 'Christmas is coming and we in Bergamo celebrate both Christmas and the feast day of St Lucy. Will Mr Ferber prove to be a Father Christmas? Will Mrs Haug be a St Lucy for pensioners and elderly people?' Sadly, the answer is no, for despite the fact that pensioners make up 30% of the population of the European Union, our budget does not set aside commensurate financial support to solve their problems.
I wholeheartedly support this report by Mr Staes on the organisation of official inspections in the field of animal nutrition. It allows the Commission to take safeguard measures in emergency situations without consulting Member States, and thus significantly increases the speed and efficiency with which cases can be dealt. The change from requiring "all necessary assistance" to "full assistance" from Member States, and the fact that the European Parliament has to be kept informed as to results, also indicate that this report is of genuine significance for all Member States.
We, the Swedish and Danish Social Democrats, have today voted in favour of the EU budget for 2001. The budget will allow the EU to implement its priority activities whilst, at the same time, maintaining budgetary discipline. The EU' s budget for next year is one of the smallest relative to the size of the Member States' GDP.
The budget for 2001 is largely based on a compromise between Parliament, the Council and the Commission, which we support. Parliament has succeeded in driving through a number of important prioritisations - including increased efforts in the struggle against unemployment and poverty, a number of important environmental and equality issues, etc. We have voted against the right' s attacks on the LIFE programme and the European Women' s Lobby.
We have thus found the funds required in order to be able to provide strong support to the reconstruction and democratisation of the Balkans, including now in Serbia. However, the need for a long-term solution for future budget years remains.
We are critical of the scope and orientation of the EU' s agriculture policy. This needs to undergo more extensive reform in the future, partly so as to provide room for the enlargement of the EU. The EU' s agriculture policy is far too expensive. Moreover, we are highly critical of the over-production of agricultural produce and of the use of information funds by the EU to sell this surplus. We are also very critical of the extensive support given to tobacco production which, in our opinion, directly conflicts with the EU' s heightened ambitions in the area of public health.
We would also like to emphasise how important it is that the implementation of the EU' s budget is made more efficient, so that we can get a grip on the problem of the substantial backlog that exists in certain areas. The budgetary system, along with the methods for openness, auditing and political control, need to be improved and modernised quickly. We Scandinavian Social Democrats have also succeeded in driving through a proposal for increased support to local and regional cooperation in the Baltic region, which now amounts to EUR 16 million. Parliament has also increased the budget for twin town cooperation, which we consider to be an important programme for promoting local cooperation within the Union.
I think it would be useful first of all to point out that the minimal increase to the 2001 budget as adopted by the Council compared to the current year' s budget is a vital political message aimed at our fellow citizens. If budgetary moderation is to be accepted, it must apply across the board.
The conciliation meeting of 23 November enshrined the use of all the sums available under the flexibility instrument, totalling EUR 200 million, for Serbia, and this is to be welcomed, even if we must deplore the fact that Parliament has had to reverse the decision it took at first reading, which favoured MEDA. In addition to the EUR 200 million of emergency aid deducted from the 2000 budget so that the Serbs are able to get through the winter in as tolerable conditions as possible, following the trialogue held in October, EUR 240 million will be provided in 2001 under aid for the Balkans, whilst the "Prodi" proposals ought to enable us to dedicate some EUR 2.2 billion to getting this region, particularly the Former Republic of Yugoslavia, back on its feet over a period of years.
The European Union is thereby now conceding, admittedly rather late in the day, the importance of substantial aid to the Republic of Yugoslavia, which is at a low ebb, and of doing so whilst respecting its borders. The size of the allocation that has been earmarked for Kosovo does not mean that there are not legitimate questions as to the real capacity of this region of Yugoslavia to absorb the EUR 350 million that were initially earmarked to be given to it in 2001. A precise and thorough assessment must therefore be carried out of all reconstruction needs in the various regions of the Former Republic of Yugoslavia. We must also recognise Belgrade as our only legitimate partner in dialogue, for all future actions; otherwise, the European Union will run the risk of appearing to support and encourage the separatist and terrorist movements in the region.
(The explanation was cut short pursuant to Rule 137(1) of the Rules of Procedure)
Staes report (A5-0372/2000)
Lannoye report (A5-0347/2000)
Mr President, I voted for this report on food additives and, in particular, for the ban on using sodium alginate to preserve carrots.
We are deceiving the consumer three times: once because carrots picked one, two, three or four years earlier appear to be fresh, next because the carrots appear to the consumer to be as hard as if they had just been picked rather than flabby like old carrots, and then again because, as we are all aware, Mr President, carrots have a binding effect on the bowel and, when sodium alginate is added, they become laxatives.
Mr President, I suggest that when Mr Fatuzzo publishes his collected works, in other words, all his explanations of votes put together, he should give each of us a copy. It would make most interesting reading.
García-Margallo y Marfil report (A5-0362/2000)
Mr President, I voted for the García-Margallo y Marfil report on the taxation of electronic commerce.
I must tell you that, last night, I dreamt I was a pensioner. I do not actually receive a pension although I am the representative of the Pensioners' Party in Italy. Well then, I dreamt that I was a very old pensioner who needed some medicine. Instead of having to go to the doctor to get a prescription and then to the chemists' and then having to pay for the medicine to be delivered to my home, as I usually do, I watched the doctor press a key on his computer and, when I got home, I found the medicine already there waiting for me. The chemists' had received an e-mail from the doctor containing instructions and had sent an assistant to deliver it.
I therefore ask you, Mr President, when we will vote on a directive facilitating this type of electronic commerce. I hope it will be soon.
We voted against the Torres Marques report on harmonising VAT in Europe and, incidentally, against the García-Margallo y Marfil report, which deals with the taxation of electronically supplied services.
We are against VAT in all its forms, because it is an indirect tax that hits the working classes the hardest.
Besides, this proposal seeks to define a rate band, in other words, to abolish the lower VAT rates for mass consumption products, such as bread, cooking oil and dairy products, or even for essential medicines.
This is harmonisation for the sake of it and we are in favour of abolishing VAT at European level and in favour of a highly progressive tax on company profits and on capital income.
We have voted against Amendment No 13, which was submitted by Olle Schmidt. The conclusion he draws from the fact that the USA has exempted e-commerce from VAT for five years is that the EU should do likewise. This is a conspicuously weak conclusion.
There is no reason to give tax advantages to a particular form of distribution. Moreover, such adaptation to conditions in the USA would undoubtedly make it more difficult for us to achieve a normal level of tax in both the USA and Europe five years down the line.
Moreover, we must break the tendency to import American incongruities into Europe in this area as in other areas.
Ferber report (A5-0361/2000)
I suggest that he also sends a copy to Malta, since the only time he has failed to give an explanation of vote was, I believe, when we were discussing Malta. I do not think that Valetta has ever quite recovered from this blow.
Mr President, I will do my best to remedy this before 2004 with a few explanations of votes in favour of Malta.
I voted for the Ferber report, although I have to say that I would prefer there to be greater liberalisation of the postal service. People often say to me: 'Mr Fatuzzo, pensioners and elderly people want their mail delivered to them every day, even if they live in far-away or mountainous places, and you should therefore be wholly in favour of a universal service.'
However, I have to say that some elderly pensioners who live in mountain villages have told me that they would rather receive mail once a week and have a higher pension rather than receive mail every day and have a lower pension. I am therefore in favour of greater liberalisation.
We voted against the Ferber report. We are against any kind of seizure by private capital of a public service as essential as the post office, whether the weight/price threshold, beyond which we open up the door to such capital is 350 grams, 150 grams or, even worse, 50 grams. Whether privatisation is gradual or sudden, it will inevitably mean the destruction of the public service and will have serious consequences for postal workers.
We do not feel that we should in any way endorse an operation that will only serve the interests of a few capitalist groups that are looking for an area of investment to generate private profit at the expense of the whole population, and more particularly, at the expense of those classes with the lowest incomes.
The Swedish Social Democrats in the European Parliament consider that the postal market within the EU should be opened up to competition. By gradually deregulating the European market postal services can be made more efficient and the level of service to the customer raised.
An end date would send a clear message to the players in the postal market and provide better opportunity for the national monopolies to prepare for deregulation. For this reason we have voted for an end date for liberalisation.
We also consider it unjustifiable that countries in the EU compete in Sweden' s postal market, for example, when they are not prepared to allow competition in their own markets.
We have therefore abstained in the vote on the Ferber report.
Today I voted in favour of the Ferber report on "European postal services" because, given the current balance of power in Europe and within the European Parliament, we obtained as much as we could to prevent the total disappearance of public postal services in Europe!
This took intense negotiations and the greatest possible rallying together at all levels, but as of today, the main part has been saved!
Nevertheless, I must say quite seriously that this is as much as I can accept from a Europe which I feel to be too liberal! A framework directive on postal services in Europe must therefore be drawn up as quickly as possible, since the Nice Summit gave the "green light" to this project.
Claude Desama is determined to see his proposal through to the bitter end. On this matter, too, we have reached a point at which all supporters of public service should find themselves. Through the Ferber report, we have shown that this is possible. Now we must actually do it.
I am very pleased with this first reading and with the work that has been achieved by our Committee on Regional Policy, Transport and Tourism, with the commitment of our rapporteur and, above all, with the skill and constancy demonstrated on so many occasions by Brian Simpson, our shadow rapporteur in the Group of the Party of European Socialists.
The liberalisation of postal services is one of the fundamental dossiers connected with the concept of services of general interest and, more generally, with preserving the European Union' s social and territorial cohesion. In addition to the technical but necessary vision of what we wish to preserve in the field of universal service and of what we would like to open up to competition, there is the implementation of the "European social model" . How far must liberalisation be taken? Why should we try to speed up the process, which is what the executive Commission and Commissioner Bolkestein wanted? Why should we try to dismantle services which are useful and appreciated by our citizens, by denying them adequate financial resources and by making them dependent on an obsolete and punishing system of subsidies?
We cannot, of course, undermine the principle of the adaptability of public services, which is what the Commission suggested, since this lies at the very heart of the history of most of our countries and which we consider to be very important. I do not think that this is at all reasonable and, fortunately, we were to put things right during the vote in the parliamentary committee. This is why I voted for this report as adopted in committee.
How will the postal sector emerge from this period in which contradictions and controversies have been used to prop up the arguments, which are nevertheless often technical, that have been put together in the context of opening it up to competition?
Can we erase, with a simple decision, with a potentially small majority, the entire concept of the postal service, a concept whose roots and forms are bound up with the specific nature of each Member State?
How can we not take into account the national differences covered by this quite unique sector, particularly from the point of view of adapting public service to the reality of local situations?
How can we talk about public service in countries where this concept is barely acknowledged, if at all, whereas in others, it is grounded in the culture and represents a defining element of social cohesion, particularly in rural areas?
We are not asking Sweden to change its system, but we certainly do not want it to impose its system on us.
Admittedly, Mr Ferber' s text, after much haggling at committee stage, does little more than moderate and delay the Commission' s proposal. This proposal is unacceptable because it is based on assertions that have little or no justification.
But how can we not see this compromise report as a compromise on the postal service itself? It is easy for the supporters of qualified liberalism to be satisfied with a text that waters down Commissioner Bolkestein' s ultraliberal proposal, which is founded entirely on ideological reasoning.
(The explanation of vote was cut short pursuant to Rule 137(1) of the Rules of Procedure)
I am truly sorry that Parliament voted to support a policy that is very harmful as far as consumers are concerned. In the report now adopted, just a fraction of postal services would be liberalised and no final date has been set for that liberalisation. We Members who were in the minority would have liked the final date of 2007 to have been agreed upon. By that time, more than 17 years will have elapsed since this matter was first discussed at EU level.
A fixed date would act as an incentive for the post office to develop and modernise its services and would make planning and market investment easier. Now that Parliament has failed to set a date the imbalance that exists between national post offices will continue, as some markets will be open and some will not. As with other markets, traditional, national frontiers in the postal sector have now lost their meaning. It is impossible to struggle against this inescapable development and, for that reason, we should start to prepare for it as soon as we can.
We voted against this report because we refuse to accept further liberalisation of postal services in Europe. The sudden and therapeutic introduction of private capital does nothing but protect the interests of a few monopolies that are being established. We cannot sanction job losses and further office closures, even if this is carried out in "a gradual and controlled way" .
This is why we also voted against the amendments proposing to lower the price/weight threshold to 150 or to 50 grams. We do not wish to be part of this new sell-off and we will continue to advocate the idea of a new European public service.
For many years in this Parliament I have supported the principle of gradual controlled liberalisation of postal services with a view to creating an effective single market in the postal domain. This support, however, has been conditional on the preservation of a high quality universal service. This is indispensable, especially for rural, remote and sparsely populated areas and even for certain parts of towns and cities too. In such places, postmen perform what I might even describe as a socio-cultural function, a function that I sincerely hope we can afford to maintain in our affluent society.
In the Committee on Economic and Monetary Affairs I tabled a number of amendments to the Commission proposal. All the amendments relating to the recitals were adopted, but then, all of a sudden, along came a number of my honourable colleagues, some of whom were not members of the committee, and agreed to coordinate their votes, which resulted in the rejection of the amendments to the articles corresponding to the amended recitals. This naturally produced an utter shambles, which prompted a majority of the committee members, quite rightly, to reject this half-baked document. For that reason, the Committee on Economic and Monetary Affairs was unable to formulate an opinion.
I am therefore particularly grateful to the rapporteur of the lead committee, Mr Markus Ferber, for having produced an acceptable compromise which largely takes account of the letter and spirit of my amendments. I can live with this, especially since
it does not contain a new definition of special services, and
the price and weight limits are set at reasonable levels, with weights of up to 150 grams remaining the sole preserve of the universal service, linked with a price ceiling of four times the public tariff.
The limits of 50 grams and two and a half times the public tariff are truly too drastic and would have had dire consequences for the providers of universal postal services. This would also have been the case if outgoing cross-border mail and express services had been entirely liberalised, which the Luxembourg postal service in particular, because of our country's size and geographical situation, could not have withstood. The compromise takes account of my amendment to this effect, which means that I can endorse the report with a clear conscience at this first reading.
However, I repudiate the insinuations made by those who advocate forced liberalisation with no regard for the loss of people's quality of life and jobs, who seek to present me and the honourable Members who share my view as acting on behalf of the post-office lobby which is intent on preserving its monopoly. I emphatically reject such insinuations.
There are all kinds of companies acting on an international plane who are ready to attack Commissioner Bolkestein' s proposal for being too weak and too moderate and who wish to gain increased and swifter access to the coveted market. They will keep the pressure on, and they are strengthening their position with the revenue they are generating from delivering mail above 150 grams. The debate on the future organisation of the postal services has not entered the home straight by a long chalk.
We have known that the extreme liberalisation proposal brought forward by the European Commission had no chance of survival since rapporteur Ferber made a few critical proposals with regard to further research, meticulousness and deadlines. The situation became even more clear-cut when Christian Democrats and Social Democrats concluded a secret deal on a compromise solution between liberalisation and non-liberalisation which was to be defended jointly by the two groups. The 50 and 350 grams weight scales were divided, 150 grams being the dividing line. That translates into 100 popular grams gained by the Right and 200 less popular grams going to the Left.
If the Social Democrat and Christian Democrat compromise had been the main issue from early on in the debate, it would not have received my support, because the drawbacks of any liberalisation outstrip the benefits. Although the present outcome constitutes a defeat for Commissioner Bolkestein, I believe I must remain faithful to that guiding principle and I therefore adhere to my no-vote.
The Commission' s proposal regarding postal services embodies an unrestrained desire to liberalise, threatening an essential public service along with the companies that provide it and the workers that perform it. Hence our unequivocal and steadfast opposition to the majority of its aims.
We believe, however, that the compromise shown in the report now being debated - even if it does not present a clear challenge to the Commission' s intentions to privatise - includes some signs of a reasonable approach that we do not see in the Commission' s proposal. We therefore value it and do not reject it. Nevertheless, because it does not challenge the final objective of this regulation, we cannot approve it either.
I wish to congratulate the rapporteur on an excellent report. I think we must ensure everyone has the most efficient postal service possible; to do otherwise would not be in the best interest of our constituents.
It is not good enough to call for liberalisation without realising the effects of our decisions. Rural areas do require the benefit of postal service. It is a most important and necessary requirement to ensure and stabilise the rural economy. I feel we have achieved the necessary balance and we can allow the service to develop at an acceptable pace that will give everyone what they need and require.
The liberalisation of postal services on the terms proposed by the Commission is neither appropriate nor consistent, and I therefore voted in favour of the report and all the amendments moved that expressed this position. The rejection of that proposal from the outset reflected a generalised feeling of mistrust and was a sign of strength for countries like Portugal against the liberalising tendencies of the Nordic countries and the Commission itself, which tried, absolutely in vain as we have seen, to impose a position that the majority of Member States did not agree with. It was thus made clear that an exclusively competitive approach does not satisfy the interests of their populations.
The social function of public service must not be forgotten, and that is something I have fought for. Today, postal correspondence is still the means by which part of the Portuguese population chooses to keep its family ties alive. In addition, it still performs an important economic and social role, both in receiving payments for public services, such as water, electricity, telephone, etc., and in paying out retirement pensions, disability benefits and subsistence allowances. It is not possible to make a suitable transition to a totally open market without providing for a continuation of these services. Furthermore, if approved, the drastic changes in weight and price limits for mail proposed by the Commission would have extremely detrimental effects on the Portuguese postal service, resulting in significant market losses and quite negative social implications.
The fact that we have voted on this report in the December session is extremely important. This is a codecision process which, as well as highlighting the importance of Parliament' s role, will also strengthen its position at the next meeting of the telecommunications Council still to take place this year, on 22 December. Parliament is thus sending the Commission a strong signal regarding its reservations on the total liberalisation of the postal market.
We do not consider that the postal service is an issue to be dealt with by the EU, even if the proposal following processing by the committee looks considerably better than the Commission' s original proposal. We feel that the Member States themselves are much more competent to take care of these matters. However, we are happy to see inter-state solutions in this area.
Neither do we feel that there is any need or necessity to privatise, expose to competition or deregulate postal services. In Sweden a number of these proposals have already been implemented and we can already see that this has exacerbated the situation. Regional inequalities have arisen and the situation within the postal service has deteriorated - not least for the employees.
de Roo report (A5-0378/2000)
At one point in today's sitting, President Fontaine, who presided over the sitting before you Mr President, in an exemplary fashion as usual, remarked that a mobile phone was ringing. This was just after we had voted on a document on the fight against noise pollution.
Well then Mr President, I had personally tabled an amendment in committee calling for regulation of the use of mobile phones in enclosed places. I am afraid, however, that this Fatuzzo amendment was rejected.
I did nevertheless vote for the document, but President Fontaine's words reassured me that my request was justified, and so I will make it again in the future next time we discuss the fight against noise pollution, which is something I consider to be entirely appropriate provided that it is carried out with due respect for the requirements of industry.
Lienemann report (A5-0350/2000)
Mr President, I voted against this resolution because, I am afraid to say, it shows how the funds available to the European Union are spent unwisely.
In my opinion, this should be considered to be a waste of resources: in one sense we are throwing money down the drain, for EUR 12.4 million is to be spent over a period of four years - from 2001 to 2004 - to facilitate the application of Community environment legislation at local level.
Now then, as the report itself says, at best we would be able to finance a dozen or so projects. This is equivalent to waiting for rain in the desert and then one drop falling every square kilometre. It would go no way at all towards quenching the thirst of the parched. In my opinion, the Union's financial expenditure should be carried out uniformly wherever possible. Here, in practice, it is as if money were being given to the first takers out of a crowd of parched, starving people begging for a crust of bread. I do not feel that this is the right way to be spending the European Union's funds.
Dary report (A5-0374/2000)
Mr President, I voted for the report on the common organisation of the market in bananas because, although trade in bananas must certainly be liberalised, pursuant to the Treaty, we must also concern ourselves with the problems of the States making up the European Union. We must have the courage to continue to protect those areas of the European Union - and I refer in particular to the most remote areas such as the Canary Islands and other areas - which earn their livelihood from banana production and which need and have the right to be protected by the Union as a whole, including the States who do not produce bananas.
Mr President, the British Labour Members welcome the passage of the Dary report on the organisation of the banana market. We hope there will now be speedy negotiations to agree arrangements compatible with our WTO commitments and safeguard our traditional suppliers. We have, however, reservations on Amendments Nos 6, 7, 11, 15, 16, 25 and 26, as we do not exclude the possibility of a tariff-only system in the future. We also have reservations on Amendments Nos 17, 18, 27, 30 and 31, being not convinced that they are WTO compatible.
We hope the passage of the report will also lead to early suspension of the trade sanctions imposed by the USA, which operate in quite arbitrary and unrelated sectors.
The Danish Social Democrats have today voted against the proposal for a common market arrangement for bananas. We do not believe that banana producers should be given more assistance. The existing arrangement is inadequate and should be changed so as to conform to the WTO provisions. We believe that the incentive for sustainable production of bananas - what are known as fair trade bananas - should be increased.
For us it is crucial that the assistance given to fair trade bananas be maintained and that the incentive for cultivating bananas in a sustainable manner be strengthened further. Fair trade is not just about trade; it is also about the prohibition of enforced labour, prohibition of child labour and equal pay for men and women. We naturally support these elements, since they are cornerstones of Social Democrat policy.
We abstained on this vote, which is the umpteenth skirmish in the banana war which pits, on the one side, dollar-supported bananas dominated by three huge American capitalist groups and, on the other, bananas, which have until now been protected, from regions dominated by British or French capitalist companies or by a handful of powerful Creole families.
We do not wish to favour either the big sharks of the banana industry or the smaller sharks from the area under Europe' s protection.
We nevertheless feel that the small producers who work their own plantations without exploiting anyone need to be protected from the consequences of this war, as do their incomes, whatever fluctuations may occur in the market.
It is our view that those in greatest need of protection from the consequences of the trade war on which the capitalist groups have embarked are the banana industry workers, who are exploited when business is good but who are sacked when the big producers decide to invest in other, more profitable sectors when bananas do not bring in enough profit.
Exactly eight months ago, this House sent a very clear message to the Commission: the adoption of a wholly tariff-based system after a transitional period of six years would inevitably condemn banana producers within the Community and those from the ACP to bankruptcy and misery.
Unfortunately, the Commission' s declared obsession with finding a system that is both viable and compatible with the all-powerful WTO has won the day over any other consideration.
Let me make this quite clear: I am aware of the importance of this body, but what I, like others, refuse to accept is globalisation!
This is a form of globalisation for the richest few and for them alone.
This is a form of globalisation that scorns the most basic human rights.
In short, this is a form of globalisation unfettered by any democratic regulation.
With regard to the banana dossier, I must once again mention the unhappiness of our small producers in Guadeloupe, Martinique and the Canaries, who feel swindled, abandoned and sacrificed at the altar of a macroeconomic rationale that they do not understand.
The Commission' s proposal is unacceptable in its current state, as it constitutes an unconditional capitulation to the dictates of the U.S! This capitulation is unworthy of this European project of ours and of the social and environmental model that we claim we want to construct. That is why I voted in favour of the report by Mr Dary, who, by opposing this capitulation, does an honour to our Parliament.
Torres Marques report (A5-0366/2000)
For reasons of principle as well as for practical reasons, I felt bound to vote against the amendments to the text proposed by the Commission.
The smooth functioning of economic and monetary union does not necessarily require the harmonisation of VAT rates. In the United States, a perfect example of economic and monetary union, there are considerable differences in taxation between the various states.
In practice, Amendments Nos 2 and 3 will have the effect of harmonising VAT rates upwards. We have only talked about the length of time during which the minimum standard rate is to be applied. The maximum rate has not even been mentioned.
In the interest of price stability and in the interest of protecting the consumer' s buying power, we must take a step in the other direction: in other words, a minimum rate of 15% should be maintained for an indefinite period of time, matched by a voluntary and gradual reduction of the higher rates.
Gill report (A5-0390/2000)
The Gill report has not met with our support. The following observations have played a role in the outcome.
In an economy where competition is cut-throat, digital information must be able to offer quality. When considering what can and must be offered in terms of digital content, the principle of technological neutrality forms part of the European policy - and rightly so. Accordingly, rules and regulations on printed information also apply to digital information. This aspect has not been sufficiently highlighted in the report.
In this context, the European Convention for the Protection of Human Rights and Fundamental Freedoms forms a framework delineating the content for the sake of consumer protection. Pursuant to Article 10, freedom of expression goes hand in hand with duties and responsibilities which can result in conditions, restrictions and sanctions.
In the light of this, regarding digital content, governments must, among other things, act in the interest of preventing criminal offences (discrimination), protecting public health (for example, provision of badly controlled medicines via the Internet), public decency or the rights of others (copyrights). We must avoid lending any support to content which goes against the said interests. The report fails to point this out.
Secondly, the report takes an approach to linguistic and cultural diversity which is too negative. Amendment No 8 reduces these to barriers to industrial development. This is said to be in conflict with respect for national identity (Article 6(3) of the Treaty on European Union). Legislation is different in each Member State so as to accommodate this national identity in terms of society, language and ethics, for example.
It would, therefore, be useful if the EU Member States were to ponder the question as to whose legislation should apply at European level. In accordance with the principle of subsidiarity, Community activities must focus on those areas where activity at Community level offers added value. A lack of resources at Community level should not be the reason behind spurring Member States into action, as is the case in the draft report.
Finally, digital information offers candidate countries with an ailing rail and road infrastructure possibilities for economic development. It is not enough to spread expertise, however. Flanking policy is vital if we are actually to benefit from the knowledge society. This may comprise organisational and technical structures, as well as training. The report does not give sufficient consideration to this aspect.
The eContent programme is intended to encourage the development and the use of European digital content in the global networks and to promote linguistic diversity in the information society. This programme is part of the e-Europe initiative, "an information society for all" by the European Union (EU), launched by the Commission in December 1999. It will cover a period of five years, from 2001 to 2005.
The four main objectives of this initiative are: firstly, to create favourable conditions for the commercialisation, distribution and use of European digital content in the global networks in order to encourage economic activity and to increase prospects for employment. Secondly, to encourage the exploitation of the potential of European digital content and particularly of public sector information. Thirdly, to promote multilingualism in digital content on the global networks and to increase export opportunities for European content companies, particularly the SMEs, through linguistic customisation. Finally and most importantly, to contribute to the professional, social and cultural development of the European Union' s citizens and to facilitate the economic and social integration of the citizens of the candidate countries into the information society.
We can only be delighted at such an initiative knowing as we do that the value of European digital content represents 5% of the European GDP and provides four million jobs. Furthermore, the digital media sector could achieve 20% annual growth over the next decade. Our businesses must be able to benefit from this growth. We must put them in a position where they can compete with the United States, which dominates this sector.
I must reiterate the fourth objective, which is designed to ensure that the information society benefits everyone, both men and women. The danger of a digital divide being created is indeed considerable, but even though the truth of this statement cannot be denied, the European Commission is not proposing any measures to prevent this divide being created. I find this unacceptable. I therefore backed the amendments that seek the adoption of specific actions. As rapporteur on universal service and the new communication networks, I think it is crucial to guarantee all our citizens access to the new information and communications technologies. I shall personally do my best to ensure that this happens in the report that I have been asked to produce.
This proposal for a Council decision is in line with the action intended to improve the networks of knowledge in Europe. The actions that have been planned are designed to address the clear advantage held by the United States in the "digital content" sector and in its distribution by various means linked to the Internet.
Europe is clearly in a position to respond to the challenge of the markets, due to its advantages in economic and employment terms, and, of course, due to its cultural wealth and linguistic diversity - which are shown clearly in the concept of linguistic minorities and regional languages - over the monolingualism that characterises much of the "Web" .
The variety of languages and cultures - particularly if we also take account of the potential offered by new Member States - also allows us, especially where the SMEs are concerned, to facilitate exchanges and to export Europe' s cultural values, and to do so in multilingual forms characterised by an increasing interaction with translation systems.
It must be emphasised that linguistic minorities, rather than being overwhelmed by the globalisation brought about by the Internet, have discovered that it opens up new cultural and economic horizons.
Lastly, our huge heritage of knowledge residing in public archives, which are today often inaccessible, must be put onto the web.
I welcome this report by my colleague, Neena Gill. Although 70% of Internet content is in English, the challenge to Europe is to exploit its linguistic wealth more fully. This entails the need for a language industry which concentrates on linguistic customisation and diversifies the language infrastructure of electronic content.
This report contains many excellent ideas as to how these goals may be brought about for the benefit of all Member States, and I fully support it.
Contributing to the creation of a programme for developing European digital content on the Internet is, in fact, crucial and the priorities that have been adopted are above criticism.
What the text says about the necessary linguistic and cultural customisation is, however, sometimes frustrating: the encouragement to produce programmes on regional languages and on the "ethnic minorities" that are represented in the Union is a decision whose predictable consequences are the gradual erosion of national identities.
In the field of digital information, the linguistic vehicle holds a competitive advantage, a style of reasoning and a legal position that favour those in whose mother tongue it appears. In these circumstances, it is in large part the coherence and the unity of the United States that have guaranteed that country its pre-eminent position in this market of the future.
And what are we going to do to counter this American dominance? We are going to "balkanise" our cultural products!
Faced with this situation, the 'bluecoat' will find nothing but a stream of inward-looking Indian tribes who will take it upon themselves to communicate with the outside world in the only common denominator: their master' s voice, whose insidious totalitarianism gives the impression of having been liberated from the most immediate control. We have already heard vivid examples in this Parliament of separatist Members who would rather speak in English than in the official language of their Member State.
Leaving aside the technical problems that will arise when, in order to respect the text, we will need to find a system for switching from Kurdish to Breton... The most serious aspect, however, is that these measures are an attack on the linguistic unity and therefore on the whole unity of the Member States: citizenship is underpinned, in almost all of Europe' s nations, by several pillars, of which acceptance of one official language in the national community is one of the most important. Some Member States, who practise linguistic partition on a daily basis, know that this inevitably leads to political partition and the collapse of a sense of nationhood.
(The speech was cut short pursuant to Rule 137(1) of the Rules of Procedure)
Nice European Council
Mr President, this is the first time that I have spoken in an explanation of vote, but I have succumbed to the temptation to express my complete disagreement with the fact that the European Council in Nice has determined the number of MEPs in this House and their distribution by state, when that power should logically fall to this House, which represents the citizens of Europe and which holds an important position within the European Union.
Mr President, I asked my daughter Elisabetta, who, as you know, is the regional representative of the Pensioners' Party for Lombardy - to give me her opinion on the Nice Council and to tell me whether she felt I should vote for the motion. She said to me: "Yes, vote for the motion" - and I followed her advice - "but you must call upon the European Parliament to start to be resolute in presenting the proposal that Parliament should have exclusive decision-making powers where certain subjects are concerned. The Council has to start taking more of a back seat on certain matters, which must become and remain the exclusive legislative competence of the European Parliament."
Mr President, in the absence of any other results, the horse-trading in Nice has at least clearly shown the intentions of the European Union' s key players.
Institutionalising the laws of the jungle, according to which the strong endeavour to destroy the weak, would inevitably lead to the institutional cobbling-together that we saw at Nice. The only thing that reins in the European Union' s four main powers from imposing their joint domination on Europe is the fact that they also see each other as rivals.
It is worth noting that apart from the British exception on taxation, or the French exception on cultural products, every major state managed to protect the aspects that its elite considers important. Therefore, in the social field, it was the United Kingdom, whose legislation is the most inadequate of all the large countries, who proposed the British exception. No Member State, however, proposed the social exception to preserve the aspects of its own social legislation that are the least unfavourable to workers or to oppose the privatisation of public services.
This proves the point that workers and the working classes can expect nothing better from the European Union than from their own national state, in other words, equality to a lower common denominator, weaker social protection, the destruction of public services and a drop in their standard of living. I therefore voted against this resolution.
Mr President, I would like to express the discontent of many citizens at the lack of a spirit of European construction shown, once again, at the European Council in Nice. After three years of Amsterdam, it has had to be extended to the whole of the weekend, until the last minute, in order to reach some very limited agreements.
And these agreements do not include, for example, the Charter of Fundamental Rights which this Parliament approved. This demonstrates that the governments of the fifteen Member States do not have much social sense or spirit when it comes to strengthening the rights of citizens.
On the other hand, I hope that the Intergovernmental Conference announced for 2004, which seems to me to be the only positive outcome of Nice, will deal once and for all with the distribution of competences between the European Union and the governments of the Member States. I also hope that the EU' s share of competences is reduced in 2004, applying the principle of subsidiarity so that the regions and autonomous communities may have adequate status within the Union.
I voted against the joint resolution due to elements it contains which have been consistently opposed by the UK Conservative Party.
It should, however, be emphasised that the strong endorsement of EU enlargement, highlighted by Amendment 1, which was adopted, I wholeheartedly subscribe to.
We should be grateful that the government leaders have reached an agreement in Nice. As a result, the balance of power in the European Union is on a reasonably even keel. The European Union is now ready for the candidate countries to join. Had no agreement been reached, the European Union would have been plunged into deep crisis from which it would have been difficult to emerge. In this light, we should be positive about this agreement.
National interests play their part in determining the balance of power. That is inherent to the problem and does not bear witness to a short-term vision, as Paragraph 5 of the resolution suggests. In this respect, the tenor of the common resolution is far too one-sided.
The resolution is also one-sided in that it takes it too much for granted that the extension of power and authority for the European institutions is, by definition, beneficial. What matters in Europe is that different peoples are able to co-exist in peace and cooperate, where necessary. The European institutions play a key role in this. The European Commission acts as guardian of the general European interest, and the European Parliament as a counterweight to Commission and Council. However, this role does not mean that their authority should be extended ad infinitum. The Community method is suited to tackling cross-border issues but is no miracle cure to solve all problems.
Similarly, I cannot back the extension of authority provided to the Chairman of the European Commission, who gains too much power in this way. This completely lacks legitimacy. I cannot be upbeat about the declaration of the Charter either. This Charter only has symbolic value and that is detrimental to the actual protection of fundamental rights.
Neither will I deny the fact that there is room for negotiation with regard to the outcome of Nice. The European Union could have displayed more democracy and transparency. The fact that this did not happen is a missed opportunity.
There was one positive aspect to the Nice European Council: by declaring a new weighting of votes and a new distribution of Members of the European Parliament that includes all of the candidate countries from the East, a powerful signal was given to these countries that we want to welcome them into the Union soon. We can only welcome such a move.
On the other hand, we are much less enthusiastic about the rest of the institutional negotiations. The Heads of State and Government locked themselves into short-term haggling, without any great vision of Europe' s future. They "patched up" the Community machine in order to prolong its lifespan in the face of enlargement. They may have succeeded in this, at least for the moment, but at the cost of serious problems, such as greater supranationality, less democracy and greater German influence in the decision-making process.
With regard to the form of the Council, we note that it ended at dawn on the fifth day of negotiations, amid general exhaustion and uncertainty as to the exact shape that many of the decisions would take. The delay in the publication of the written conclusions - which are still not officially available, four days later - is a good illustration of the difficulty in clearly drawing up decisions taken in a state of confusion. Once again, in the haste and improvisation of the last night of the Council, very wide ranging measures that had not previously been discussed were adopted, such as the appointment by qualified majority of the President and the members of the Commission, which was not even mentioned for information only in the summary distributed by the Presidency before the Council.
We wish to state once again that this method of decision making is completely unacceptable in democratic countries. The solution, however, is certainly not, as the federalists propose, to have the IGCs prepared by conventions such as the one that drafted the Charter of Fundamental Rights, because this would simply increase confusion, one-upmanship and a lack of realism. On the contrary, future IGCs must now deliberate on a more solid basis, an agenda consisting of proposals adopted by a minimum number - for example, a third - of national parliaments. This is the only way to refocus the discussion.
With regard to the substance, we can decipher, from the tangled web of commitments, at least two tendencies that have been superimposed on one another. These are firstly the advance of supranationality to the detriment of national democracies and secondly the advance of German positions in the supranational decision-making process.
With regard to the first tendency, the main aspect to highlight is the immediate or soon to take place extension of qualified majority voting on major issues, such as asylum and immigration policy, international agreements in the field of services and copyright, or even the appointment of Commissioners. Despite a slight increase in the threshold for qualified majority voting, the scope of which remains to be seen, this extension is bound to mean that the gap will increase further still between the European institutions and national democracies. With regard to the trade negotiations mentioned earlier, for example, national parliaments will lose their last rights of ratification, and if a country is in a minority in the Council, it will no longer be able to say 'no' if negotiations threaten its interests.
At the same time, we should not be under any illusions about the apparent retention of parity in France and Germany' s votes in the Council: this is a trick of the light, because the new "demographic net" rule - the creation of a blocking minority representing 38% of the population - will automatically favour Germany, which alone will hold almost half of this minority following enlargement to 27 members. Germany will therefore find it easier than the others to reach the blocking threshold, by adding a few smaller countries to its sphere of influence. At the same time, the discrepancy between the number of German Members of the European Parliament and those from other countries such as France is increasing even further, which will have certain consequences in the context of the decision-making powers acquired by the European Parliament.
Some people may consider this development to be perfectly legitimate, because it tends to transpose the weighting of each country into the institutions according to the size of their populations. This method of calculation, however, is based on the implicit assumption that there is a single European people, which is not the case. The only way of preventing dangerous conflicts in future is to adhere to the traditional concept, according to which Europe is founded on mutual respect between national communities. For example, the new method of appointing the President of the Commission, which is by qualified majority in the Council and simple majority in the European Parliament, leads straight to appointing office-holders who may not enjoy the support of all the countries, whereas they will, almost out of necessity, enjoy the support of Germany. Have we properly considered the upheavals that such measures could cause to the philosophy of the European institutions, and the misdeeds that they may produce? The French should also ask themselves whether this new method of appointing the President of the Commission, together with the increased power of that position, is in complete accordance with the Constitution.
Can this new Europe last? Theoretically, it cannot, because it will, of its own accord, increasingly become cut off from national democracies. In practice, however, its proponents have had the skill, by making enhanced cooperation more flexible, to introduce a degree of flexibility, which will make it easier for the shock of enlargement to be absorbed. In time, however, this will not be enough, because the ultra-federal hard core will make the democratic deficit in Europe worse. That is why we urge the French Parliament to prevent a serious crisis arising in Europe' s future by refusing to ratify the Treaty of Nice.
The Danish Social Democrats in the European Parliament have today voted in favour of the joint resolution on the result of the European Council' s Summit in Nice, which took place from 7 to 11 December 2000. For us it was crucial in the entire process surrounding this Intergovernmental Conference that the last formal barriers to the enlargement of the EU be removed. This aim was achieved in Nice, and seen in this light the summit was a success. A number of members of the European Parliament argued in very strong terms for the agenda to be expanded. We warned against this on repeated occasions and the events in Nice show with all the clarity one could ask for that a substantially broader agenda could have resulted in no result whatsoever being achieved this year, with catastrophic consequences for enlargement.
We have also always believed that a balanced solution between small and big countries should be found in connection with the composition of the Commission, voting rights in the Council of Ministers and the composition of Parliament. On this point, too, we believe that a satisfactory result has been achieved. However, we note that the formal opportunities for achieving qualified majority voting have been restricted and that qualified majority voting has been introduced only in a limited number of areas. There is thus a real risk that it will become more difficult to implement essential legislation on the environment, consumer protection and the working environment, and we strongly recommend the states to demonstrate responsibility and to make the decision-making procedures in the Council more efficient.
Together with the new Treaty of Nice it was decided that preparations should be commenced for the next Intergovernmental Conference. We believe that it is important to take plenty of time and find a form worthy of modern, practical EU cooperation, and that a power game such as was played out in Nice must not prevail. It does not help to encourage public support for cooperation.
The Nice Summit concluded on Sunday with an agreement that should lead to a draft treaty.
Everyone today agrees that this Treaty will be mediocre and that it will fall considerably short of the expectations of the European Parliament and of "true" Europeans! The debates in Parliament have made this quite clear.
Without wishing to deny some positive points of progress that were made, it would be no exaggeration to say that the Treaty of Nice will not guarantee Europe' s institutional and political future.
Should the blame for this be laid at the door of the French Presidency? I say, quite clearly, 'NO' ! That would be too simple!
The mediocrity of the Nice conclusions is the sad outcome of the lack of European ambitions of ALL the Member States, and of the stubborn defence of their "private domains" and their last illusions of power.
Given these circumstances, the absence of "great European voices" did the rest and that is why I think that the Nice agreement is a lesser evil and certainly the "least bad" outcome that could have been achieved in this context.
We must now focus on the results that have been achieved and, above all, rely on the commitments that have been given in order to relaunch European ambition whatever the draft treaty may be and the future that the European Parliament has in store for it.
We still have a few months to work on this until the end of 2003 in order to save the European project. Today I voted in favour of the resolution. Tomorrow we will have to fight, bringing together all the supporters of a political and social Europe and a Europe that exists for its citizens!
Given the fundamental importance of the decisions to be taken at the Nice Summit, credit must be given where credit is due. Each Member State, big and small, had its own priorities, its own objectives. That is natural. The fact that an agreement was reached on very difficult issues should not be underestimated. It was a huge task. The basis for the future enlargement of the European Union has been laid down. The negotiations were tough but the strength of the Union was shown in the fact that there was a determination to find solutions agreeable to all. In the spirit of compromise, a way forward was found. The resolution on Nice, voted today, does not reflect this. I abstained on the final vote as I believe Parliament fails to recognise the achievements of Nice.
The tone of the resolution is negative. It does not reflect the positive outcome of the summit. The Charter of Fundamental Rights was proclaimed. Such rights are already very well safeguarded in Ireland's own Constitution. Important decisions were taken on social and economic issues, the establishment of the European Food Authority and the impact of the BSE crisis was considered.
As a result of the intervention of Ireland's Prime Minister, the Commission has been mandated to analyse the situation now confronting beef producers and will make the necessary proposals as soon as possible to find a way to compensate beef producers for the fall in prices.
The Applicant States were reassured of our determination to advance the enlargement process.
The text says the Heads of State gave priority to short-term national interests rather than EU interests. I do not agree. What was agreed was agreed in the best interests of Europe and the Member States.
Opting now for a Convention or a European constitution is premature.
A balance was found at Nice and the Heads of Government and State must be congratulated on this. This was one of the most protracted issues and difficult elements of the negotiations. Despite the successful efforts of the Nice Summit in this area, the resolution expresses dissatisfaction with the new extension of the scope of qualified majority. In other words, what Parliament wants is control over taxation and social security issues. The Nice Summit properly reflects the interests of the Member States in this area.
The Greens' amendment makes it clear that what they want is codecision on agriculture. This is not our position.
The Nice Summit has sadly become known as a further step in the militarisation of the European Union and as a major threat to the sovereignty of the small- and medium-sized countries like Portugal, which, in general, are losing power and the ability to influence decisions. Those who see their power strengthened are the large countries, especially Germany, France and the United Kingdom, which, in practice, can wreck any decision by forming a blocking minority. This situation is exacerbated by the extension of decision making by qualified majority, under which, in certain circumstances, only 14 countries can make decisions on behalf of the 27 or 28, thus, in practice, eliminating the right of veto on policies that are highly important for Portugal, such as the Structural Funds or commercial policy agreements. In addition, Portugal also loses members in the European Parliament, because, although the 700 barrier will have been passed for a European Union with 27 Member States, the number of Members per state will be reduced, and this will affect certain countries, including Portugal in particular.
Lastly a mention of social policy, which France had backed when it opened its Presidency, but which ended up amounting to very little, apart from the declarations of intent and the titles of documents with very vague contents which clearly did not match up to the existing problems and the enormous discontent, of which the workers' demonstration in Nice was also a major expression.
The democratic and social leap that Europe needs to make today almost failed to materialise in Nice. In fact, neither the adoption of a Charter of Fundamental Rights on the cheap, nor the extension of qualified majority voting in areas of lesser importance, nor the on-going liberalisation of public services, nor the increasingly widespread use of enhanced cooperation in the field of defence will persuade the European public that Europe is heading in the right direction.
The Nice Summit is a failure for the French Presidency and, more particularly, for European social democrats. But could it have been any other way when we see dossiers such as the Tobin tax, tax havens, maritime safety or even the fight against unemployment and job insecurity unable to progress beyond being declarations of intent or virtual projects, which have neither the resources nor the agenda to be implemented?
We could have led Europe in another direction, largely by taking account of the demands made through the demonstrations and the forums which have been held in parallel with the "Acropolis" Summit. The governments, however, remained deaf to what the public was saying. The French Government preferred to resort to force and violence rather than hold democratic debate. This attitude is unacceptable, as was the closure of the French-Italian border or the many arrests of demonstrators, whose immediate release we are calling for.
For these reasons, we cannot vote in favour of this resolution.
I have just voted in favour of the resolution of the European Parliament on the Nice Summit. What the Heads of State and Government delivered at the weekend is totally inadequate. Neither the 'significant added value' nor the 'route map to enlargement' for which Romano Prodi had hoped were achieved. On the contrary, the people of Europe and their Parliament have experienced a 'regression from Amsterdam'. These Council decisions, cobbled together in late-night sessions, do not constitute solid foundations; they are riddled with holes large enough for concepts such as transparency, the creation of a European identity, more democracy, popular participation and reformism to slip right through.
The information currently at our disposal suggests that there were some successes, such as intensified cooperation, the party statute and the declaration of intent on eastward enlargement, but the compromises that materialised were mostly minimal. As at a Christmas market, Member States set out their stalls on which various national interests were displayed with price tags attached. Moves towards greater convergence were blatantly obstructed.
I was bitterly disappointed by the French Presidency of the Council before and during the negotiations. The prompting from the chair was half-hearted; the active contribution of the presidency consisted in proposing a deluge of compromises with only one thing in common, namely their inability to attract majority support. This was domestic politicking for the sake of a forthcoming election. The engine of European unification was left idling in this very country which, for all its specific national interests, has invariably acted as a grande nation in the service of the European ideal. The amitié franco-allemande [friendship between France and Germany] has always been the linchpin of the European Union. It is sorely missed today.
Chancellor Gerhard Schröder, who is noted in Germany for his brusque manner, for bringing discussions to an abrupt halt with the word Basta! ('Enough!'), a graceless and uninterested player on the European stage, omitted to consult his neighbours from the Seine in good time. Instead, he trumpeted his intentions through his favourite mouthpiece, the media. The high public profile of his call for more German influence in the Council, in other words for more votes than France, which has over 20 million fewer inhabitants than Germany, totally devalued its substance, making it appear like a bargaining chip in a thinly veiled tactical manoeuvre.
Unanimous decisions, and hence an inherent incapacity to act, remain largely the norm in the Council. Qualified majority voting has been extended to more than 30 additional provisions, but these provisions cover matters of minor significance. In the really important areas such as taxes, public levies, social policy, asylum and immigration, the old order has evidently survived. We are further than ever from generalised qualified majority voting in the Council, which would have led to codecision rights for the European Parliament. In the realm of structural policy, which accounts for three quarters of the total volume of the Community budget, Parliament is totally excluded from the legislative process!
Decision making in the Council has become more complicated. A threefold majority must be achieved before decisions can be taken, and the required quotas of votes have been increased. Not a single iota of transparency in sight! I believe there is an urgent need to revise the system of Intergovernmental Conferences where the participants endeavour to hold each other in check and acclaim the assertion of petty national interests as great triumphs. These conferences should be replaced by a convention, similar to the one that was established to draw up the Charter of Fundamental Rights. Under the excellent chairmanship of Roman Herzog, the convention held open and constructive meetings, involving national and European parliamentarians; non-governmental organisations, business and labour organisations and interested individuals were not sidelined but actually felt involved and knew that their opinions were valued.
All that remains for us now is to subject the details of the summit agreements to careful scrutiny over the coming weeks. In the post-Nice process, major changes must be achieved in the decisions as they now stand. The people of Europe deserve a substantially improved outcome.
We are aware that this European Council in Nice was perhaps the longest and most difficult summit in the history of the European Union. In fact, no other summit has ever had to face the prospect of such a vast expansion as this. We must therefore see its conclusions as the result of a compromise in which nobody was entirely the winner or entirely the loser.
In my view, the Fifteen managed to agree on certain institutional changes that are indispensable if the Union is to function with a substantially higher number of members. Two changes that stand out are the commitment that each Member State will retain the right to appoint a commissioner and the adoption of better rules for access to the closer cooperation mechanism. Other positive aspects of this summit are the fact that the unanimity rule has been kept for decisions on both the Structural Funds and taxation, key areas for countries like Portugal which still need the solidarity of the European Union and the use of the tax system for a policy encouraging investment and saving.
We cannot, however, ignore the fact that the solutions found for the complex decision-making system in the Council and the corresponding vote weighting increase the gap between the more and the less highly populated states, which is something we regard as less positive because of our concept of a Europe of sovereign nations.
The resolution that was approved in this Parliament does not reflect these positions and concerns of ours, and even sends out an appeal for the current method of Intergovernmental Conferences to be abandoned in future. In our view, for as long as Europe is what it is, questions of a constitutional nature or of fundamental interest for the States, such as those that were debated in Nice, should not be resolved by any other means; that is, they should require unanimity. That is why my vote on this matter was negative.
The amazing thing about the debate on Nice is the image that, when all is said and done, the Treaty has no father or mother but is nobody' s child: the French Presidency has fallen over backwards giving excuses instead of plainly accepting the results of the IGC and the reasons for them; the political groups corresponding to the Member States' governments have done all they can to criticise. It is obviously a political pretence: the true democracy of Europe is what happened there and not what was artificially planned by a majority in this House which is out of touch with the feelings of the peoples of Europe. It is the same pretence which accompanied the earlier debates and which explains this resounding 'failure' . The 'failure' arises basically from the unrealistic way in which they represent the process of building Europe. I refuse to recognise that this Parliament has some higher legitimacy; instead, I recognise in the Heads of State and Government of the Fifteen meeting in Nice the full democratic legitimacy of representing their respective peoples and nations, resulting from high-turnout elections. Thus, notwithstanding reservations about the Treaty, I above all oppose the sentiments expressed by the majority of this House, which, unfortunately, has still failed to learn from the facts and instead insists on approaches that will simply lead to more frustration.
- (SV) The Treaty of Nice means that the EU will become more supranational and centralised. It increases the power of the big countries at the expense of the small countries. No steps are being taken to make the EU more democratic or to increase the power of the national parliaments. On the contrary, the influence of the national democracies is being reduced by the further restriction of the right of veto and by the fact that the European Parliament is being given more power. The enlargement is not being made easier; rather the decision process in the Council is being made more complex. We therefore oppose the principal orientation of the Treaty of Nice and will vote against it.
The Treaty of Nice means that the EU will become more supranational and centralised. It increases the power of the big countries at the expense of the small countries. No steps are being taken to make the EU more democratic or to increase the power of the national parliaments. On the contrary, the influence of the national democracies is being reduced by the further restriction of the right of veto and by the fact that the European Parliament is being given more power. The enlargement is not being made easier; rather the decision process in the Council is being made more complex. We therefore oppose the principal orientation of the Treaty of Nice and will vote against it.
I welcome the steps to simplify the enlargement process that were taken at the European Council Summit in Nice. As I have stated on a number of occasions, I am against the development of a common military defence force and cannot support qualified majority voting under the second pillar, i.e. within foreign, security and defence policy.
García-Margallo y Marfil report (A5-0334/2000)
Mr President, this time I did not consult my daughter but I did ask a pensioner who, as usual, came to see me off at the airport when I left for Strasbourg what he thought of the report on fuel taxation. He replied: 'Mr Fatuzzo, fuel tax should be as low as possible so that aeroplane tickets cost as little as possible. We pensioners often travel and, to tell the truth, train and car journeys are tiring: for us, aeroplanes are a dream come true. You must therefore vote for this measure which further reduces taxation on aircraft, for this will bring the price of aeroplane tickets down and we will be able to travel much more frequently by plane. And while you are there, ask for a reduction in the price of aeroplane tickets for the elderly pensioners who travel.'
Flying used to be expensive. The spectacular growth of air traffic over the past couple of years is the direct result of the proportionately lower price which consumers pay for this mode of transport. Not only reduced staffing levels and other cuts, but also government policy have brought the prices down. From a taxation point of view, air traffic is given preferential treatment compared to land-based transport. If those effects had been foreseen in the year I was born (1944) when the Chicago Convention was concluded, it is unlikely that tax exemption for fuel and other aircraft necessities would have been agreed upon.
The growth of air traffic is at the expense of rail traffic and the environment. It would be desirable if aircraft were no longer used for relatively short distances up to 1 000 km and if air traffic were restricted to intercontinental transport. I am indignant at the largest group and its attempt, within the Committee on Regional Policy, Transport and Tourism, to keep taxation on air traffic out of the equation as much as possible at a time when other groups were under-represented, because this did not do justice to the actual relations within that committee.
Patrie report (A5-0352/2000)
Mr President, I voted for the document on the precautionary principle but I do have some reservations. I would not like the precautionary principle to lead to a repetition of what happened to a friend of mine when he went out with his wife. His wife said to him: 'Don't cross the road or you might get run over' . 'Okay, I'll walk.' 'Don't walk near blocks of flats or something might fall on your head!' 'I'll take the underground then.' 'Oh no, God forbid! You might be pushed under a train!' 'I'll go home then and watch TV.' 'Don't turn the television on: it might explode!' 'Well, let's go to bed and make love.' 'And what about Aids?'
I abstained during the final vote on this otherwise excellent report by Mrs Patrie because I feel it is politically and scientifically irresponsible to refer to the precautionary principle, even on the basis of "incomplete, inconclusive or uncertain scientific information" and even "in the case of a low risk" . As there is no such thing as zero risk, scientists - or at least politicians - should apply the criterion of proportionality, consider there to be risks and assume their responsibilities. It goes without saying that citizens must, in any event, be fully informed.
I think that Parliament should also apply this precautionary principle to its explanations of vote.
Guidelines for innovative ERDF measures
The next item is the report (A5-0354/2000) by Mr Markov, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Commission' s draft communication to the Member States: "The regions in the new economy" - Guidelines for innovative measures under the ERDF in the period 2000-2006.
Mr President, Commissioner, ladies and gentlemen, since 1988 the European Union has been supporting studies and pilot schemes designed to foster regional development at Community level. These studies and pilot schemes subsequently developed into a laboratory of innovative measures. Two of the products of this development are the Community initiatives Interreg and URBAN, both of which have exemplified how experience can be amassed through the testing of new strategies and methods and then used to improve existing regional policies.
Effective social partnerships and closer local and regional cooperation are among the main fruits of this innovative activity. The basis of my report is a proposed communication from the Commission to the Member States setting out the implementing provisions for the financing by the European Regional Development Fund (ERDF) of innovative measures for the period 2000-2006, for which guidelines were agreed in Berlin.
I should like to focus particularly on two aspects of the Commission proposal. The first is the substantive realignment of the initiatives. In accordance with the proposal made at the Lisbon Summit that support be given to promote the transition to a knowledge-based economy and society within the Community, the ERDF-sponsored innovative measures are to be restructured, the eight subject areas being concentrated into three priority areas of technological development. This approach should have our support, because the gap between developed and backward regions is far greater in terms of technological development than in terms of Gross Domestic Product.
To illustrate this, let me say that spending in recent years on research and development in the 25 least-developed regions of the EU has amounted to only a quarter of the European average. This is reflected in the percentage of the working population who are employed in the various fields of new technology, namely 14.6% in the 25 most highly developed regions as opposed to 4% in the 25 poorest regions. The complexity and diversity of technological change and the structural adjustment processes demand the involvement of all relevant players at the local and regional levels in development partnerships, rooted in strategic policy blueprints that must be drawn up for the development of each region.
I attach particular importance to the inclusion of young people as one of the target groups of the innovative measures defined in the guidelines, since they are the future engines of development. For that reason, we should endorse the call for the responsible authorities at national, regional and local levels to ensure, by their own efforts and with the aid of all available EU support mechanisms, that the same terms and conditions are created throughout the EU for the acquisition of modern information technology by educational establishments.
To my mind, a major and unacceptable defect in the support policy of the European Union is the disparate administration of programmes. While the Commission proposes a switch from project-based to programme-based funding, on which opinions may well be divided - I, for one, believe that it represents a loss of European added value, visibility and closeness to the people and, moreover, not all Member States have established the requisite regional authorities - the financing of innovative measures from the European Social Fund remains project-based. Accordingly, when one and the same programme is financed from both funds, it will be subject to two diametrically different implementation mechanisms. This situation impairs efficiency, creates incompatibility and undermines efforts to cut red tape.
And so to my second point, namely the funding of innovative measures. Although only one per cent of the total ERDF budget was available for innovative measures in the period from 1994 to 1999, the Commission has now reduced the funding for the years 2000 to 2006 in what can reasonably be called a drastic and intolerable manner. First of all, the funds estimated at EUR 800 million which were originally earmarked for Agenda 2000 in the Berlin guidelines were cut to 400 million at the last minute because of an appropriation to the URBAN programme, admittedly at the insistence and in the interests of this Parliament, which had fought to save the URBAN initiative. The House had also fought, however, for the reduction of the funds available for innovative measures to be offset by means of resources from the flexibility instrument, a demand which is recorded in a declaration on the financial perspective in the Interinstitutional Agreement.
And there is more to come. Although the letter sent to Parliament by the Commission on 5 September 2000 proposing the guidelines for innovative measures under the ERDF still referred to EUR 400 million, back in May 2000, in its review of the use of the Structural Funds during the period from 1994 to 1999, the Commission had proposed the withdrawal of EUR 160 million from this allocation to cover outstanding liabilities for the period from 1994 to 1999. This need had arisen because of the Commission's failure to make timely provision at the end of 1999 to cover this particular commitment.
As the Court of Auditors noted in its annual report, other options were available which would have avoided the need to resort to the allocation for the current period from 2000 to 2006 in order to meet this legal obligation. This is an absolutely improper piece of cross-subsidisation between the Berlin and Edinburgh packages.
In its proposal 40/2000 for a transfer of appropriations, the Commission reshuffled its resources in an extremely opaque manner in order to authorise the payment of these missing appropriations at the expense of the present programme of innovative measures and technical assistance. Not even a letter from the Chairman of the Committee on Regional Policy, Transport and Tourism, Mr Hatzidakis, was able to prevent the Committee on Budgets from giving its consent. All we can hope for now is that the Commission will honour its pledge to use the flexibility instrument to replace these diverted funds over the coming years and make them available once again for innovative measures under the ERDF. But I do not believe this will actually happen. Indeed, the Commission, having initially cut the budget on its own initiative, will find it almost impossible to secure the replenishment of these funds at a later date.
Lastly, I should like to say that I am able to support all the amendments, since none of them are inconsistent with the general thrust of my report.
Mr President, I should like to comment in a very favourable light on Mr Markov's report and to congratulate him on putting such a constructive report before the House. I find I am in very substantial agreement with most of the points he includes in his document. There are, however, a number of issues on which I would wish to comment.
Firstly, the whole of this report is based upon innovation - and innovation relies on three very important prerequisites. It relies on individuality, inventiveness and initiative. We must therefore strive to avoid anything which would stifle or detract from these important three prerequisites. The report unfortunately refers to many aspects which could be seen as just such interference and over-regulation and therefore as over-complicating the approach to the use of innovation funding. We must avoid being too prescriptive and thus putting up artificial barriers which would prevent us reaching our goals. We need to give incentives to enable new innovatory enterprises to flourish but we must not go down the path of over-interference.
Innovative businesses and innovative projects, by their very nature, involve risk and here, the EU, national governments, regional and local agencies can help, but, as with many innovative ideas, some are destined to fail. Many we hope will succeed. The trick is to know which will succeed and flourish but we should also have the strength to know that when something has failed we should not prop it up at public expense and develop a strategy that takes this into account.
I would also like to flag up that business itself should take the lead in this sort of issue, backed up, of course, with sufficient skills training provided by our universities and colleges. All have a role to play in this important area for, in the truly global market which is now upon us, it is the new ideas - properly resourced, cogently and realistically supported - which will ensure that we in Europe can maintain our place at the forefront of technological development in the new industries and in communications technology in particular. It is my belief that an innovative strategy such as conceived in this report and as implemented by entrepreneurs at an individual level will be the key to economic prosperity in this new millennium.
I commend the report to the House.
Mr President, we are dealing with a good Commission document and a good document by the rapporteur. From a theoretical point of view, I can only welcome them, because I believe they are well thought out and that they correctly mark out the direction which these funds should take.
Now, the problem does not exactly lie with the text, but with the budget, on the one hand, which is a reduced budget, slimmed down compared to the one which the European Union has dedicated to such an important area on previous occasions and, on the other, with the lack of prestige which this budget seems to have, which means that one can dip in and out of it and that it is not clearly consolidated. I make this comment so that the Commissioner can take it into account.
However, we are, of course, talking about the European Regional Development Fund. This Fund was created for very real and substantial policies, investments in roads, investments in direct infrastructures, and it must now be brought up to date with the new economic situation and the new competitive circumstances. That is a fundamental objective for the Commission: that the ERDF, which has had its time and whose influence has been very positive, should become the motor for an increase in the competitiveness of our production system, particularly in the least-favoured regions. Therefore, innovative factors like this one, however humble, must not be undervalued by anyone.
It could be said that innovation is within reach of all the operators involved in the production process. For certain regions it will possibly be very difficult to have real research or development systems. But innovation is the basis of competitiveness and it must exist even where there is no capacity for research, and this objective is therefore important. We are logically talking about 0.4% of the ERDF. There is a passage in Mr Markov' s draft, Commissioner, which I would like you to take into account and which says, and with this I shall end: "suggests likewise, given the scant budgetary allocation set aside for innovatory measures, that the Commission encourage the incorporation of this type of project in the regional operational programmes" .
Mr President, I too wish to congratulate Mr Markov on drafting a successful report, and thank him for it. Our Group is in favour of adopting it. The report has quite rightly stressed the importance of including the participation as well as the cooperation of regional and local players. Innovative measures can also help us to strengthen special regional and local features. In my opinion, it is important to create conditions that are as equal as possible in the different areas by exploiting modern technology. Teleworking can also create new job opportunities in sparsely populated areas. For that reason, broadband networks, for example, should be established to cover the entire Union area as much as is feasible, including those regions in which the markets do not create networks. The basic idea behind innovative measures is the creation and utilisation of new operational models. To this end, we must develop monitoring and evaluation systems. We have to focus attention on exchanges of experience and compliance with best practice. Tourism is an important means of livelihood in many remote areas as well. Innovative measures would, for example, help to promote the cooperation of travel companies in marketing and reservation systems. As has been said here, innovative measures should not just play it safe: they must also involve trying out risky projects. The measures must also serve the interests of regional sustainable development. Regarding the budget, some serious words were said here in the previous speech: EUR 400 million is really just the minimum for financing, and we will have to utilise the additional financial possibilities offered by the flexibility instrument in the second half of the period, as the report states.
I would also like to ask how the Commission intends to ensure that the money that was agreed at Berlin will be available for innovative measures, and how the money that has been lent to the URBAN initiative is to be returned during this period for use for innovative measures. Amendments Nos 5 and 7 are appropriate, as the Commission should not use appropriation reserves for unexpected projects, as was the case a few weeks ago.
Mr President, ladies and gentlemen, my remarks today are chiefly addressed to the Commissioner, because, as we know, innovative measures have always been the Commission's main instrument of progress. They have been the testing ground where the EU institutions have been able to observe how progressive structural policies can best be implemented. If the Commission's proposal on these innovative measures were used to measure the rate at which EU policies are progressing, the result would be similar to that of the Nice Summit, namely a huge embarrassment.
However, EU policies in the fields of the single market, employment and cohesion have been considerably more innovative and sophisticated in recent times. That is precisely where the Commission proposal falls down, for it is confined to only two areas of innovation. I say two because, although the proposal identifies three areas, two of them quite obviously belong together and will have to be jointly funded. Such a severe restriction as this has certainly never been imposed in recent years. Moreover, the area of activity in question is one that we have already been supporting over the past few years. So where is the innovation in that?
This, I must say, is a great loss, because we shall need to draw on past experience for the new support period, and this experience will be unavailable to us if we take such a cautious line. Major assets, such as the experience gathered in the course of energy-saving schemes for small- and medium-sized businesses, will be cast aside. I could produce a far longer list. Why do we not use innovations to generate real innovative activity? The measures that are proposed are measures which we could support within the framework of the normal programmes. I believe there is no case whatsoever for allowing Member States to support non-innovative measures from the Structural Funds instead of fostering the policy and development of our Union.
We have another problem too. The idea of programming rather than selecting projects is not bad. I would even support the idea, but it has not been fully developed. How are local players supposed to find their way through the administrative jungle if the same authorities that are making a hash of structural planning are now expected to take on this responsibility too? How is the Commission supposed to find out where local innovation is really happening if it does not have any control over the system? For that reason, I believe it is absolutely essential for us to ensure that the Commission finds a mechanism with which it can check whether truly innovative local projects are actually featuring in the programmes. I must say that I have looked in vain for this sort of mechanism in the draft communication, which is why this draft is a great disappointment to players at the local level and to me.
Mr President, Commissioner, ladies and gentlemen, in order to bolster the competitiveness of Europe in the world economy, the Union supports the transition of businesses and regional authorities to operational methods based on knowledge and technological innovation. The immensity of this task must not be underestimated, since the less prosperous regions are already lagging far behind in innovation, research and development in the various fields of new technology.
This very technology, on the other hand, presents them with a means of making up the leeway, provided that the economic players in the regions are capable of using innovative measures to grasp the opportunities available to them. The fact is that the technological gap between prosperous and backward regions is considerably greater than the difference between their respective Gross Domestic Products. Unfortunately, as in the last planning period, expectations will far exceed the available funding framework of EUR 400 million. Without adequate funding, these measures simply cannot achieve the desired results.
For that reason, the allocation must not, on any account, be reduced further still. The innovative measures would then generate more frustration than enthusiasm. We should spell that out very clearly. The main aspects of the Markov report, which analyses the situation properly and arrives at the right conclusions, can be commended to the House. It is a good report, based on a good paper from the Commission. On one point, however, I tend to support the line taken by the Commission. I cannot endorse the rapporteur's expression of regret that the Commission has opted against a project-based approach and in favour of a programme-based approach, to be implemented by the national and regional authorities.
On the contrary, I see this as an opportunity to shift a greater share of responsibility to the local level and to allow project operators more latitude. Contrary to what the report concludes, I do not believe that this would automatically result in a loss of any European added value. With these guidelines, an experimental laboratory, as Commissioner Barnier put it, really can be developed, enabling the regions to test new ideas and to convert the most successful of these into standard practices.
Mr President, Commissioner, ladies and gentlemen, as someone who lives and works in an Objective 1 region, and on an island to boot, I am obviously well qualified to understand the importance of the initiative and appreciate the objectives of the European Union. I and my fellow islanders are delighted that an effort is being made to improve conditions in the fight to close the gap and reduce the distance between us and the developed regions. Europe needs to achieve cohesion for obvious reasons. Throw in the "difficulty" of globalisation and it becomes apparent that, in addition to traditional forms of work, we must be able to apply innovative practices in order to take advantage of the opportunities which the new economy has to offer. To judge from my own country, the region has what it takes, from the point of view of human resources and from the point of view of instruments which can bring suitable partners together, to promote innovations by finding new solutions and new ways forward. Of course, the budget is relatively small. However, the facility to increase appropriations through the flexibility instrument provided for in the Interinstitutional Agreement improves things somewhat.
I must also confess that I was particularly pleased in the Commission communication by the call for more daring measures, even if this involves a certain risk of failure, and for more experimentation beyond the standard framework of ERDF programmes. Of course, if we want to be consistent, this call needs to be accompanied by a restriction on tiresome bureaucracy, Commissioner, at all stages of the procedure for including and implementing programmes. As we all know, any bureaucrat's basic argument is the risk of error. So, from now on, special care must be taken when selecting the proposals submitted, so as to ensure that the relevant provisions are applied, especially those relating to transparency and avoiding cover-ups, and the proposals are implemented correctly, naturally with greater involvement on the part of the regional authorities.
Finally, may I too congratulate Mr Markov and wish everyone a Merry Christmas and an Innovative New Year.
Mr President, Commissioner, ladies and gentlemen, first of all I should like to express my support - in common with that of our Group - for this report by Mr Helmuth Markov. I particularly agree with his consideration that regional policy instruments should be directed towards sustainability, strengthening economic and social cohesion and, above all, creating skilled, economically viable, lasting jobs.
This last condition is indeed fundamental for the proper orientation of the Structural Funds. As we all know, unemployment in the European Union is concentrated in the least economically and technologically developed regions, especially Objective 1 areas, and it is necessary that innovative measures should not just simply be technological in nature but that they should also be governed by an explicit desire for economic development and job creation.
If this does not happen, we shall be unable to avoid the paradoxical situation in which the less well developed countries, having borne the effects of a substantial, dramatic migration, now see their technicians - trained at the great expense of their populations and perfectly able to work in the field of the new economy - forced to emigrate to richer countries with higher employment levels because of the lack of industries and businesses in which they can practice their professions in their own countries.
Consequently, the innovative measures must not ignore economic and social development. In this context, the ERDF must also continue to perform its function of supporting the construction of modern infrastructure and the creation of businesses as necessary conditions for the development of the new economy and, indeed, the job creation associated with it.
Mr President, the support funds allocated by the European Union within the framework of its regional policy are not alms from the rich to help the poor. Nor must they become a permanent financial crutch. They are actually intended to help the poor regions to help themselves; investment in a better future is the name of the game. It is therefore gratifying that the communication from the Commission on the regions in the new economy pursues this very aim and does so more effectively than many of the traditional mainstream Objective 1 to 3 programmes.
It is a matter of increasing the competitiveness of the European economy and, as has already been emphasised several times today, of ensuring in particular that appropriate initial support is given to those parts of our regions which do not enjoy the same starting conditions as the metropolitan areas and large conurbations. What is rather less encouraging is the fact that the amount of money to be injected into these measures is very modest indeed. The Markov report rightly calls for an increase in this allocation. By earmarking EUR 400 million for this important purpose we are sending out a very weak signal.
I also find it less than satisfactory that there is no provision for direct project funding and that programme-based funding has again emerged as the preferred option. The reason for my disapproval is that it removes yet another link that might enable the people of Europe to identify in some way with Brussels. There is also a danger that politicians will engage once more in the traditional game we call Schwarzer Peter in Austria - you may know it as Old Maid - in which local, regional and national politicians try to claim credit for all the good things and to pass the buck to Brussels whenever something goes wrong. In organisational terms, I believe that it makes good sense to focus special support on a small number of aims. I also believe, however, that the division into three priority areas envisaged in the Commission report is somewhat artificial; like the rapporteur, I am inclined to think that we should include more innovative measures in the domains of energy efficiency, propagation of renewable forms of energy and practical implementation of climate protection measures in our catalogue of eligible activities.
I consider it especially important that schools and other educational establishments should be involved with these new forms of technology, and I hope they will find a suitable way to make their voices heard here. On this basis it is generally gratifying that we shall be able to continue good pilot projects. I am pleased to report that we in Styria have already gathered very worthwhile experience in the last couple of years with Risi, an information offensive launched by the new provincial government. One especially good feature of this initiative is that it has enabled women in particular to familiarise themselves with new information technology and its applications. I do not know whether it is a direct consequence of this Risi initiative that three ladies signed the European budget today, but I should be delighted if this Christmas present on which we are deciding today could also continue to benefit women in the future.
Mr President, as the rapporteur who dealt with the innovative measures in the former Parliament, in relation to the former Article 10 initiative, I wanted to take part in this debate to remind the new Commissioner of some of the points surrounding this which Parliament has been consistently pressing for and which we do not want to see forgotten. We fought hard to keep the innovative measures within the new round of structural fund programmes and I am really pleased that we are here today, both confirming this and the EUR 3 million that is going to be available through agreeing the new guidelines.
I particularly want to record two findings for the Commissioner. One is that we - and the people out there - see that the innovative measures have been a very important stepping stone for local authorities and local communities who are not really into the Structural Funds, but should be, to learn how to do it through small-scale projects and then be able to become more effective parts of mainstream programmes in future years. We came up with a ten-point programme to say how that could be done. When I go back to my own region, east of England, and find that not one local authority used this money in that last period, I doubt whether we have been as effective as we need to be in the future to ensure those new communities are welcomed in.
Secondly, we talked about the need to work in partnership with local government and local authorities including, for example, through the Directoria event. Some of your officials are not so comfortable about that and I detect a moving away from it within this new set of proposals, but I warn you that that would be a step in the wrong direction. These people are our partners. They help us reach the people in most need within the disadvantaged regions and it is no good us making speeches about the democratic deficit in Europe and then ignoring the contribution that local authorities can make at the local level.
Finally, however, I welcome the proposals. I believe you are trying to be flexible. You are trying to allow regions to go away and come up with their own proposals and to come back and submit them to you. You are right to do that and I welcome what you are seeking to do.
Mr President, Commissioner, ladies and gentlemen, the year 2000 is coming to an end and we are still debating the main guidelines, that is to say, the priorities in terms of innovative actions financed through the European Regional Development Fund.
If the Berlin reform for the 7 years dealt with by Agenda 2000, that is to say for the period 2000-2006, reduced the budgetary contributions for these actions by half in comparison with the previous period and, to that, we add the inevitable slowness with which we adopt decisions at a Community level, as a result of our complex institutional structure, it is not surprising that we are in a situation where we have not even been able to spend the budget laid down for the current year for innovative regional policy measures, and this is an example of political irresponsibility.
It is also a mistake to reduce the budget in a chapter such as this which was being dedicated to pilot experiments, to new ideas in the field of local and urban development - with some more than satisfactory results - which have formed the basis of Community programmes as cherished at local level as URBAN and INTERREG. If we have still not realised, in this increasingly globalised world, that the progress of any country or region depends on its investment in research and innovation, we are providing our voters with a bad service.
Furthermore, I would like to draw attention to another aspect of the new policy proposed by the Commission. Now, the local authorities, the municipalities and the mayors of the least-favoured urban areas can no longer go to Brussels to seek solidarity and aid from the European Union. The door is closed to them and we have lost that added value provided by the direct relationship between the European capital and the public institutions closest to the problems of the citizens. I have nothing against the regional authorities, which will channel the proposals and will take the decisions on the funding of the new programmes, but I believe that this a step backwards which destroys some of the freshness of the proposals born of the local bodies' intimate knowledge of the real difficulties.
Commissioner, I would like to know your views on this. But I must say that it is not all going to be negative and, in this respect, we are pleased that our proposal to also introduce measures relating to energy efficiency and the diversification of renewable energy sources, as well as measures relating to climatic and environmental protection, has been accepted.
Mr President, first of all, I would like to thank and congratulate Helmuth Markov on his constructive, extremely competent and serious presentation of the draft communication on these innovative measures under the ERDF for the period 2000-2006.
Ladies and gentlemen, I have noted very closely the ideas and suggestions which many of you have put forward and I shall come back to them shortly. However, I shall start with Mr Markov's report which, in many respects, mirrors, supplements and strengthens the Commission's approach and objectives, especially on two points, Mr Markov.
The first is that we need to ensure that the poorest or less developed regions are not sidelined from technological progress and are integrated into the information economy on an equal footing. You yourself referred to the gap between the poor regions - between the ten poorest and the ten richest regions - but if you analyse the figures, you will be forced to see that the gaps are even wider in these regions when it comes to simple criteria such as the number of Internet connections. We have noted these gaps and diagnosed the risk of a digital divide, as it is referred to in the current debate raging in America, which is why, ladies and gentlemen - and I shall perhaps come back to this later - I chose to propose, on the Commission's behalf, that two out of three innovative measures, two major priorities, should be geared to this digital divide, mainly by taking account of the poorest or most remote regions. That is the first point on which we concur.
The second point, which you have reiterated in your report, is that our common objective is to integrate innovative measures into a regional policy which has economic and social cohesion and sustainable development as its priorities.
Having obtained plenary's opinion during this part-session and the views of the Member States, these guidelines are due for final adoption right at the beginning of 2001, meaning that we can start preparing regional programmes of innovative measures ready for approval and submission on 31 May 2001.
Allow me, ladies and gentlemen, to remind you of our objectives in these guidelines. Compared with the priority topics which were selected and which I wanted to present personally to the Committee on Regional Policy on 11 September, I should like to remind you that these innovative measures are first and foremost a regional development instrument. As Mr Rack quite rightly said, I have never construed this regional policy and this cohesion policy as some sort of alms to the poorest regions and I never shall. We are talking solidarity here, we are clearly stating and making it clearly understood that access to new technology and to the information society is not a luxury for the richest regions and you will never stop seeing me act or hearing me voice the demand that the poorest and most remote regions - which are often one and the same - have just as much right as everyone else to join the information society on an equal footing.
So these are the priorities. I repeat - as Mr Berend reminded us earlier - that the Commission hopes to use these innovative measures as experimental and good practice laboratories so that, in time, the quality of the Structural Fund programmes cofinanced by the ERDF are improved. That is why we selected these three priorities - technological innovation, the information society and regional identity and sustainable development - as our strategic priorities.
Separately or combined, these issues will have a major contribution to make to regional development over coming years, especially - and I say this for a third time - for the poorest regions. Mr Mastorakis and Mr Nogueira have stressed this point.
I should now like to respond in greater detail to the points touched on or raised in the draft report and in your various questions.
First, energy efficiency. Mrs Schroedter or Mr Rack raised this point. As you know, I too am acutely aware of it. Do not forget that I have long been committed to ecological questions. I had the honour of serving as Minister of the Environment for my country and I bear this concern in mind as a priority in the measures taken under the Structural Funds. Energy efficiency and aspects of environmental policy have not been overlooked in the guidelines and may give rise to innovative measures relating to the third issue, which is regional identity and sustainable development. I would add that the European Commission, as you know, is already supporting energy efficiency through the SAVE programme and through one of the thematic programmes under the fifth framework programme for research for 1998-2002. In addition, the purpose of the Alterner programme is to support renewable sources of energy That is all I have to say on this point, to which I shall continue to attach a great deal of importance.
As far as the scope of regional partnerships is concerned - Mr Bradbourn again stressed this point, and I know how tenacious he can be - we agree on the need to strengthen our links with the private sector and, beyond the private sector, with universities, research centres and non-governmental organisations. In this respect, the steering committee which we have planned for each programme will play a key role in stimulating cooperation and defining regional innovation strategies. And I also apply what I say here about partnerships on innovative measures as a reality check for these partnerships when it comes to the programming documents of the Community Support Frameworks or the Structural Funds in general.
The third point is the need to stress the education and training opportunities which you mention in your report, Mr Markov. Of course, I agree that it is important to improve professional skills in Europe. We have taken certain aspects on board in order to help SMEs find ways of meeting their needs for staff with computing skills. That is why, when I am involved in negotiations - as I am currently with regard to SPDs - I take great care to check, over and above the innovative measures - and I refer here to the mainstream - that each programming document includes a regional information society access plan, and I check the quality, over and above the scope of the regional programme, especially as relates directly to SMEs, education institutes and even farm holdings.
That is what we wanted to highlight on this point. However, I understand that this concern needs to be coordinated with other instruments, especially - as you suggested earlier Mr Markov - with the European Social Fund.
I should now like to comment briefly on the disappointment which several of you have expressed, as does the report, at our approach in this programme, as proposed in this report. I understand your wish to maintain direct links between the European Union and regional and local players. That is why we have instructed the competent authorities in the regions to submit regional programmes of innovative measures.
However, we wish projects to be selected at regional level, as Mr Berend understood in his intervention.
Regional and local players are obviously better placed to respond to grass roots expectations and it is certainly easier for small- and medium-sized enterprises to discuss their funding requirements with regional authorities than with Brussels. This concern reflects that expressed by Mr Howitt.
I am also positive that, because they are innovative, these programmes will be visible and will have an effect on the mainstream. I see these measures as laboratories and I am very interested in their impact and in their future as part of the mainstream within the framework of the Structural Funds.
I fully share your interest in cooperation networks and activities between regions. This aspect is important and I am happy to inform you that, following your observations, we have amended and corrected the guidelines with a view to improving the potential for the regions to take part in inter-regional networks.
Several of you voiced your concern over the financial package. I must be content, as must you, with the funds provided in the Berlin guidelines and the Agenda 2000 package.
Mrs Schroedter, Mr Izquierdo Collado and Mr Ortuondo Larrea quite rightly raised the issue of financial packages. I must remind you that most of these measures relate to investments in intangibles and to a limited number of issues and measures. I am also positive that, even with these necessarily limited sums, we may still exercise a significant leverage effect and impact on all the Structural Funds programmes. I also share your wish to take recourse to the package of appropriations decided within the framework of Agenda 2000 in order to implement innovative measures. I have also taken note of your interest in the opportunities offered by the flexibility instrument.
The Commission's response to Mr Pohjamo's question on the same subject pointed out that this package could be increased if there was felt to be a need for Community action and if the funds available, the budgetary conditions and the capacity for implementation so allowed. In this context, the Commission shall examine closely the possibility of taking recourse to the flexibility instrument. I would like to assure you, as far as the transfer number 42 000 is concerned, that this transfer will not affect my intention or the Commission's intention to earmark EUR 400 million for innovative measures under the ERDF within the terms of the regulation.
Thank you for your suggestions. Thank you, Mr Markov, for an excellent report which allows us to improve and gives a better understanding of the guidelines which have been proposed to you and which we are now ready to implement, as quickly as possible, following Parliament's vote.
May I take this opportunity to wish you a Happy Christmas and to thank you for the quality of our joint efforts throughout 2000.
Thank you, Commissioner. I am sure the House would like to join me in wishing you too a Merry Christmas and a Happy New Year.
The debate is closed.
The vote will take place today at 5.30 p.m.
World shipbuilding
The next item is the report (A5-0371/2000) by Mr Langen, on behalf of the Committee on Industry, External Trade, Research and Energy, on the second report from the Commission to the Council on the situation in world shipbuilding.
We are now discussing our report on the situation in world shipbuilding. We have two documents from the Commission before us, namely the second and third reports on the situation in world shipbuilding, both of which have been presented in the past six months. The opinion which we unanimously adopted in the Committee on Industry, External Trade, Research and Energy related to the second report. The third report had not appeared by that time, and the Commission and the Council have subsequently reached a decision on whether the deadline for phasing out aid to shipyards can be extended beyond the scheduled date of 31 December 2000.
To our deep regret, the Commission and the Council have not decided to extend the provision of aid to shipyards, even though the plight of the shipbuilding industry has not become any less desperate. This situation stems from the fact that South Korea has been employing aggressive methods and offering its vessels at dumping prices in order to increase its share of the world shipbuilding market. South Korea has received more than 40% of all the shipbuilding orders that have been placed in the year 2000, according to the Commission report; it has been able to do this on the basis of loans from South Korean banks, some of which are state-owned, by virtue of state guarantees which are tantamount to subsidisation. The prices of new ships have plummeted in recent years, reaching an all-time low in 1999 because of this policy that South Korea is pursuing.
Europe, including Norway, only has a 16% share of the world shipbuilding market. Japan, with a 25% share, lies in second place behind Korea, while the rest of the entire world, including the United States, accounts for no more than 19%, and that in an industry in which labour costs have long been supplanted by technology as the main production factor. It is this capital-intensive structure of the industry which enables outsiders to check pricing calculations and make comparative assessments.
We in the Committee on Industry, External Trade, Research and Energy welcomed the fact that the European Commission has taken steps to have the issue resolved by means of a dispute-settlement procedure before the World Trade Organisation. At the request of the European shipbuilding industry, this procedure has now been initiated, as Commissioner Lamy emphasised yesterday in talks with South Korean parliamentarians in this House. And rightly so! But despite the Agreed Minutes of 22 June 2000 on the technical issues, on accounting transparency and banking operations, there has been no sign of willingness on the part of the South Korean Government or of the shipyards and the shipbuilding industry to reach a consensus with the European Union on pricing. One reason for this is the fact that the 1996 framework agreement on trade and cooperation has still not been ratified by all Member States. The Commission's target of January 2001 can only be met, in my view, if the Republic of Korea finally demonstrates willingness in the coming weeks to stop selling ships below local cost price; to put it bluntly, it must raise its prices.
The decision taken by the Council and the Commission to negotiate for four months without continuing the payment of aid and then, after 1 May 2001, to reconsider, on the basis of the progress achieved in these negotiations, whether there are grounds for resuming aid payments for a further period will mean that European shipyards will receive virtually no new orders in the first four months of the year 2001, at least not for the shipping categories in which competition is fiercest. Even in our own area of specialisation - the construction of cruise ships - the South Koreans are able to offer ships below the prevailing international market price. That is why, in this report and the three additional motions on the table, we have called on the Commission to intensify its efforts to ensure that an international dispute-settlement procedure is initiated before the WTO.
But we are also calling for a two-year extension of aid to shipyards in order to ensure that a major industry in the European Union is not wiped out by state-aided Korean dumping practices. If the aid arrangements are not extended - and we are not talking here about EU aid, as you know, but national aid, which the Union need only approve - then we shall have to think about the fact that the European shipbuilding industry has already reduced its capacity and that the present limits will then have to fall still further. These are the main demands we make in this report, and I thank my committee colleagues for their unanimous support. I ask for your support again tomorrow morning when the House votes on the report, and I urge the Commission not to abandon the shipbuilding industry and those who work in it. At least 10 000 jobs are at stake, with the United Kingdom poised to bear the brunt of the cuts.
Mr President, I wish to begin by congratulating my colleague, Mr Langen, on his excellent report which, as he says, was carried through the Committee on Industry, External Trade, Research and Energy, unanimously. I concur with his observation that we must take account of the third report that the Commission has drawn up on world shipbuilding.
I hope that the timing of the presentation of that report to Parliament was not a ploy to encourage us to take this item off the agenda. The committee had to vote especially to ensure that this item was on the agenda for debate today. I am grateful that the Commissioner is here, and I hope he takes note of all the points made.
There is clear evidence of a crisis in the EU shipbuilding industry and this has been the case for some time. The evidence is set out very effectively in the Commission report. The conclusions seem quite clear that the principal culprit is predatory pricing from the Korean shipbuilding industry. It is doing this to gain market share to our detriment, but not only to the detriment of the European Union industry. Other countries - Japan for one - are also suffering from this. Action clearly must be taken.
It seems to me that the Commissioner must show the industry that he is doing all he can in this context to deal with this external threat to our industry. The trade-barrier regulation route is perhaps an incomplete or insufficient instrument for taking action: there has to be more bilateral pressure from the European Union on Korea to press it to come up with solutions, such as pricing its ships properly and fully.
In the third report there is a list of actions proposed by the Commission but its observations are rather disappointing: to continue with monitoring, to examine industry's complaint, to remain open to eventual proposals, to pursue efforts, to continue to encourage, to continue to work closely with the industry or to examine the possibilities of measures. I submit that we need more than just examining possibilities and monitoring the industry situation around the world and in Europe. In that context, it is important that the Commission reconsiders the view about extending the time period for temporary support or for permitting temporary support for shipbuilding industries in the European Union until a solution is forthcoming in talks with Korea.
Mr President, Commissioner, ladies and gentlemen, may I say, on behalf of the Group of the Party of European Socialists, that it gives us some satisfaction to see the Commission and the Council finally recognise what we have been repeating for years and especially over recent months: first that, in shipbuilding, Europe has set itself more constraints more quickly than its main competitors and, secondly and more importantly, that South Korea is guilty of blatantly infringing the rules of competition with its outrageous financial dumping.
That is why we welcomed the Commission's recent efforts, even if I do take issue with the calculation methods used to show very high levels of European aid in chapter 5 of the Council report of 5 December. Due to a lack of time today, I shall explain myself directly to the Commissioner in writing on this point.
More importantly, we have also taken note of the Council's conclusions of 5 December, a Council which agreed to safeguard the future by standing its ground with South Korea and not dismissing the possibility of reintroducing shipbuilding aid in May for the specific market segments hardest hit by Korean competition.
This approach is also in line with the Treaty, although I do not have time to go into this in greater detail. Another positive outcome from the Council meeting was that the 'ships arrangement' for export credits dating from 1981 was updated at the SBT. Finally, we were interested to note the Council's willingness to consider aid for research and development. This point is very important to some enterprises, to enterprises which are, in fact, highly innovative.
What we are calling for, what I am calling for today is the full and - more importantly - the immediate application of the Council's conclusions. If it should prove necessary to re-introduce aid in May 2001, we must do so without delay.
We are also worried about the sixth framework programme for research and development: the 'marine technology' line in the fifth programme appears to have disappeared in the draft programme. I personally find this unacceptable; it should be reinstated in terms of quantity and in terms of the method for using these appropriations so as to simplify them. Finally, as from 18 December, we are, of course, counting on the 'ships arrangement' being examined at the OECD Group 6 meeting.
I shall finish by congratulating Mr Langen - I appreciate his support for workers and for the need for state intervention in order to defend the economy - and by advising the Commission to make good use, in the future, of the lesson which it has been given in shipbuilding and in the shameless competition of certain countries of the world.
Mr President, Commissioner, ladies and gentlemen, I would like to thank Mr Langen for preparing this report on what is a difficult subject. As the report states, important restructuring of the shipbuilding industry has come about by adjusting quantity and quality. Shipbuilding, however, is still in a serious crisis, as a result of dumping by the Koreans. We must attend to the competitiveness of European shipbuilding by creating equal opportunities for shipyards on the world market. Improvements to the competitiveness of shipyards must be extended with the help of internal measures and agreement procedures. Operating aid has not, however, solved the problems of the shipyard industry. Shipbuilding is a sector that demands high technology and whose competitiveness can be improved through cooperation with a view to specialisation, as well as through continued technological development, research and development. Neither will operating aid, not even specifically-channelled aid, solve the Korea problem: that has to be firmly dealt with by means of trade policy, for example.
Mr President, Mr Langen' s report deals with numerous issues but, nevertheless, here the speakers are naturally focusing on the issue of whether or not to have an extension of subsidies and on the unfair competition on the part of Korea.
Those of us who live in a region such as Asturias, which has suffered four significant cases of restructuring - in mining, in steel, in shipbuilding and in weapons manufacturing - believe that cutting these subsidies, even until May to see whether Korea is condemned by the World Trade Organisation, is very dangerous for the sector.
It is true that Europe is suffering from unfair competition because in Korea, above all, very low salaries are paid and workers are forced to endure abysmal working conditions and, under these circumstances, European workers have no way of competing with them. However, the Commission' s proposal, which includes aid for research and development, the condemnation of what is happening in Korea to the World Trade Organisation - since they are working with prices which are even below cost - and the possibility that there be transitional aid measures until the case is settled, seems to us to be perhaps a rather weak solution, but at least it is a solution.
In any event, it seems to me, Mr President, that if we cut off subsidies and if the unfair Korean competition continues, the European shipbuilding industry will be fatally wounded. And I do not believe that we are exaggerating because the different workers' groups have been claiming that over recent years thousands and thousands of jobs have been lost as a result of the restructuring of the shipbuilding industry. I believe that there are various countries such as Spain, Germany, Italy, Greece and Portugal which, within the Council, and despite the final decision, have asked that aid be continued, and we feel that this aid should be continued in one way or another if we do not wish, once again, to lose thousands of jobs in shipbuilding.
Mr President, it seems to have become an end-of-year tradition to hold a debate on the situation in the shipbuilding industry. In terms of merchant shipping, there is still a subsidy race being held at world level. This is at the expense of shipyards in the EU Member States, as well as yards based in Norway, Japan and the United States. We are in complete agreement on this: the subsidy race should end as soon as possible. However, it looks very much as if the goal posts are being moved each time, so that we will never reach the finishing line.
The Commission and Parliament' s criticism is levelled at Korea because it still provides by far the highest subsidies to shipyards, with painful consequences for yards in European countries and Japan. But nearly everyone knows that within the European Union too, there are large discrepancies in terms of subsidy level per order. On paper, the highest level of support per order amounts to three and a half times the lowest level, but in practice, it appears that a number of EU Member States are giving extra hand-outs to their maritime industry in a non-transparent manner. Moreover, Article 7 of Regulation No 1540 from 1998 is still in force. This provision contributes in its own way to the unequal growth in support levels. This leads to sound, efficient yards being punished, whilst inefficient ones are given an injection of money.
If we provide extra funding to the weaker European yards at the expense of the stronger ones, how can we survive Korean and - no doubt soon to follow suit - Chinese subsidisation of their shipyards in the long run? This is a question from which the Commissioner cannot run away. I therefore urge the Commission and MEPs not only to point the finger at Korea, but also to examine the situation on their own home turf. Why does the Commission not institute an inquiry into the actual subsidy level per order within the European Union? Where is the proposal to abolish all kinds of non-transparent support schemes in relation to research and development, environmental and regional support policy? If there is no level playing field in the shipbuilding sector within the European Union, how can we expect to fight competition from Korea and elsewhere?
I share the rapporteur' s view that, as long as Korea does not act pursuant to the WTO provisions, it is justifiable to provide yards standard support for each order as an emergency measure. This transparent form of support discourages European yards from applying all kinds of reduction or marketing methods which do not conform to the market. At the same time, pressure on Korea must be stepped up, and we must involve the OECD if necessary, by taking anti-dumping measures. These will preferably be measures which hit conglomerates such as Hyundai and Daewoo where it hurts, at which point we will have a chance of breaking down the closed Korean front.
I would like to thank Mr Langen for his work and hope that we do not have a re-run of the same debate at the end of next year.
Mr President, I would firstly like to congratulate Mr Langen on the sound report which he has produced on the issue of shipbuilders.
I would like to remind you that the issue we are dealing with today is an old one. It has been a recurrent theme. Specifically, it is now more than two years since we condemned the unfair practices which essentially take place in South East Asia, and which affect our shipbuilding industry.
In recent weeks, the Commission has told us that the system of subsidies, thanks to which our industry is subsisting, must be removed as from January as a result of a supposed improvement in competitiveness. On the other hand, after more than two years of ferocious unfair competition on the part of Korea, the Commission has decided, after receiving a formal complaint from all our shipbuilders, to take the case to the World Trade Organisation. As you all know, it will take more than six months to carry out this procedure. Furthermore, if successful, the creation of a group of experts within that organisation will mean that it will take at least two years.
In the meantime, it is intended that what remains of our shipbuilding industry will subsist thanks to a package of aid to research and development, which will enter into force in January, as Commissioner Monti pointed out yesterday afternoon. We have held a meeting with him, in which I asked him a series of questions. It can be deduced from the conclusions of the meeting that the aid received by our industry has not resolved the problem of Korea. I pointed out to him that the European shipbuilding industry is unprotected. He then said that after 2 December an investigation would perhaps be opened, and that after that investigation we would have to wait and see what happened, etc.
I believe that the honest ones, the Europeans, are being left to fend for themselves. Meanwhile, the pirates, to put it in realistic, if pejorative, terms, have the advantage within this competitive world. It is we who play by the rules and it is we who end up losing. I, for example, am from the Basque Country, and I live close to Bilbao. There, these days, what were once shipyards are now concert halls, maritime museums etc. In these shipyards, 4 000 people once worked, and now just a couple of doormen work in each place, and that is what is happening in the European countries. That is, while we are enduring unemployment, the Koreans are doing good business in their shipyards.
Both the author of this report and the authors of the proposed amendments belong to political schools which put the market economy before all else and cry excessive state intervention whenever it comes to supporting public services or giving workers some sort of social protection. But as soon as the capitalist groups whose interests they defend are in trouble on the markets, they call for governments or the European institutions to intervene, subsidise and protect the sector under threat.
Alstom-Atlantique, which has just landed a contract to build a luxury liner, will collect the equivalent of 9% of the contract price in subsidies. In other words, the state is paying a large chunk, if not all of the company's profits.
Meanwhile, the British company Harland and Wolff, from which Alstom pinched the contract, is blaming its government for failing to back it sufficiently. When big trusts and their political advocates call for less state interference, what they mean is that the state and its money should be solely at their disposal.
For my part, I am against all forms of subsidy for private firms and in favour of governments using the money saved to create jobs directly, especially in the public services and, more to the point, without generating private profit.
Mr President, ladies and gentlemen, the measures that have been taken and the position adopted by the Commission on the European shipbuilding industry do not, in my opinion, reflect the serious and indeed critical nature of the situation in that industry, and the same applies to the transactions and outcome of the meeting of industry ministers on 5 December.
May I remind the House that the results of what has been a highly successful adjustment process are now being put at risk. We have had a process of quantitative adjustment, in which capacities have been reduced. We have had a process of qualitative adjustment, involving modernisation, the introduction of state-of-the-art technology and high productivity, and I can assure you, Commissioner, that shipyards are one of the areas where advanced technology is of the essence, not only information technology and related domains but production technology too. In short, a generally successful process is now being placed in extreme jeopardy.
I also wish to remind you that many of our shipyards are in remote regions with structural weaknesses - regions that are undergoing radical adjustment processes. Shipbuilding is often the key industry in such regions. The process has not yet been completed, and the situation remains delicate. Insufficient progress has been made towards diversification; consistent adherence to the present course is essential.
The line being followed by the Commission can only be detrimental to the shipyards of Europe. Further investigations are planned, but not until next year. So is the situation insufficiently clear? Have there not been enough detailed analyses? Have visits not been paid to Korea? Has the Commission not received unsatisfactory information? Is the present situation really so shrouded in mystery that we have to wait until May 2001 for a more detailed review? The Commission knowingly tolerates the exposure of the shipyards in the European Union to unfair competition for almost six months. This brings additional pressures and dangers to a situation that is already complicated. It will inevitably push individual companies over the edge.
Allow me to make one final remark. It is surely the height of inconsistency to proclaim such dedication to free external trade that we are even prepared to tolerate an unfair partner and yet, at the same time, to maintain internal restrictions on competition such as the artificial ceiling on our shipbuilding capacity. Our internal and external policies are clearly at odds with each other, and this must be corrected.
Mr President, I would like to start by congratulating Mr Langen on the quality of his report.
I feel that he has produced an excellent X-ray of the shipbuilding industry in Europe, a true X-ray. And a summary would be that the shipbuilding industry is being threatened from all sides. There is a crisis in the fishing industry, and we Spaniards and Galicians know that only too well. Furthermore, we have flags of convenience in the merchant navy, and ships flying Community flags are being built, or are in danger of being built, outside Europe. And that is due to the fact that we are incapable of condemning a situation of unfair competition. It has been said already here; Korea, Japan, or the threat of China are involved.
Mr President, I therefore wonder whether the European Union is opting for a shipbuilding industry which is strong, dynamic and competitive. Of course, the shipbuilding industry also has to achieve the objectives of the European Union, specifically the rationalisation of the industry, an increase in productivity, an improvement in the competitiveness of the existing shipyards and the defence of the environment. But in order to achieve that, so that the process may consolidate the shipbuilding industry and its jobs and calm the fears of the families which depend on it, aid will still be necessary beyond 31 December 2000, because the market situation is not one of equality, but of unfairness and of dumping.
We expect decisions from the Commission and the Council which are profoundly political, courageous and decisive, and which, in cases such as Spain, allow the integration of civil and military shipbuilding, and reassign the different areas of the industry in accordance with the needs of each country. It is necessary to provide new stimulus in terms of a sufficient quantity of research and development and also to maintain the operating aid in a way that is legally possible. Our shipyards can survive, but support is necessary and, in the European context, now is the time to appeal to the solidarity and understanding of the countries which do not have shipyards and for which, in many cases, the sea, and its shipbuilding industry, perhaps have less importance.
Finally, we have to make decisions which will allow us to confirm and maintain a strong position for the European shipbuilding sector. It will be of little use to us to pursue an objective if, in pursuit of it, shipyards disappear in Europe, suffocating on the way. The example not to follow would be that of Buridan' s ass which, while trying to decide whether to eat rye or barley, ended up dying as a result of its doubts. I therefore call for the defence of the sector, combining the objectives demanded by the European Union with the survival of the industry, making it stronger, more dynamic and more competitive, thereby creating jobs and wealth.
Mr President, I thank you for the opportunity to update Parliament on the market situation in world shipbuilding and on the conclusions of the Council last week. I want to thank Mr Langen for his report. Although the report refers to the Commission's second shipbuilding report of May 2000, it has been noted here that the third report was done by mid-November and I limit my comments to that third report in this delicate issue.
The market analysis contained in the third report does not indicate improvement in the market situation. South Korea has continuously increased its market share, both to the detriment of the Japanese and EU yards, and despite strenuous efforts by the Commission, including contacts at the highest level, the bilateral negotiations with the government of South Korea have not yielded concrete results that could remedy the market situation. This is despite the conclusions of accurate minutes in June which pointed to the way forward.
As a result of this failure, a complaint by industry under the trade barrier regulation has been launched in October this year and Commissioner Lamy announced on 4 December the Commission's decision to open an investigation. This process will not give quick results and if it goes to its ultimate conclusion, it will take up to two years. Under Regulation No 1540/98, the Commission is obliged to propose measures. In reality, there are limited instruments available to the Commission and Member States in order to defend the EU shipbuilding industry. The potential of trade principles has not yet been seen and their effectiveness needs to be proved.
Discussions in the OECD have made little progress, very little progress, and the possibility of an internationally binding agreement on shipbuilding seems remote. The IMF is also cautious on the issue of Korean shipbuilding, as it sees itself as dealing only with macroeconomic conditions rather than with sectoral problems. Improving competitiveness of the EU yards is encouraged by the Commission but, in the face of massive price undercutting by Korean yards, the achievable progress in productivity is not sufficient. Nevertheless, all the available instruments should be used better, including aids for research and development.
In the light of these factual elements, the Commission concluded at its meeting of 29 November that if the Commission does not achieve a satisfactory negotiated solution with Korea in the framework of the TBR procedure, the Commission will report to the Council by 1 May next year and will propose to bring the case to the WTO. In addition, and importantly, the Commission will, at the same time, propose a defensive temporary support mechanism designed to counter the unfair Korean practices. The Commission is also ready to explore the possibilities of greater use of national support for research and development and it is noted that the general operating aids will expire after 31 December 2000.
I would like to explain the rationale behind the position adopted by the Commission. The Commission believes that the Community should seek to strengthen its negotiating position vis-à-vis Korea by providing an incentive to reach a rapid agreement that would resolve the current problems. This is why the Commission decided on a defensive temporary support mechanism designed to counter the unfair Korean practices. This would be proposed if a satisfactory agreement with Korea cannot be achieved during the course of the investigation procedure under the trade barriers regulation. The mechanisms would apply until the outcome of that WTO procedure is decided. The details of the mechanisms will need to be further elaborated. They would be limited to those market segments where it has been demonstrated that EU industry has been directly injured by unfair Korean practices.
On the question of research and development in the shipbuilding sector, the Commission concluded that in addition to the substantial Community funding available under research framework programmes which provide EUR 130 m in five years, the possibility of improving the aids allowed for this purpose should be explored. Industry should seriously reflect about how these instruments can be used to adapt their activities in a way which will ensure the future of the sector on a lasting basis.
The Industry Council of 5 December this year discussed at length the shipbuilding issue based on the Commission's third report and its decision of 29 November 2000. It requested the Commission to continue with its market monitoring, to follow up closely on the TBR case with a view to bring the problem to the WTO if required and to address the issue in all relevant international fora. The Council also took note of the Commission's initiative to propose a temporary support mechanism for EU shipbuilding in case no progress is made with Korea by 1 May 2001. The Council emphasised that such a support mechanism must not distort competition inside the EU. The Commission will be reporting on this situation again in April and, of course, we are also available in the European Parliament.
Thank you, Commissioner.
The debate is closed.
The vote will take place today at 5.30 p.m.
(The sitting was suspended at 1.25 p.m. and resumed at 3 p.m.)
Mr President, I simply wished to inform the House that this very morning the Popular Party Councillor, Francisco Cano, was murdered in the town of Villadecavalls, in the province of Barcelona.
Francisco Cano was 45 years old, married with two daughters and was an electrician by trade. He was a worker and, like those who accompanied us yesterday when we awarded the Sakharov Prize, he was a private citizen who served the democratic system which the Spanish have chosen.
I am sure that we are all now united in our vigorous and forthright defence of freedom in Europe, but I wish to say that, more than the solidarity of the Members of the European Parliament, we in Spain need their commitment.
I would like to ask you if you agree to our holding a minute' s silence in memory of Francisco Cano.
I do not think there is any need to add anything to what Mr Galeote has just said other than to assure him of our support and solidarity and I agree that, in future, we need to look at ways in which we can perhaps assist our colleagues in Spain.
(The House rose and observed a minute's silence)
British submarine at Gibraltar
The next item is the joint debate on four oral questions to the Commission on the British nuclear submarine at Gibraltar.
Mr President, Commissioner, please bring some order here, if you can. I believe that you can.
The presence of a broken down nuclear submarine in the waters of the Bay of Algeciras has now unfortunately become a diplomatic conflict between a colonial and nuclear military power and a second category Member State, according to the latest classification in Nice, which does not demand its rights and gives in to infantile explanations.
Article 37 of the Euratom Treaty is not being complied with, nor are important directives on radioactive protection, and you, ladies and gentlemen of the Commission, know this and merely look the other way.
It seems that you do not want internal conflicts, so why sign Treaties? Where, here and now, is the Charter of Fundamental Rights for the citizens of Gibraltar and Algeciras and the Andalusians of the area? Have you received the general information relating to the evacuation plan of the British authorities, which they are obliged to produce?
The plan should include the evacuation and the possibility of an accident which contaminates another Member State, a possible cross-border contamination. You know this. What are you doing? Have you replied to the complaint of the Association of Municipalities of Campo de Gibraltar? When is the Committee on Petitions going to reply to a communication presented and signed by more than 35 associations - collectives, unions and municipalities - from the area?
Let us forget about the yellow submarine and other tomfoolery, which has no place here. This is now real. Let us be serious.
Ladies and gentlemen, your initial jeers, when I condemned this case on 5 July, and your laughter, have simply increased the desire of the Andalusian people to be respected and not to be humiliated with shameful explanations and to be obliged to endure an unnecessary situation of risk.
Finally, do not allow the repair of this submarine in an inappropriate base. Ask and demand that it be removed when the technical and climatic conditions allow it. Commissioners, do not allow our gorgeous bay to become nothing but a workshop for nuclear junk.
Mr President, I will naturally begin by reiterating our solidarity with the Members from the Popular Party, while at the same time - although I find it difficult to say - pointing out that our democratic response today in the face of this latest murder should be to overcome our grief and continue working in this House, as we are at the moment.
Once upon a time there was a British nuclear submarine called the Tireless. While sailing through Sicilian waters, back in the month of May, its nuclear heart showed worrying signs of deterioration. Those in charge of the submarine tried to have it admitted into a hospital, classified as suitable for providing treatment, of which they were coproprietors, at that time a NATO base. But the director of the hospital did not authorise the admission.
The submarine sailed on, infecting the waters of the Mediterranean on the way, until it arrived at an agreed hospital called Gibraltar. There, showing themselves to be fully in charge, they parked it.
In order that it might be admitted, they said that the illness was not serious. When, by means of the medical dispatch which they distributed in the country where the owner lived - that is, by means of the British press - it was discovered that the illness was serious, instead of changing hospitals, they changed the classification of the hospital.
A patient was admitted to a first aid centre and, when it was discovered that it did not have flu, but a serious illness, a painter was employed to change the sign on the door and put 'Hospital' where before it had said 'Health Centre' .
However, that strategy was not enough to prevent all the patients and their families from finding out that they had admitted an infectious patient and from knowing that there was a risk of catching the disease.
Then the lies and manoeuvrings began: the lies - or silences - of the person who had admitted it and the lies and silences of the person in charge of health in the area. Because, while the owner of the submarine told us something different every day, the person in charge of health in the area did whatever he wanted. He even told us jokes about the yellow submarine or about jurisdiction in the area.
To top it all, it was at that time that the population most directly affected discovered that, some time before, that same country which owned the submarine had, for ten years, deceived all Europeans about mad cow disease.
Ladies and gentlemen, this situation cannot be allowed to continue. Citizens' associations, social organisations, local authorities and autonomous communities have asked both this Parliament' s Committee on Petitions and the Commission to intervene and protect them.
Europe and its institutions cannot remain on the outside. There is considerable and understandable alarm, the consequence of a perverse double combination of stubbornness and incompetence: The stubbornness of those people who refuse to alter their initial position and the incompetence of those who are unable to vigorously defend the health and safety of hundreds of thousands of European citizens who live in the area.
I am not being alarmist. It would be alarming if we failed to act immediately in this situation. Every day there are statements to the effect that there are reasons not to authorise the repair of the Tireless in Gibraltar. Let us not wait any longer. Let us accept the situation once and for all and take the submarine, with every possible safeguard, to a British port which fulfils the requirements for its repair, before it is too late; before the Tireless ends up wearing all of us citizens and Europeans out.
Mr President, with regard to the repair of the British submarine Tireless in Gibraltar, we should remember what we want from the Commission. What the various parliamentary Groups have expressed in their questions is that we want the Commission to inform us about their representations to the Government of the United Kingdom with a view to ensuring compliance with the obligations contained in the legislation in force and, secondly, to inform us about its initiatives on this issue, in accordance with the powers attributed to it, where relevant, by the Euratom Treaty.
Of course, we await the Commission' s reply with great interest, in order to see whether the objective has been fulfilled. We do not doubt the Commission' s good intentions, but we all hope that we do not have to regret ending this debate with the same information with which we started it.
There is no doubt that very diverse interests are at play in this debate - and this is also the case within my Group. However, we have made an effort to achieve dialogue and mutual understanding, which I believe could allow us to broaden this consensus on the basic issues to a majority in this House.
Furthermore, that is what can be deduced from a careful reading of the motions for resolutions of the Socialist and European People' s Party/European Democrat Groups. In both, I truly believe that we agree on the essential issues. In both, we express our understanding of the natural concern of the local population. In both, we ask for the greatest degree of transparency, in order not to promote unfounded fears. In both, we ask the Commission to examine the possibilities contained in the current Treaties to ascertain what opportunities it has to contribute to this issue. In both, we express the need for the two Member States involved, the United Kingdom and Spain, to work together closely to find a safer solution for the repair of the submarine, while keeping the public fully up-to-date, of course.
If, in the light of the texts presented, we agree on this - and this is a lot - I wonder why we have not been able to produce a joint motion for a resolution. I can assure you that it was not due to a lack of will on the part of my Group.
The fact that the Socialist Group presented an urgent motion for a resolution in the last plenary session; that it then voted in favour of a proposal from my Group to remove that point of order; the fact that it did not attend a meeting called by all groups to try to produce a consensus text; and that then the main signatory of the Socialist resolution and various others also signed the joint motion for a resolution of the Green and United Left Groups, no doubt sends us all into confusion.
And what is the Socialist Group going to vote for now? That is anyone' s guess.
I would modestly like to suggest that they vote for our motion for a resolution. And I would humbly like to advise my Spanish Socialist compatriots to be guided by the general interest.
Mr President, I would also like to start by offering my condolences to the family of the murdered councillor and to the Members from the Popular Party, and I wish to reject this fascist barbarity of ETA and of the groups which support it. I would like to stress the warranted importance of the pact against terrorism agreed between the Popular Party and the Socialist Party, and I believe it is important that, from the European Union' s point of view, progress is made in this direction.
With regard to the issue we are dealing with - the anomalous situation of the British submarine Tireless in the only British colony in the Mediterranean, Gibraltar - on 7 September I asked an oral question about it. In this, I pointed out that the fault with the submarine which, since 12 May, had been in Sicilian waters, could not be repaired in the port of Gibraltar, since the Italian and NATO authorities had refused to receive the submarine in its ports.
In that intervention I also pointed out the lack of seriousness and respect shown by the British authorities in reclassifying the role of the port of Gibraltar, moving it in the best colonial fashion from category Z to X for the purposes of being able to carry out repairs. I also pointed out the alarm amongst the 200 000 people who live in the area, within a radius of 10 kilometres.
The evasive response that I received from the Commission on that occasion forced me to ask a second question, on 21 September, urging the Commission to ask the British Government to remove the Tireless to a British port, and also to monitor this issue. The reply received from the Commission was disappointing and unsatisfactory.
I hope that that feeling of dissatisfaction with the reply has nothing to do with the fact that Commissioner Patten is British, but, on the other hand, on the most important issue - the repair of the submarine in a European Union port which does not meet the minimum requirements - he said that this was an internal issue for the United Kingdom, when, according to the Euratom Treaty, this is not the case; and, on the other hand, he simply said that he would keep Parliament informed. Nevertheless, since that moment the European Parliament has received no information from the Commission, despite the fact that it has promised to provide it. So, over these months, we have been on a wild goose chase.
We have had statements from the responsible parties in the British army to the effect that the fault was not significant, and others saying the complete opposite, that it was serious and required long and difficult repairs. We have heard statements from the Spanish Government to the effect that there was no cause for alarm, and others, recent ones fortunately, from Minister Piqué, urging that the submarine be taken away as soon as possible - although they have given a time period of three months - so that it may be repaired in the United Kingdom.
After visits to the submarine by Spanish nuclear safety experts, we have heard that there is no danger, but we have had later statements indicating that they were not allowed to see, observe or inspect the actual site of the fault.
For all these reasons, I believe the Commission must be aware of what an anomalous situation we are dealing with and that, firstly, it must demand an immediate halt to any repairs taking place in Gibraltar. Secondly, it must demand that all possible information be given to the population, as laid down in the Euratom Treaty. Thirdly, I believe that the British Government should be taken to task for the irresponsibility and flippancy it showed in carrying out this reclassification, so that the port of Gibraltar may return to its original category.
I also believe that the submarine Tireless should be taken to Great Britain to be repaired as soon as possible, as soon as the weather conditions are suitable.
I believe that we can reach the conclusion that there is general alarm about this type of atomic submarine in all the countries of the European Union and throughout the whole world and, therefore, I believe we should recommend that this type of nuclear submarine disappear from the map and from the oceans.
I would also like to point out, given that the Commission has been so ineffective, that a delegation of experts should be sent to view the situation on the ground, since so far we cannot have confidence in what the government has done.
Lastly, I believe that the British Government should compensate the area economically, since there have been losses in terms of tourism and fishing for which the British Government is responsible.
Mr President, first I would like to associate myself and the Commission wholeheartedly with the moving remarks made by the honourable gentleman, Mr Galeote Quecedo at the outset of this session. I would like, as well, to salute the courage of all those in Spain like Basta Ya and those involved in the democratic process who resist terrorism in all its cowardly and vicious forms. I was here yesterday during the presentation of the Sakharov Prize to listen to Basta Ya. I agreed entirely with everything that was said yesterday and I too would like to offer my condolences to the family and friends of the murdered democratically-elected official. I have had some experience of dealing with terrorism myself in another environment and I very strongly support those who resist terrorism.
I am grateful to the honourable Members for their questions to which I am replying on behalf of my colleague, Commissioner Wallström. She regrets that she cannot be here to answer the questions in person because she is engaged in meetings in Brussels to prepare for next week's important ministerial meeting on climate change. I know the House recognises that she would have been here if possible and it falls to me to answer in her stead.
I just want to say one thing to the honourable Member who spoke a moment or two ago. When I became a Commissioner I swore an oath to be completely independent in the performance of my duties in the general interest of the Communities, to neither seek nor take instructions from any government or from any other body in the performance of my duties. I would not take an oath lightly.
Honourable Members have asked a number of questions relating to the presence of the British nuclear submarine HMS Tireless in Gibraltar for repairs to her nuclear reactor. I know the Commission knows how concerned they are about this issue and I hope that this debate is heard and read elsewhere. Honourable Members have asked whether the Commission considers that Directives 89/618/Euratom, on informing the public in the event of radiological emergency, and 96/29/Euratom on basic safety standards, apply in relation to the submarine and what steps have been taken accordingly. Honourable Members have also asked a question concerning Article 37 of the Euratom Treaty in relation to the presence of the submarine in Gibraltar and, naturally, I have carefully read the terms of the joint motion for a resolution. I want to make a few remarks now and since this is an extremely important debate and important issues will be raised, I hope that I will be able to intervene again briefly at the end of the debate to pick up any points which have not been resolved.
I can confirm that the issue to which honourable Members refer has indeed been the subject of complaints to the Commission and I will come back and talk about those complaints at the end of my remarks. Let me set out the position under the Euratom Treaty. Chapter III of the Euratom Treaty headed "Health and Safety" is the legal basis for the three directives that are potentially relevant, Directive 89/618/Euratom on informing the public in the event of radiological emergency, Directive 96/29/Euratom on basic safety standards and Directive 92/3/Euratom on the supervision and control of shipments of radioactive waste. Article 37 of Chapter III concerns plans for the disposal of radioactive waste. The procedure under Article 37 of the Euratom Treaty relates to the submission of plans for the disposal of radioactive waste so as to enable the Commission to determine whether the implementation of such a plan is liable to result in the radioactive contamination of the water, soil or airspace of another Member State.
The Commission has taken the following action entirely in line with its legal competences. A letter was sent by the Commission to the British authorities on 10 October 2000. This requested information on: firstly, the existence of an intervention plan for the area of Gibraltar and for the Port of Gibraltar under the terms of Article 50 of Directive 96/29/Euratom; secondly, measures taken to inform the public in the event of a radiological emergency in connection with the repairs being carried out to the submarine in the Port of Gibraltar; thirdly, whether these measures take into account the possible impact on Spanish territory; fourthly, whether there are any plans for shipment of radioactive waste resulting from the repair of the submarine from Gibraltar to the United Kingdom.
The United Kingdom authorities replied by letter on 14 November and 1 December. These replies are currently under technical and legal assessment by the Commission's experts but, at this stage, the Commission can give the following information.
In reply to whether an intervention plan exists for the area of Gibraltar and the port of Gibraltar, the British authorities have drawn the Commission's attention to the existence of the Gibraltar public safety scheme, known as "Gibpubsafe", which is the intervention plan for Gibraltar. The Commission is analysing this plan.
The British authorities state that Gibpubsafe provides background information and guidance on action to be taken in the event of a nuclear accident in Gibraltar. The intervention plan is "drawn up by the interested parties, which include the British Ministry of Defence, the Gibraltar Government and the emergency services and is issued by the Chief Officer, Gibraltar City Fire Brigade, and the Commander of British Forces, on behalf of the Gibraltar Local Liaison Committee." Gibpubsafe is apparently a public document and is freely available in the Gibraltar Public Library - but I will come back to that in a moment.
The British authorities state that there will be no shipment of radioactive waste that will transit through any other Member State; they also state that they are in regular contact with the Spanish authorities.
Honourable Members also asked if the port of Gibraltar meets the technical conditions needed for the repair of nuclear submarines. The Euratom Treaty does not enable the Commission to offer any judgement on the United Kingdom's decision in that regard. That is a matter for the UK authorities.
(Protests from Ms Izquierdo Rojo) I state what is the law. With regard to Article 37, the honourable Member can work to change the law and change the Treaty. I am telling her what I and my colleague Mr Wallström are legally advised is the position under the directives and Treaties. If she is a better lawyer than them, then I look forward to hearing from her. With regard to Article 37, then, due to the fact that a submarine is concerned for the first time, further assessment of the general applicability of Article 37 to such cases is being carried out by the Commission's services. It is clear, however, that Article 37 relates to the disposal of radioactive waste in general. The Community competence does not require general data to be submitted for the specific repair operations being undertaken. I again stress that every word I am delivering in this Chamber is what I am told by our legal advisers.
I have made it absolutely clear that we have to base our response to the legitimate concerns raised with us on the basis of Community competence. Pursuing Community competence, we have received a letter from the UK authorities in response to a letter of our own to which I referred earlier. Under the usual complaints procedure, we are not entitled to make this reply public, although we can say broadly what it says. What I am doing and saying about public access to documents is, as the House will know, entirely within the rules on public access, when there has been a complaint and when there may be, as a result of the complaint, infraction proceedings. Under the usual complaints procedure, as I have said, we cannot make the reply public - although we can say, as I have, what, broadly speaking, is in the reply.
Now I want to go beyond the legal. Speaking personally, I would encourage the British Government to make that reply public. I want to underline that point. As I mentioned, the reply makes reference to the nuclear intervention plan for Gibraltar. This is a public document available in the Gibraltar Public Library. I therefore asked my office last night to contact the Chief Secretary's office in Gibraltar to ask for a copy. I have a copy here and I am happy to provide it to the House straight away. I will respond again at the end of the debate, if I may.
I am sorry for taking rather longer than my allotted time, but it is an important subject. I just want to say one final word about the complaints so that Parliament knows exactly what the situation is. We have received four complaints so far. The first two have been registered with the Secretary-General, and the first reply has been sent. The last two complaints have only been received in the last few days and have been sent to the Secretary-General for registration. When the information in those complaints has been assessed by Commission officials and when more information has been sought and obtained from the United Kingdom, we will reply substantively to those complaints. I repeat that the information which we are able to make available on that process will be as is set out in the existing code on the public access to documents.
I want to repeat again that the more information that is provided by the British Government on this issue, the better.
Thank you, Commissioner, in particular for your opening remarks and the clarity of your response.
Mr President, Commissioner, first may I also associate myself strongly with the remarks made by my colleague, Mr Galeote, with regard to terrorism. I too have had some experience of that in another place.
The first point I would like to make is that the repairs to the cooling system of this submarine are already under way. It is already happening, so let us be realistic about what options face the UK and Gibraltar authorities in dealing with it. Let us please be realistic about the notion of lifting this submarine, waiting for weather conditions to be favourable and somehow transporting it back to the UK. It needs to be repaired in situ.
You have just heard the Commissioner say that defence issues in general, and in particular nuclear defence issues, are a matter for national sovereignty, not for this Parliament, but that the concerns of the public in Gibraltar and the adjoining areas are a natural and legitimate cause for debate in this Parliament.
One might well ask whether the government of the United Kingdom has exercised its responsibility in that regard to keep its defence equipment properly maintained, and indeed whether people in the UK are aware that, because of this incident, and the withdrawal of other nuclear submarines, our shores are currently being defended - rumour has it - by a U-boat from Germany.
I think it is very important to keep this matter in proportion and to avoid crying wolf with alarmist statements which are not supported by the facts. This is a technical problem with a technical solution and the sooner the repair is completed, the better it will be for all.
Mr President, I would like to join with the condolences which have been expressed already this afternoon. Hay unas palabras españolas muy bien conocidas en mi país que son las palabras "¡No pasarán!". Y el mensaje que debemos mandar de esta Cámara es simplemente a los terroristas que no pasarán nunca jamás. [This Spanish phrase is very well known in my country "¡No pasarán!" (There is no way through!). The message that this House must send the terrorists is simply that there is no way through.]
If I could pass on to this issue, which is also a very sensitive one, I was interested in Mr Patten's response because, as I see it, the Euratom Treaty deals purely with civilian matters, not military matters, and this is a military matter. There is one aspect of the Euratom Treaty which is the transport of contaminated waste between Member States of the European Union; but, of course, Gibraltar is part of the United Kingdom and any contaminated waste will go from one part of the United Kingdom to another part of the United Kingdom, without passing through any other Member State in the European Union. Therefore, the Euratom Treaty does not apply.
Before us we have a green, gooey, compromise resolution and rarely in my time in the European Parliament have I seen a resolution which is more wrong, more deliberately inaccurate and more designed to scaremonger than this particular resolution we have before us. Let us deal with the details. The reactor is shut down. The submarine is entirely safe. It is a fault to the coolant circuit only. There was no over-heating. There was no danger and there was no contamination; and no, the submarine was not refused permission to enter Naples because it never asked for permission to enter Naples.
What is the alternative? Do we see a nuclear-powered submarine being towed through the Atlantic in the middle of winter in order to return to the United Kingdom? I can think of no more dangerous scenario, as we have seen in relation to submarines in the former Soviet Union. The only time we can do this is June or July, and yet the British Government said clearly that this submarine will be repaired by the end of March. So it would be better to repair it than to try and tow it through the Atlantic.
And no, the classification of the port was not changed by some sleight of hand. This is a category Z berth, a berth for nuclear submarines where nuclear submarines can be repaired, provided the nuclear authorities give permission. And the independent nuclear authorities have given permission. There is no permanent change to this berth. This is a temporary measure to repair this nuclear submarine, and I will recall that there are three category Z berths in Spain designed for the berthing, and presumably the repairing, of American submarines. And, of course, any repairs will be to the same standards as they are in the United Kingdom and in 40 years of having nuclear submarines the United Kingdom Navy has never had one incident.
There is a public safety plan, to which the Commission has drawn attention. The experts say that we need to have a public safety plan for a two-mile radius which does not come into Spanish territory; and yes, the public have been informed. There have been meetings of trade unionists, there have been meetings of the public, there have been public statements, there have been meetings with ministers of the Government of Spain and the Government of Gibraltar and they have entered the submarine; and our experts have gone off to Madrid in order to give information. Never in the history of the Ministry of Defence has there been so much openness in the United Kingdom. And on that my case rests, Mr President.
Mr President, my Group wishes to associate itself with the other supportive remarks made following Mr Galeote Quecedo's shocking announcement of the latest murder. We are fully in sympathy with the Spanish people and very sorry to hear about it.
This problem with the submarine has to be settled calmly and with full cooperation between all interested, relevant authorities. Calm cooperation is the method which our Union uses. Hence I am happy to support the call by the Commissioner for as much transparency as possible and the publication of the British Government's letter. I felt, listening to the Commissioner's excellent report, growing confidence that the matter is being handled in the proper way.
The two major criteria which we have to study are the question of technical safety - a number of Members have spoken about that already - and gaining the full confidence of the public that everything is being handled in the way it should.
I am a Member who once used to represent Gibraltar as well as the constituency which I was elected to. So I would like to say something about the overall problem.
We are all democrats here by definition. In the Union we all try to look forward and not back to disagreements in the past. We all support the right of self-determination. I count my very dear Spanish colleagues among my best friends in Parliament. Mr Galeote Quecedo and I shared a delegation earlier this year and got on very well. So I should like to say to them that the way is open, in my opinion, for Spain to regain the sovereignty of Gibraltar if it really wishes to. All they have to do is to gain the confidence of the Gibraltarian people who live on the Rock. At some point there may be another referendum among the people on the Rock asking: "Under whose sovereignty do you wish to live?" The key is to win their votes. The way to do it is to make the Gibraltarian people feel entirely comfortable with the idea of being part of Spain. So do not create difficulties at the frontiers and slow things down; do not create difficulties with air transportation; let there be free movement of people by road, sea and air and let us solve this problem in a calm, cooperative manner and not - as one has seen in some of the resolutions tabled by the smaller groups - in an emotive manner.
I am full of confidence concerning what the Commissioner has said so far and look forward to his winding-up remarks.
Mr President, obviously the best way to avoid the threat of radioactive pollution is to do without nuclear installations entirely. However, given that the submarine exists and is facing repairs after having undergone an extensive refit which finished just over a year ago, it is obvious that a number of important issues have been raised for the Union, not least within the context of the development of a common foreign and security policy.
Setting aside the operational purpose of the Tireless being in the Mediterranean when the leak in the pipe work of the reactor cooling system was discovered, let us look at some of the issues. What duty of care and information is owed to a neighbouring Member State when such an incident occurs? Do we have the effective protocols in place? Should there not be a principle of access to information and the supply of information for populations potentially at risk, whether in one Member State or across borders? It is no longer sufficient for an educated public to simply be reassured that all is well. They want to know on what the information is based and the nuclear and military industries have a history of paternalistic reassurance which means it is not surprising if they are not believed. Information on this has eventually been forthcoming and independent assessment permitted, but that has been forced as a result of public intervention and the actions of the Governor of Gibraltar rather than of a feeling of responsibility due.
How are our governments to cope with their wider responsibilities in this new European architecture and the development of a common foreign and security policy? Do we actually have the necessary instruments, if we are being told that Euratom is not enough? Are military matters going to take precedence over our responsibility to our common environment and the threats to the health of our citizens? I would be very interested in the Commission's perspective on that particular point.
Mr President, ladies and gentlemen, I am not particularly qualified - in fact none of us is - to deal with this question which is, as the Commissioner has said, a technical problem. After all, we are lacking information because the British Government appears to be covering up the major part of the matter. Maybe the incident is serious, maybe it is not. The British Government is acting just as the Russian Government did recently when one of its submarines was damaged. Perhaps both governments were right to do so.
But I must still point out that, however worrying, this affair also has its amusing side and, if nothing else, illustrates the current state of Europe, the Europe of Nice. Obviously, it is a cause of concern to the bordering countries of Spain and Morocco, and also to the people of Gibraltar, who are rightly worried about the implications of this affair, especially as information seems to leaking out more slowly than water from a frozen pipe.
It is significant first and foremost, and this is the point I should like to stress, because it illustrates the current state of our so-called united Europe and, from this point of view, sovereignists may even find it amusing. We keep on being told that there is a European people. Well, here is an example of one Member State treating public opinion in another Member State just as it would in any other country in the world, just as if, at the end of the day, there were no affectio societatis fifty years after the start of the European project, just as if European solidarity had made no progress whatsoever. And we also hear voices being raised, all highly official and all very pro-European voices, taking advantage of the situation to call for nothing less than disarmament of nuclear submarines, just as if Europe should give nuclear monopoly to other powers. And all this against the rather mediaeval backdrop of territorial dispute between two Member States, a dispute which is far from being settled.
What we are in fact seeing here, in both the minor and major incidents, is the extent to which the Europe of Nice, designed to be a driving force, has in fact broken down, irretrievably broken down, for the reasons clearly described by Mr Bourlanges the day after the Nice Summit. These reasons stem quite simply from the fact that it is running on empty and it has no men of vision capable of seeing the world and history as one. In fact, it was inevitable in such a serious period of ebb or breakdown in Europe, that obstacles of the scale of the Rock of Gibraltar and all sorts of problems such as terrorism would rear their heads. Because we have destroyed any sense of national identity and have failed to replace it with the strong sense of identity which European citizenship should have represented, regional idiosyncrasies are bound to take root.
Mr Bourlanges' finding is correct. For him it is cause for complaint, to us it is cause for satisfaction: that is the only difference between us.
Mr President, I too would like to extend my deepest sympathy to our Spanish colleagues in the face of the latest terrorist murder by ETA. I agree that more resolute action is required against terrorism. It is worth bearing in mind that those responsible for the 28 murders in Omagh have still not been brought to justice.
Turning to the problem of HMS Tireless, it seems to me that this is indicative of a more widespread difficulty in the equipment of the British armed forces as a direct result of policies pursued by the Labour government. On the one hand we have a government with no connections to the armed forces and with a card-carrying member of the Campaign for Nuclear Disarmament as Minister of State at the Foreign and Commonwealth Office, using the armed forces as a political tool to further its ambitions in Europe and apparently realising rather too late that the European Union defence scheme would indeed damage the NATO alliance and transatlantic relations.
On the other, the Labour government is not prepared to ensure that the armed forces are provided with the resources to carry out the increasing burden of commitments being placed upon them. It is scandalous that, at this moment, 11 out of the 12 hunter-killer submarines in service in the Royal Navy are non-operational, with four in refit and 7 showing signs of the defect which afflicts HMS Tireless. The recall of the submarine fleet has robbed the Royal Navy of a quarter of its fighting vessels and left the Trident and carrier forces with much reduced protection.
It is a fact that at one stage the only submarine operating in British waters was a German U-boat. Last year, much of the Royal Navy was forced to stay in port because it had overspent its clearly inadequate fuel budget. Meanwhile, at a time when flexibility and rapid response are military watchwords, the Navy's frontline strength is being slashed. The submarine fleet is being cut by almost 20%, the frigate and destroyer fleet, already too small, is being cut from 35 to 32%.
I point all this out because the maintenance and repair problem of Tireless is a reflection of a wider malaise affecting the Royal Navy through cutbacks which have gone too far. And, as we have already heard, it has provided those that do not really have the wider, democratically expressed interest of the people of Gibraltar at heart with an opportunity to make mischief.
Thank you, Commissioner, for your reply which contains new and very important information for us.
The situation we are talking about is extremely serious. A nuclear vessel, suffering a fault classified as serious, is going to be repaired in a small port which is not equipped for the purpose, when more than 300 thousand people live in the vicinity. And the decisions on repairs and safety are to be taken by a government which is foreign to those inhabitants.
There is no way that this situation can be treated as a bilateral affair between two Member States which belong to a political union. The Commission, in its clear response two months ago and in its reply today, has been responsible enough to recognise this, although it has not been recognised in the Group of the European People' s Party' s motion for a resolution, a fact which, together with other trivialisations of the affair, has prevented us from supporting it.
Commissioner, with this same sense of responsibility, the Commission must exercise its powers and not hide them behind an approach of diplomatic prudence and submissiveness towards the Council. I am not being alarmist, I am not against nuclear energy, I would never defend, as I believe nobody in Spain would, the idea of a submarine being moved at any cost if that meant an increased risk, but it is not in the spirit of European democracies, nor of the European Union Treaty, for decisions to be taken which jeopardise human safety and cause a population to be put at risk for the sake of greater technical, budgetary and diplomatic comfort.
Until now, despite the information provided by Mr Patten, the citizens have not been aware of the risks in scientific terms, the date of repair or what the repairs are going to consist of. They are not aware of any plans in the case of a radiological emergency and they do not know whether moving the submarine presents more risks than repairing it there. Can the Commission allow a situation such as this? I am not turning this into a matter of national honour, nor is this the moment to condemn the territorial anachronism represented by Gibraltar. This specific issue is more serious than all that, since it affects hundreds of thousands of human beings on Community territory, not only Spaniards, but people of all nationalities and British people in particular.
We believe that these citizens have found the protection which is their right in their most modest territorial representation, that is to say, their local authorities. In fact, the municipal and social representatives of those citizens are with us today. Whether or not they have found that protection in their national government is a matter for the Spanish Parliament. A debate is taking place there, but the citizens, on the basis of their knowledge or intuition, are turning their attention to the European institutions. It is the responsibility of those institutions that the citizens, in relation to the European Union, should stop thinking simply in terms of when their agricultural subsidies will arrive or when their Community funding will arrive and start thinking about what degree of safety the Community institutions can offer them.
I therefore ask you to adopt the proposals contained in the joint motion for a resolution which will be voted on first, or at least those proposed by the Socialist Group. In any event, I trust that the Commission will not only fulfil its obligations but that it will persuade the two Member States involved to fulfil theirs.
Mr President, my colleagues and I extend our deepest condolences to the family of the victim of the senseless ETA terrorism in Spain.
As one of the six MEPs nominated to represent Gibraltar until direct elections are held in four years time, it has been partly my responsibility to liaise with the Gibraltar authorities and the London Ministry of Defence to establish the truth of the situation regarding the repairs to the nuclear submarine HMS Tireless. The facts are that a single crack in the cooling system was discovered with a leak of water, described in the Spanish press rather inappropriately as radioactive. Although this is technically correct, the level of radiation is so low that it is actually fit to drink.
The reactor has been fully shut down as preparations are made to cut out a circular section of the main pipe and to return this to the UK for thorough examination before coming to a final decision as to how best to weld or remove it in the defective pintle area of the ship. There is absolutely no immediate danger or emergency of any kind, or any threat posed to the surrounding population of Spain.
The interests of the people of Gibraltar and southern Spain are identical in this regard. Chief Minister Peter Caruana has wisely asked a panel of experts to report directly to him. The panel has recommended allowing the next stage to proceed, while stipulating that the Ministry of Defence must fully understand the cause of the defect before commencing the essential repairs. Repairing a submarine in situ remains by far the safest option available: towing it would not only be dangerous but would, in any event, require considerable repairs to be done beforehand.
The Spanish Government has until now shown considerable maturity in its response to this situation. I would point out with regard to references in the motions for resolutions to the role of the Commission that it is not the view of the UK Government that the Euratom Treaties are applicable in military situations of this kind.
Nevertheless, the British authorities have endeavoured to be as open as possible with their Spanish counterparts. Lack of spending on new military hardware because of defence cuts by the British Labour government will no doubt in future result in more frequent episodes of defective military equipment being taken out of service for essential repairs. That said, I hope that this debate will not degenerate into an attempt to attack either Mr Aznar or the Royal Navy, whose resolve this century against threats of tyranny from the right and the left is an important reason why all of us in this Chamber are able to enjoy the freedoms that we share.
Mr President, Commissioner, the people of Andalusia, who are seeing Aznar' s weakness in resolving this problem, trust in, and wish to trust in, the European Union to guarantee their safety.
Commissioner, please make your replies specific and guarantee safety in the face of the danger to the Andalusians and the whole population, both the safety of the inhabitants of the colony and that of the citizens of Spain.
It is believed in Andalusia that it was a very grave error to take this nuclear submarine there. It is considered even more grave that it is being kept there. Through me, the people are telling you that it should be taken away, please. It should be taken to hell.
Mr President, I will begin by saying that I am Andalusian and that I live in Andalusia, though I am not so arrogant as to claim that I represent the entire Andalusian people, as Mr Bautista has done - although that arrogance is based on very few votes. The truth is that I would have liked him to have felt so vehemently Andalusian when it came to signing this House' s condemnation of terrorism - and this must be said this afternoon more unequivocally and with less reticence - especially given that more than 70% of the members of the security forces murdered by ETA have been Andalusians.
Having said this, we must remember that there has been a lot of contradictory information since May when the nuclear submarine Tireless, belonging to the British navy, chose the port of Gibraltar - which flies the British flag - to have repairs carried out on the cooling system of its nuclear reactor, which, according to the British authorities initially, presented no special difficulty or any danger to the inhabitants of the area.
Further explanations have followed and concern about what was happening to the Tireless has been increasing. The Spanish Government, from the outset, has held a position based on two points: the need for transparent information, based on technical and scientific criteria, in order to assess the scope of the repairs and their potential risk; and also, the view that any decision, either on its repair in Gibraltar or on its removal to a naval base in the British Isles, be taken in accordance with rigorous technical principles. This has been and, in our view, remains, the most coherent position and the one which safeguards the interests and safety of all the parties involved.
Of course, what has been neither coherent nor appropriate has been the deliberate creation of social alarm in the area, with the clear purpose of turning this problem into an attack on the Spanish Government. In this event, we must tell our Spanish Socialist Members - with the greatest of respect - that they have allowed party interests to be placed above State interests. This is demonstrated by the curious agreement which they reached with British Labour Members to take responsibility away from the people who own the submarine, the people who are responsible for its mooring and remaining in Gibraltar and who are responsible for its repair, and who are also in charge of the port in which it is anchored.
The important thing at the moment is to ensure that we are provided with good, transparent information, with a sufficient scientific basis, on the scope and consequences of the repairs, and that there be a serious study of the possibilities and risks involved in a possible removal of the submarine, if that becomes necessary.
What we do not need are demagogic attitudes, which can only be explained by pure party-political opportunism and which create, amongst other things, alarm and concern within a population which has every right to safety and information, but which need not endure, as well as all this, being manipulated.
I will be brief but I would like to clarify once again some of the extremely important points that were raised in the debate. I was well aware, from reading the newspapers and listening to the radio and television, of the passions engendered by this important issue. Those feelings have understandably been reflected during this debate, but honourable Members know that in responding on behalf of my colleague, Commissioner Wallström, I have to restrict myself to setting out as clearly as I can what is and what is not Community competence: what we can do and what we cannot do. I just want to rehearse the arguments again so that we are all absolutely clear.
Commission competence under the terms of Chapter III, Health and Safety, of the Euratom Treaty covers the following issues which are relevant to this case. First, informing the general public about health protection measures to be applied and the steps to be taken in the event of a radiological emergency. Second, the availability of an intervention plan to deal with various types of radiological emergency. Third, the supervision and control of shipments of radioactive waste. All these issues are being assessed further in detail by Commission officials. This competence enables the Commission to ensure that Member States first inform the public of potential risks and the steps that should be taken should a radiological emergency occur; and second, adequately control and supervise shipments of radioactive waste. Community competence, however much some people may wish it otherwise, does not extend to the classification of ports to carry out repair work on submarines, questions of technical safety of nuclear reactors and requirements on a submarine to be removed for repair elsewhere.
The honourable Member, Mrs Lambert, raised the question of cooperation between Member States and it is an important question. I want to make it clear that under Article 51, subsection 5 of the Euratom Basic Standards 96/29, cooperation is obligatory, and I quote: "each Member State shall, in the event of a radiological emergency occurring at an installation on its territory or being likely to have radiological consequences on its territory, establish relations to obtain cooperation with any other Member State or non-Member State which may be involved." An additional point which has been raised, it came up both before I spoke previously and since - an additional point in this context is the applicability of Article 37 of the Euratom Treaty concerning the submission of general data relating to plans for the disposal of radioactive waste. The relevance of the Community competence in this case is frankly not clear. The general question of submissions of plans for nuclear-powered submarines is being studied by Commission officials. Community competence does not require general data to be submitted for the specific repair operation being undertaken.
Let me just say one other thing. I assume that if any Member State had any doubts at all about the way the Commission has handled its competence in this matter, it would have let us know.
Speaking, finally, not as a Commissioner but as a politician who was once also an environment minister, it seems to me that the important thing in cases like this is to make as much information public as possible. I would urge the British authorities to do exactly that. For its part, the Commission undertakes to keep honourable Members who have raised these important questions with us fully informed of developments in the coming weeks.
TOPICAL AND URGENT DEBATE
The next item is the debate on topical and urgent subjects of major importance.
50th anniversary of the UNHCR
The first item is the joint debate on the following motions for resolutions:
B5-0901/2000 by Sylla and others, on behalf of the GUE/NGL Group;
B5-0908/2000 by Maij-Weggen and Posselt, on behalf of the PPE-DE Group;
B5-0913/2000 by Mendiluce Pereiro and others, on behalf of the PSE Group;
B5-0921/2000 by Muscardini and Collins, on behalf of the UEN Group;
B5-0922/2000 by Wuori and Lambert, on behalf of the Verts/ALE Group;
B5-0928/2000 by Watson, on behalf of the ELDR Group,
on the 50th anniversary of the UNHCR.
Mr President, celebrating the fiftieth anniversary of the UNHCR is a way of paying our respects to the men and women who offer non-partisan help to freedom fighters throughout the world under what are often very difficult circumstances. If we want to help them even more, we should call on the Community institutions to increase the financial, human and material resources of the UNHCR.
However, I deplore the way in which several countries, including certain Member States, have attacked the 1951 Geneva Convention. Must we remind them that 50 Roma families from Hungary, having had their village ransacked, have been waiting here in Strasbourg for a decision on their application for asylum since July?
We must also bear in mind the fact that southern countries and poor countries are getting poorer, thereby paving the way for repressive regimes followed by waves of refugees, and the fact that governments no longer have a monopoly on persecution. That is why we should also grant asylum, for example, to women who are the victims of sexual mutilation or sexual violence and all the men and women who are the victims of tribal or ethnic violence, as in Algeria or Afghanistan.
Allow me to finish by saying more generally, Mr President, that the European Union should promote asylum and immigration policies which respect human rights.
Mr President, the UNHCR celebrates its fiftieth anniversary this month. This cannot, of course, be a reason to submit a resolution on urgent topics. The real reason is not so much the anniversary as it is the UN refugee organisation' s current plight.
In 1980, the UNHCR looked after five million refugees. In 1990, this number rose to fifteen million and in 2000, the UNHCR cares for twenty-two million refugees worldwide. Of this number, there are 170 000 in Yugoslavia, 1.5 million in Eritrea/Ethiopia, 170 000 in Chechnya, 2 million in Sudan, 1.8 million in Congo, 200 000 near Burma, 130 000 in Timor, 300 000 in the Moluccas, 400 000 in Guinea, Sierra Leone and Liberia, and the list goes on.
What makes it so difficult for the UNHCR is that whilst the number of refugees is rising, the resources required by the UN refugee organisation to coordinate the aid are falling. At the same time, fewer and fewer countries are abiding by the agreements of the Geneva Convention. The reception of refugees is not always secure, not by a long chalk. Violence, hunger, poor housing and other violations of human rights often play their part in the process.
When I recently paid a visit to the Burmese camps on the border with Thailand, and asked what claimed most victims in those camps, the answer was: violence and suicide. The suicide rate is particularly high among young people who can no longer endure their bleak situations.
The UNHCR is also asking for help from the Union, which has reduced its financial aid by more than 400% over the past few years. I would ask the Commission to re-instate this aid to the UNHCR and also to designate the UNHCR as the coordinating body in all its contracts with NGOs.
The UN refugee organisation has an enormous task ahead. Let us give this organisation more support, enabling it to better fulfil its role over the next fifty years. Let us hope that after this Christmas period, those millions of refugees and aid workers can look forward to better times.
Mr President, over the 50-year span that has passed since the UNHCR was founded we have seen that, on both sides of the Cold War, a system for aid for refugees is needed more desperately than ever. The century that has now begun will unfortunately become known as the century of exile. The reasons are, to some extent, different to those of half a century ago, but the need for aid is crucial and, furthermore, more globally spread than it was then. Since the European Council in Tampere, the EU has made headway in the development of measures connected with asylum and immigration policy and, obviously, the EU must achieve a common strategy to eliminate the reasons why people become refugees and guarantee their humane treatment, irrespective of the country that is taking them in. That is not enough, however: we must give our determined support to the UNHCR, both in political and economic terms, to ensure there is a balance between the issues of predictability, flexibility and geographical location.
We are paying our respects today to the UNHCR and to all humanitarian workers. The United Nations High Commissioner for Refugees and other humanitarian organisations work together, helping refugees to start a new life in a new country or, where possible, to return home. The UNHCR is currently helping 5 million displaced persons and some 11.5 million refugees. The UNHCR has always fought for the protection and welfare of refugees and displaced persons. It has taken part in specific operations when asked to do so by the Secretary-General or another authority of the United Nations, in agreement with the countries concerned. In the former Yugoslavia and Timor, the UNHCR has decided to protect all displaced persons and provide humanitarian aid for them, irrespective of whether or not they are refugees. It should therefore have access to civil victims and its teams on the ground should be able to work in complete safety and with all the resources needed to carry out their mission.
On the fiftieth anniversary on Thursday, the United Nations High Commissioner for Refugees stated that the long life of the UNHCR gave little cause for celebration and that it was more important to pay homage to the millions of refugees, to their courage and to their contribution to the entire world, stressing that refugees were entitled to everyone's respect.
We should view the speech made by Mrs Sadako Ogata, the UN High Commissioner for Refugees, as a challenge; basically what she said was that the long life of the UNHCR reflected the international community's inability to prevent prejudice, persecution, poverty and all the other reasons which result in conflict and movements of populations.
Mr President, I too wish to express my group's appreciation of the valuable work done by the UNHCR, both on the ground and in policy terms.
There is a desperate need for a body that defends the individual right to asylum and actually looks for best practice in terms of treatment for refugees, not the lowest common denominator and policies of deterrence, which some Member States and political parties seem determined to follow.
There are arguments for including the UNHCR in the formal policy process of the Union to make the best possible use of their advice and experience. As others have said, we also need to ensure adequate funding for this organisation. Our own contributions have fallen in recent times as have those of our Member States and yet, as others have said, the need grows. Anyone who was at the recent exhibition in the European Parliament and who studied the pictures and the script dealing with the work of the UNHCR in the world at the moment I think would agree that it is one of the saddest exhibitions that we have ever had the misfortune to see in our Parliament.
Mr President, the Commission of course wants to associate itself with the support given by Parliament to the UNHCR for its 50th anniversary. I should like personally to associate myself with that support as well. I have worked closely with the UNHCR as a development minister; I worked closely with the UNHCR when I was in Hong Kong and I work closely with the UNHCR in my present activities. As one or two speakers have said, it would be a happier world if the vitally important work that the UNHCR does was unnecessary.
The UNHCR is a key partner for the establishment of an asylum policy in Europe. That is why a declaration was annexed to the Amsterdam Treaty which foresees consultations with the UNHCR on asylum policy issues. The Commission and the UNHCR therefore demonstrated, on 6 July, the strengthening of their partnership on asylum and refugees through an exchange of letters between Commissioner Vitorino and Mrs Ogata.
As the House knows, the Commission is engaged in the field of asylum in an important legislative effort to implement Treaty and Tampere European Council commitments on the basis of the calendar included in the scoreboard.
Against this background, the Commission has regular consultations with UNHCR. It was the case, for example, when we prepared our proposals on temporary protection in case of mass influx of displaced persons, on asylum procedures and, currently, on reception conditions for asylum seekers.
We will continue to follow that model for our proposals on the successor instrument to the Dublin Convention, conditions to qualify as a refugee on the basis of the Geneva Convention, and on subsidiary forms of protection. The inclusion of high-level protection standards in our proposals is of prime importance to the Commission.
On 22 November the Commission adopted a communication on a common asylum procedure and a uniform status for those granted asylum valid throughout the Union, which is the final aim fixed in Tampere for the common European asylum system. Our proposals fit into the Tampere political guidance, in particular the need for a full and inclusive implementation of the 1951 Geneva Convention for maintaining the principle of non-refoulement and a balanced approach between the absolute respect for the right to seek asylum and the legitimate aim to control migration. They also fit into the comprehensive approach to strengthen partnership with countries of origin.
On the same day the Commission adopted a communication on a Community immigration policy which complements our thinking on migration issues.
The Commission entirely shares the importance attached by the European Parliament to addressing the particular circumstances affecting women seeking international protection in the context of preparing a common European asylum system. These issues are reflected in the different instruments that we have been tabling.
The UNHCR is the Commission's main single partner in the humanitarian field. The Commission has traditionally worked closely with the UNHCR and it is further enhancing our collaboration.
The first of what is meant to be a series of regular, strategic programming meetings with the UNHCR took place in Brussels on 6 December. The European Commission's Humanitarian Aid Office (ECHO) presented its strategy for next year, including funding criteria and priorities, and exchanged views with UNHCR on humanitarian needs and horizontal issues of common concern. These meetings should help the Commission provide the more predictable and transparent funding that UNHCR requests and has long called for, while at the same time assisting UNHCR in rendering a better service to those in need.
I want to refer to a broader issue that is very relevant to what the honourable Member said earlier. Because of our existing financial regulation, it is extremely difficult for us to provide support to UN organisations for example, for programming - we have to focus on projects - and that means that there is sometimes an extremely uncertain profile in our funding of organisations like the UNHCR. That is why I am extremely keen to see appropriate changes made in our new financial regulation to ensure that we can support programming so that UN bodies and other similar organisations can be sure some time in advance of a flow of funds to support work we are doing in common and to which we both attach priority.
The Commission is firmly committed to strengthening the UNHCR's unique protection mandate and to working with the UNHCR in enhancing the security of relief workers. The Commission is also working closely with the UNHCR in trying to ensure a smooth transition between relief and development. In this regard, the Commission participates actively in the UNHCR-sponsored Brookings Process, which will be an important element of the communication on linking relief, rehabilitation and development which is currently being finalised.
Finally, I should like to pay a tribute to all the work that has been done by Mrs Ogata for the UNHCR and to wish Mr Ruud Lubbers well in his new post. The UN system should be very pleased to have attracted as outstanding a candidate as Mr Lubbers and I am sure he will do very distinguished service for the UNHCR and for the whole UN system.
Thank you, Commissioner.
The joint debate is closed.
The vote will be taken at 5.30 p.m.
Political prisoners in Serbia and instability on the borders of Kosovo
The next item is the joint debate on the following motions for resolutions:
B5-0899/2000 by Depuis and others, on behalf of the TDI Group;
B5-0902/2000 by Morgantini and Frahm, on behalf of the GUE/NGL Group;
B5-0909/2000 by Pack and others, on behalf of the PPE-DE Group;
B5-0914/2000 by Swoboda, on behalf of the PSE Group;
B5-0920/2000 by Muscardini, on behalf of the UEN Group;
B5-0923/2000 by Staes and Frassoni, on behalf of the Verts/ALE Group;
B5-0929/2000 by Haarder and Malmström, on behalf of the ELDR Group,
on political prisoners in Serbia and instability on the borders of Kosovo.
Mr President, I would firstly like to express my support for this joint motion for a resolution for the European Union to favour the recuperation and promotion of democracy in the Balkans, specifically in Yugoslavia.
It seems to us important that we are promoting a political amnesty in Yugoslavia for that recuperation I mentioned, but it also seems to us very important that we roundly condemn the recurrence of incursions and terrorist activities on the borders between Serbia, Albania and Kosovo, because that is a worrying reminder of what happened during the Kosovo conflict, where Western powers held responsibilities. It is therefore important that this condemnation be accompanied by a promotion of democratic and economic consolidation in Yugoslavia, with regard to which the European Union has much to do and much to say.
Mr President, we welcomed the installation, or election, of Vojislav Kostunica as the new President of Yugoslavia. We very soon had him here before the House, as you all know, and we have naturally become aware, as he too is aware, of the dreadful legacy he has inherited, of the economic situation confronting Yugoslavia, and we hope, of course, that he will be able to surmount all these difficulties with our help.
But there is another point to be made: we must judge Yugoslavia by the same standards that we have applied to its neighbours and that we shall continue to apply to them. That is why we simply must ensure that the problems arising there are not simply settled with a nod and a wink or put on the back burner for possible consideration in the distant future but are resolved in an appropriate manner as soon as possible.
There are still political prisoners in Serbia today; they are actually the prisoners of Slobodan Milosevic. There is surely no reason at all why Milosevic's political prisoners of yesterday should be Kostunica's prisoners today. Sadly, Mr Kostunica missed his opportunity, on becoming President, to free these political prisoners - the Albanians in particular, but the Serbs too. He let the opportunity slip, but at least the Albanian political prisoners from Kosovo could have been released if he had handed them over to UNMIK in Kosovo.
In that way he would have been able to comply with Resolution 1244 and release them from Serbian prisons, and Dr Kouchner and his people would have had to take care of them. Now President Kostunica has tabled an amnesty law, but our House is not the only place where legislation takes time, and while the legislative wheels are turning down there, hundreds of young people - innocent young people - remain in custody. We expect this problem to be solved quickly. We also expect joint efforts to be made so that the many missing persons - Serbs and Albanians from Serbia and Kosovo - can soon be found; whether they are dead or alive, people want to know what has happened to them. That is the second problem.
And the last problem to which I wish to refer relates to the dreadful occurrences at the border between Serbia and Kosovo. The fact is that we have a confrontation there between two adversaries, neither of whom has any desire for peace. On the one side there is the Albanian UCK reserve, and on the other there is Slobodan Milosevic's secret service. Neither side wants peace, but we must help to ensure that peace is established in that region.
Mr President, ladies and gentlemen, Commissioner, on 25 December - Christmas Day - of last year, three prominent Albanian Kosovars started a three-week hunger strike in Brussels to bring to the attention of the international community the fate of these prisoners and especially of the many thousands of missing persons. In mid-January of this year, a few thousand Kosovars held a demonstration in front of the Brussels Council building and a delegation was received by the services of Mr Solana and the Portuguese Presidency. We were told that Mr Solana was understanding of these demands but it was also pointed out that - and I quote - the fact of the matter is that it is difficult to do business with a regime such as that of Milosevic.
Ladies and gentlemen, Milosevic has now been replaced by Kostunica and I was in Kosovo when Kostunica received a very warm welcome at the Biarritz Summit, and was given several millions of EURO aid unconditionally. However, what has Kostunica done about the problem of prisoners in the meantime? It is true that by way of a symbolic gesture, one of the prisoners, Mrs Flora Brovina has been freed, but that cannot be the end of it, ladies and gentlemen. Our compromise resolution is clearly stipulated in Paragraphs 1, 2 and 3. We demand a swift release of the political prisoners and an impartial inquiry into the whereabouts of the missing persons. Mr Solana, Mr Patten, I ask you both to put the Kostunica regime sufficiently under pressure to ensure these demands are met. I would like to say the following to Mr Kostunica: you would gain in credibility if you were to take advantage of the forthcoming Christmas celebrations to carry out such an act of goodwill, which can only benefit stability in the region.
Mr President, it is precisely because Serbia has chosen the democratic path that there is reason for the European Parliament to remind everyone of two fundamental requirements that are made of any democratic state governed by law, namely that political freedom must prevail - one must not be able to be imprisoned for one' s political views or for the ethnic group to which one belongs - and that persons suspected of crimes - whether political leaders or common villains - must be put on trial so that their guilt and responsibility can be examined. Consequently, all political prisoners in Serbia must be freed.
The injustices committed by Milosevic must now come to an end. It is worth repeating that we make the same requirements of the political leaders in Kosovo. The persecution of minorities can never be justified. The new political leadership in Serbia must act in such a way, and I would like to point this out, Mr President, so that the former president and dictator Milosevic, together with his partners in crime, can be brought before the international war crimes tribunal in The Hague. It is there that Milosevic belongs and not at party conferences in Belgrade.
Mr President, any objective observer of the situation in Yugoslavia is compelled to conclude that the criminals continue to move about scot-free while their victims are locked up in prison. For all our delight at the changes in Belgrade, we still have to press for the earliest possible release of these victims. This has nothing to do with an amnesty, because it stands to reason that an amnesty can only be granted to prisoners who have been justly convicted; what we are demanding is quite simply the release of unjustly convicted people. That may be linked with an amnesty, or their release may precede the amnesty. It is my view that the political prisoners, not least the many hundreds of Albanians, must be released without delay.
I also appeal to President Kostunica to find out what happened to people such as Mr Ukshin Hoti, with whose fate we have concerned ourselves on several occasions here without ever obtaining any information on his whereabouts.
So there is a need to investigate the fate of those who were abducted, whether they were murdered or whether they are still being held somewhere. All those who are being illegally detained or who are in prison for political reasons must be released without delay. That is the first step towards the establishment of the rule of law. I do have to say that this is not much to ask in return for the substantial aid which the European Union has already pledged. We expect action as soon as the elections are over.
Mr President, the situation in Yugoslavia has still not been rendered safe and stabilised. Following the hugely important step of electing Kostunica, many other important steps need to be taken in future. That also includes an unequivocal return to the rule of law, democratic values and a sound handling of the legacy of the Milosevic regime. In order to establish truly lasting peace between the different groups, it is also necessary to shed light on the fate of the prisoners who have been imprisoned by Milosevic simply on the grounds of ethnicity or political views. We either expect a clear amnesty law in the short term with specific details or, and preferably in combination with, a concrete date for the release of the political prisoners. We believe that within Kosovo too, the mentality of ethnic groups which are still fighting each other should make way for mutual respect. The way in which Kosovar-Albanians are currently harassing Serbs on Serb territory is not helping to defuse the situation on either side. What we need now are concrete steps to reach lasting peace.
Mr President, I would like to comment on two points of the joint draft resolution which, incidentally, receives my unqualified support. The request to President Kostunica to release all political prisoners from the Milosevic era, requires, as before, unrelenting diplomatic effort on the part of the European Council and Commission in Belgrade, especially since most Serb political prisoners, if not those of Albanian origin from Kosovo, have, as far as I know, now been released. An extremely harrowing detail in this respect is that many of these were taken hostage at the time the Yugoslav people' s army withdrew from Kosovo last year. I also agree with the request for help from KFOR to thwart further violence in the Presevo valley. This, evidently, is a case of imported Albanian aggression, as this part of Serbia had not experienced any acute ethnic tension in former days.
Finally, I noticed that the draft resolution does not cover the complex issue of the Kosovar Roma gypsies, unlike the draft resolution which was brought forward by the Liberal Group. The unscrupulous Milosevic regime has heavily compromised this entire population group in the eyes of the Albanian Kosovars. However, this fact does not in any way justify the dreadful reprisals on the Albanian side, such as the violent killing of four Ashani-Roma in mid-November when they returned to their burnt down homes, nor the burning alive of a fifteen-year-old Roma boy in Orahovac. Such serious crimes cast a cloud over Kosovo' s political future.
Mr President, I am pleased, as I am sure is the whole of Parliament, that there has been considerable progress in the political situation in the Federal Republic of Yugoslavia in recent months. I am sure we are all pleased about the progress throughout the region in the course of this year, beginning with the electoral change in Croatia at the beginning of the year, continuing with the change in the Federal Republic of Yugoslavia and culminating in the extremely successful conference which was quite properly held in Zagreb a few weeks ago.
So much has changed since the autumn: the new authorities in Belgrade have moved fast, for example to restore international contacts; they have moved fast to enable the Federal Republic of Yugoslavia to take its place at the United Nations and, as well, to take its place in the OSCE.
Without blowing our own trumpet, we can also say that the European Union has responded very rapidly to the new situation. Our EUR 200m emergency package has been under way for the last month, delivering huge quantities of fuel and other urgent supplies like medicines and food, to help Serbia to get through the winter.
The issue of political prisoners remains, however, as several members have pointed out, an extremely important one. The European Union has consistently raised the plight of Kosovar Albanians in prison in Serbia. I have done that myself. We have also raised the position of individuals like Flora Brovina and the very brave Serbian journalist Miroslav Filipovic.
I am pleased that there has been some progress. Brovina and Filipovic have both been freed. Indeed, I met Miroslav Filipovic when I was in Belgrade in October - we spent part of an evening together. I know that Members of this Parliament welcomed Flora Brovina to Brussels last month.
Despite this, many Kosovar Albanians remain in prison in Serbia and there remain many missing Kosovar Albanians and Serbs whom the ICRC is still attempting to trace. We have tried to display understanding for the new government as it seeks to consolidate democracy in Yugoslavia. But the issue of detainees is plainly extremely important. There has been some movement on the general issue. The Federal Government is working on a general amnesty, not just for Kosovar Albanian prisoners, but also for other political detainees. Contacts have been established. A special envoy of the Office of the United Nations High Commissioner for Human Rights, Ambassador Amneus, has been appointed and the ambassador has opened offices in Pristina and Gracanica.
I raised the issue of Kosovar Albanian prisoners with the Federal Republic of Yugoslavia authorities during my visit to Belgrade on 23 October and will continue to raise these issues with the Yugoslav Federal Republic authorities. I can assure honourable Members that it is an issue which I will take up - not least as a result of this debate - on the next visit I make to Belgrade after the elections on 23 December.
I share honourable Members' concern about the situation in the Presevo valley. We strongly condemn recent violence. The attacks are attacks on democracy: the new democracy in Serbia and the prospects of democracy in Kosovo. I welcome steps now taken by KFOR to tackle the problem and continue to urge restraint on all sides. The Community is, of course, playing its role, for example, by ensuring that the Presevo valley benefits from our assistance programmes for Serbia. We are running three schools for democracy projects in the area and we are looking to help with fuel supplies in the area as well. But, I repeat, we know how important this issue is; it is an issue that we have raised consistently in the past and we will continue to raise it with the new authorities in Belgrade with, I hope, happier consequences.
Thank you, Commissioner.
The joint debate is closed.
The vote will be taken at 5.30 p.m.
Human rights
The next item is the joint debate on the following motions for resolutions:
Chile - B5-0903/2000 by Campos and others, on behalf of the GUE/NGL Group;
B5-0911/2000 by Grossetête, on behalf of the PPE-DE Group;
B5-0915/2000 by Medina Ortega and others, on behalf of the PSE Group;
B5-0924/2000 by Lipietz, on behalf of the Verts/ALE Group;
B5-0930/2000 by Di Pietro, on behalf of the ELDR Group,
on the legal proceedings against General Pinochet and the consolidation of democracy in Chile.
Mozambique- B5-0907/2000 by Queiró, on behalf of the UEN Group;
B5-0910/2000 by Corrie and Zimmerling, on behalf of the PPE-DE Group;
B5-0916/2000 by Barón Crespo and others, on behalf of the PSE Group;
B5-0925/2000 by Rod and Maes, on behalf of the Verts/ALE Group;
B5-0931/2000 by van den Bos and Dybkjær, on behalf of the ELDR Group,
on Mozambique.
Hunger striking Turkish prisoners - B5-0904/2000 by Uca and others, on behalf of the GUE/NGL Group;
B5-0917/2000 by Sakellariou and Swoboda, on behalf of the PSE Group;
B5-0926/2000 by Cohn-Bendit, on behalf of the Verts/ALE Group;
B5-0932/2000 by Duff, on behalf of the ELDR Group,on hunger-striking Turkish prisoners.
Human Rights in Tunisia- B5-0905/2000 by Boudjenah and others, on behalf of the GUE/NGL Group;
B5-0918/2000 by Napoletano and others, on behalf of the PSE Group;
B5-0933/2000 by Malmström, on behalf of the ELDR Group;
B5-0936/2000 by Gemelli, on behalf of the PPE-DE Group;
B5-0937/2000 by Flautre and Cohn-Bendit, on behalf of the Verts/ALE Group,
on Tunisia.
Mr President, the third generation agreements between the European Union and the countries of Latin America are characterised by the existence of a democratic clause that is the basis for, and supports, all relations. This clause was agreed in the Palacio de la Moneda in March 1990, and I am well aware of this because I had the privilege of being there when President Alwyn took over, following the vote which put an end to General Pinochet' s regime.
There is no need to say that the logical consequence of this clause is the affirmation of the principle of separation of powers as an essential element of the democratic system and of the Rule of Law, and that this principle means and implies the independence of the judicial powers in their actions. However, Mr President, I think that today the best support that the European Union can give to the process of consolidation of democracy in Chile and to the civic maturity demonstrated by the citizens of the country in its transition process, is to have an ambitious agreement for political association, economic coordination and cooperation between the European Union and Chile.
In order to do this, Mr President, and I am particularly addressing the Commission, in my opinion we need to modify the current negotiation directives and overcome a blatant discrimination compared with other geographical areas, which links the conclusion of this agreement with the completion of the negotiations of the new round of the World Trade Organisation. I think, Mr President, that it is now time that we moved from words to actions and that we stopped making purely rhetorical statements.
The best way to express our solidarity and our support for the process of democratic consolidation in Chile is clearly, Mr Patten, and you were there recently chairing the negotiations, through the European Union offering our Chilean friends an ambitious cooperation agreement.
Mr President, any dictatorship leaves behind it a trail of victims, murdered people, tortured people, people who have spent years in prison and many people who have had to go into exile.
There are many Chileans, for example, who now live in Europe as a result of the dictatorship of General Pinochet, who came into power by overthrowing a democratic government, who established himself over the dead body of President Allende and who, after a long dictatorship, lost power because the Chilean people were not prepared to continue supporting him. And, on one occasion, General Pinochet decided to come to Europe and, as soon as he set foot here, the European judicial authorities set out to ensure that General Pinochet took responsibility for his actions.
The Chilean Government guaranteed that in Chile General Pinochet would have a fair trial and General Pinochet has indeed now lost his immunity and the Chilean judicial authorities are initiating proceedings against him.
Here we cannot replace the judicial authority once it has legal power over the case of General Pinochet, and we welcome the fact that the Chilean Government has also decided to allow the judicial authorities to operate.
The only thing we can do here is to support the Chilean Government at this time and, taking advantage of the presence of Commissioner Patten, to ask him, as the previous speaker, Mr Salafranca, did, for a new agreement to be sought with Chile which will help continue to strengthen democracy in that country.
I think that it is a good opportunity to strengthen our links with the Chilean Government, to enable the Chilean Government to authorise the judicial authority to bring proceedings against General Pinochet and, at the same time, to take advantage of this opportunity to give our support to the Chilean Government.
I recall that in the European Parliament mission to Argentina, former President Alfonsín said to us that sometimes democracies only remember other democracies post mortem, that is, when there is no longer democracy.
Now that we have democracy in Chile, let us help that democratic government and democratic nation.
Mr President, ladies and gentlemen, I should like to say a few words on the joint resolution, which will, of course, be passed. First, I want to express our regret at the euphemistic wording adopted. To talk of human rights violations, refusing to set words such as assassination, torture and disappearance down in black and white, is a serious matter. You all know full well that, for the victims, an official institution' s refusal to acknowledge the atrocity is, in a way, another sort of torture because it prevents them from mourning, from recovering from this period in their lives, as every post-traumatic treatment centre for the former victims of Latin American dictatorships will tell you.
Secondly, it would be unacceptable if we failed to call on the Chilean army to stop interfering in the judicial process in Chile. Some groups have argued that we should not be talking to the Chilean army. That is not correct. Unfortunately, we still need to talk to the Chilean army because the current Chilean constitution gives it the right to take part in the work of the Senate in Chile.
Mr President, before I begin, allow me to mention the attack that took place today in Spain, specifically in Catalonia, ten kilometres from my own home. Allow me to express my rejection of this attack and also to express my respect for the victim' s party colleagues and his family, and the conviction that dialogue and democrats working together is the only hope.
Going on to the subject of Chile, I would like to express the confidence, the approval and the satisfaction, on the part of the Group of the European Liberal, Democrat and Reform Party, that the resolution contains some important points, such as respect for the power of Chilean justice, for the Government, for allocating responsibility and, above all, being able to provide support from the European Union for the democratic process with real and positive agreements.
I also express the support of our Group for the amendment from the Confederal Group of the European United Left/Nordic Green Left on the non-interference of military powers in the process. And allow me to point out that it is important that we approve this joint resolution, now that Pinochet is in Chile, something that we were not able to do when Pinochet was in the United Kingdom. At the time the Liberals and Greens tried, but the members of the People' s Party and the Socialists were not in favour, in order not to affect the judicial process.
We are happy that the situation has now changed.
Mozambique
Mr President, although this Parliament is bringing southern Africa back to our agenda and particularly Mozambique, one of the poorest countries in the world, which, as we know, was devastated exactly a year ago by a huge natural disaster. As you know, Mozambique is situated in one of the hottest and most sensitive spots on the African continent, where any spark may trigger off another war with unimaginable consequences. The international community must exercise its right of democratic vigilance, not in order to interfere in the internal affairs of an independent country but as a precautionary and preventative political procedure. Therefore, this joint resolution, which is objective, clear, shows genuine concern and is not demagogic, has the earnest support of my political group; sharing an economic, social and political diagnosis in which its concerns are well-founded, it does not allow any other interpretation of its text that may divide the Mozambican people.
This Parliament agrees not to forget any factor that may jeopardise the peace and the democratic future of Mozambique. However, responsibly, it does not side with any factions seeking power or position; instead it sides with the Mozambicans and their right to a better life. With time we all learn something and, in this exercise of political common sense, Parliament forgets nothing but remembers everything, and believes that those responsible in Mozambique will read and understand the essence of this resolution, in the certainty that we remain ready and willing to help them without any paternalism of any kind. This resolution, ladies and gentlemen, is to be read, not misread, for that would be a perversion of the genuine concerns to uphold essential principles in which it is rooted. The opposite of this would be to encourage violence and threaten the peace which is contrary to the safety and democracy that the Mozambicans are entitled to win for themselves every day.
Mr President, what a dreadful day. Another assassination in Catalonia, an assassination in Mozambique, damage and injury to the democratic process. We in this group extend our profound solidarity and sympathy to the people of Mozambique as we did earlier this afternoon to the people in Spain.
It is significant that paragraphs 3 and 4 of the resolution before us read that Parliament condemns any use of violence in political disputes and calls for respect for the rule of law and calls on all the democratic forces in the country to consolidate peace and the democratic process. These are words that we should bear in our hearts. The peaceful and democratic pursuit of political ends is not just a means to an end; it is intrinsic in any worthwhile end itself. I say that in the knowledge that these are foundational beliefs for the parties of the European Free Alliance and for the Greens in this House. I have great honour in commending this motion.
Turkey
Mr President, we in the Confederal Group of the European United Left/Nordic Green Left would have liked to have approved a resolution on the human rights situation and the situation in the Turkish prisons following this debate. We regret that the other political groups were not willing to do so on this occasion.
As we all know, the serious and systematic infringements of human rights in Turkey are continuing. The situation in prisons and police stations is entirely unacceptable and includes extensive abuse and torture. In recent times a number of people have died as a result of abuse in Turkish prisons. An extensive hunger strike is currently underway in the prisons to protest against these inhuman conditions.
Turkey is infringing international conventions on human rights to which the country is a signatory. The oppression of the political left and national minorities such as Kurds is particularly intense, but other national minorities such as Assyrians are also being oppressed. Unfortunately we will be able to see a new example of this on Wednesday next week, when the Assyrian priest Yusuf Akbulut will be brought before a military court in Diyarbakir. His only crime is to have spoken the truth when he spoke about the genocide of Armenians and Assyrians in the 1920s. If he is convicted then Turkey' s regime will again have shown its contempt for human rights. So long as this situation prevails the country cannot be considered for membership negotiations with the European Union.
Mr President, before beginning my speech I would also like to join in condemning the attack that cost the life of someone elected by the people, and of an activist and councillor of the Partido Popular in Catalonia in Spain.
Having said this, I would like to talk very briefly about a delicate situation, because in this debate we can be carried away by our emotions and talk forever about the little respect that there is for human rights in Turkey.
But it is also true that the hunger strike is taking place at a time when reforms are under way in the Turkish regime, and specifically in the area of prison policy.
That said, however, I would also like to say that we should not trust the fine words and good intentions, that Turkey - as has been said here - is still giving no unequivocal signs of respect for human rights, that it has just pronounced an amnesty law that does not deserve that name, that it is still failing to respect the rights of the Kurds, that it violates international conventions, that it persecutes leftwing activists, that it tries people for the things that have been mentioned here.
Therefore, what we are kindly asking the Commission here is that there should be strict monitoring of the conditions in that country which, of course, does not deserve to be considered to be respecting human rights.
Mr President, the present crisis is founded upon the Turkish proposal to transfer prisoners from large wards to smaller prison cells. This treatment would be exactly like we see in Western Europe and, faced with the protests, the Minister Hikmet Sami Turk has postponed the transfer so that a social and political consensus upon prison reform be developed throughout Turkey. This is surely the correct approach and fully consistent with the government's expressed wish to meet the political requirements for the accession partnership with the Union. For that reason, we oppose the GUE/NGL resolution.
Mr President, every country in Europe, and France in particular, needs to respond to the distress of prisoners by considering how to reform the methods and structures which govern penitentiary administrations so as to show greater respect for the dignity of prisoners, irrespective of the seriousness of their crime.
The desire to create prison conditions which are as humane as possible, without resorting to demagogy, is broadly shared and strengthened as and where necessary by the vigilance shown by all the associations working to defend human rights. It would therefore appear to be perfectly logical to call on all countries, especially those who are candidates for membership of the European Union, to support this move.
Having said that, our debate here today was provoked by our reaction to the hunger strike currently taking place in Turkish prisons. However, I am pleased that it will not culminate in a righteous recommendation by Parliament, which is often perceived to be overly keen on preaching and which would do well, from time to time, to put its own house in order. I am pleased because I think that, when it is not a vulgar sham, a hunger strike is a suicidal undertaking which my personal beliefs forbid me from encouraging.
That is why I welcome the fact that my political group and, I think, the majority here in the House, will not be tempted to bang a drum in order to milk the current crisis for all it is worth. Naturally, I hope that the Turkish authorities will resolve this crisis quickly, but I would hate an irresponsible attitude on our part to have a domino effect and set off a series of equally distressing crises.
Mr President, Commissioner, ladies and gentlemen, may I express the solidarity of my Group with all those who are on hunger strike in Turkish prisons. Nevertheless, I wish to urge them to call off their strike, because we in the European Parliament, and the Council of Europe too, are trying to improve the situation together with the Turkish authorities; we are certainly being critical of the Turkish Government, but we are working with them to try and ensure that the new prisons improve rather than exacerbate conditions for prisoners. May I also take this occasion to say that it is, of course, not only a matter of there being too many political prisoners - the fact that a country applying for membership of the European Union has any political prisoners at all merits outright condemnation - but that we are also aware of the way in which the existing prisons and the conditions that prevail within them have led to various criminal activities emanating from Turkish prisons. Turkey has every right to prevent such activities but, at the same time, it must ensure that all prisoners in Turkish jails are treated humanely, decently and as individuals, and we are utterly uncompromising in our commitment to this principle.
Tunisia
Mr President, allow me to start by welcoming Imen Derwiche and Nourredine Ben Tisha to the public gallery; they are young Tunisian students who were tortured and imprisoned for several months.
Action is needed quickly, which is why we decided to include this item on the agenda. The very existence of the oldest human rights league in Africa and the Arab-speaking world, the Tunisian League, is under threat, despite being recognised by President Ben Ali. Judicial proceedings to have it wound up were instituted following its last congress, which appointed directors who are obviously not to the Tunisian authorities' liking. Its fate is to be decided at a hearing scheduled for 25 December, which is surprising, because this date is also a Muslim public holiday this year. As we speak, police forces have surrounded the premises of the Tunisian National Council for Liberties and even the private residences of some of its members. This police operation has already used force to prevent the National Council of the League from meeting in Bizerte and the Tunisian National Council for Liberties from meeting in Tunis. Its spokesman, Moncef Marzouki, risks being sentenced to over 10 years in prison at a hearing the day after tomorrow, on 16 December. Finally, political prisoners have been on hunger strike in prison, some of them for two months. Some, such as Béchir Habid, are in a critical condition. Their very life is in danger.
Repression is on the rise, arrests and intolerable cases of torture are increasing in number. This is no longer a question of attacks on the freedom of expression, association or assembly; now, freedom of movement, freedom of speech and the freedom to receive persons of one's choice are difficult to exercise in Tunisia. Men and women are harassed daily and their families harassed as well. One example is Mehdi Zougah, a French-Tunisian citizen, who was arrested at Tunis airport on 11 August. For four months his wife and children have been waiting for him at home in Marseilles. He will stand trial on 8 January on charges of having attended a meeting of the Tunisian opposition in France, which he denies. It is a case of the most blatant arbitrariness.
The Tunisian authorities should pay heed to the concern and outrage being expressed in this Chamber. They should listen to the representative of the UN Secretary-General for human rights who expressed her acute concern on 7 December, calling for an end to the practice of harassing defenders of human rights. The Tunisian authorities should realise once and for all that we are determined not to relax our vigilance and to continue to press for fundamental rights to be respected.
Mr President, Commissioner, ladies and gentlemen, Tunisia has undertaken, within the framework of its association agreement with the European Union, to respect human rights and democratic principles.
Following numerous violations of human rights in Tunisia, Parliament adopted a resolution on 15 June 2000. But the facts remain. Even if a few passports have been returned, even if President Ben Ali delivered a speech on the freedom of the press and improved prison conditions on the anniversary of his taking power, there has been a marked deterioration in the human rights situation in Tunisia.
The human rights league has been suspended, its premises placed under seal and its president, Moktar Trifi, has been summoned to appear in court, as you have just heard, on 25 December. The Secretary-General of the league, Khemaïs Ksila, who has already spent two years in prison, has been sentenced to a heavy fine which he cannot afford to pay and therefore risks another spell in prison. The spokesman of the Tunisian National Council for Liberties, Professor Moncef Marzouki, is due to appear in court this week, on 16 December, and risks ten years in prison. The civil association RAID ATTAC Tunisia, the leaders of which were imprisoned at the beginning of the year, has still not been authorised. The Aloes publishing house, which has been closed down several times, is prevented from publishing freely. The lawyer acting for many political prisoners, Radhia Nasraoui, cannot visit her clients in prison. When militants and those in charge of these associations decide to meet in order to celebrate the anniversary of the Universal Declaration of Human Rights, their houses are surrounded by police and anyone trying to enter is harassed in the street by men dressed in civilian clothes. These men and women are the Sakharovs, the Vaclav Havels, Abraham Serfatis and Nelson Mandelas of our times. We should be at their side because they are defending the values which we hold dear and which the Tunisian Government and authorities have promised to respect under the association agreement.
We therefore call on the Commission to ensure that the terms agreed and undertakings made under this agreement are respected. We call on it to intervene as a matter of urgency in the cases which we have cited and which give us the greatest cause for concern. Finally, we call on the Commission to re-examine the conditions under which the MEDA Democracy programme is being applied because we find it incredible that the Tunisian authorities have retained a right of control. As with the countries of the former Yugoslavia, we think that the Union should be able to provide direct support to newspapers, publishing houses and independent democratic associations.
Mr President, Commissioner, the situation in Tunisia gives real cause for considerable concern. At least 1 000 people are still imprisoned for the sake of their views. Human rights activists, trade union members, academics, journalists and students report constant harassment by the authorities. Despite the fact that Tunisia signed up to the UN convention against torture as far back as 1987, torture is becoming increasingly widespread and institutionalised in the country.
We in liberal camps are very concerned at this development. We wish to highlight three specific problems. The legal proceedings against Professor Moncef Marzouki and the lawyer, Nejib Hosni, have been mentioned here. These will now be started at the weekend and on Monday. The reasons for prosecution are very unclear. The legal proceedings must naturally be made open and just.
The second problem is actually only part of a pattern of harassment. It concerns the dissolution of Tunisia' s League for Human Rights. This organisation is the very oldest in the Maghreb region and the action has given rise to protests the world over. Ambassadors have protested on behalf of the UN. Members of the organisation are harassed and have been prevented from meeting, with disproportionate police action. Sympathisers with the movement abroad have been prevented from returning. What crimes they are guilty of is unclear and the action should be dropped.
Finally, we are greatly concerned at the condition of those prisoners who are on hunger strike. Last week one of the prisoners, Rached Jaidane, fell into a coma. His family have been given no information as to his condition. The young student Béchir Habid has been on hunger strike since 18 October. His condition is very, very serious. He needs to receive care and be released immediately.
The cooperation between the EU and Tunisia is positive. It must be maintained and developed. However, this requires Tunisia to respect agreements entered into, including those which encompass clauses on human rights. To discuss these matters I would like the Commission to take the initiative to convene an extra meeting of the council on EU-Tunisian association in order to discuss the matter of human rights as soon as possible.
Mr President, first of all I would like to express my thanks for the solidarity expressed by other colleagues due to the recent assassination by the terrorist group ETA. I can inform you that, at the beginning of this afternoon' s session, a minute' s silence was kept in his memory, and I would also like to point out that he was a councillor from the Partido Popular, who, like so many other socialist activists and many other servants of the State, can be counted amongst the people murdered by ETA..
My Group, like this Parliament, is particularly sensitive about the human rights situation in Tunisia and in the rest of the world. This concern is behind the fact that, in recent weeks, I have met twice with the chairman of the Tunisian human rights league.
I have also, Mr President, had the opportunity to visit the country - which I did not know - and during this visit, I have been able to observe that Tunisia is a country that has made considerable progress in the economic sphere and in fighting poverty, promoting the emergence of a prosperous middle class.
There have also been considerable improvements in the access and incorporation of women into political, economic and social life, and I also do not think that we should forget the element of stability and moderation that the country represents in the face of fundamentalism.
All this does not mean, of course, that this economic progress should not be followed by more progress in the political sphere and that there should not also be progress in the uncompleted reform process, particularly in terms of rights and fundamental freedoms. The reforms announced by President Ben Ali in November are precisely in the spirit and the letter of the last resolution adopted by this Parliament, and what is needed now is for them to become a reality.
For all these reasons, Mr President, as well as our irrevocable and undeniable commitment to human rights and to the Tunisian league, I would like us to also be capable, in a balanced manner, without being overly positive or negative, of considering the general situation of the country in an objective manner, and of comparing the situation with what other African countries are experiencing, and in particular, its immediate neighbours, Algeria and Libya, which are not exactly a model of respect for human rights.
Mr President, ladies and gentlemen, it is six months since the European Parliament passed a resolution calling on the Tunisian government to stop violating human rights and to work in support of fundamental freedoms, the rule of law and the development of the civil society. And still the Tunisian regime is committing one violation after another and sinking deeper and deeper into generalised police repression. I personally attended a parody of a trial on 24 November, at which the accused, who had been on hunger strike for three months and were unable to move or speak, were sentenced to 17 years in prison. I stood in front of the prison in Tunis on 9 April and watched hundreds of policemen breaking up a demonstration of solidarity organised by democrats. I witnessed powers being handed over within the human rights league a week before it was placed in official receivership.
Daily harassment and beatings of democrats are a standard occurrence. These people are hounded - such as Hamma Hammami, sentenced to 9 years in prison, or Moncef Marzouki who, as you have heard, is due to go on trial the day after tomorrow. Any meeting, any gathering, such as the national conference organised by the Tunisian National Council for Liberties on 10 December, is effectively banned due to police violence. Any free and independent expression is censored, as is illustrated by the seizure of the books of Taoufik Ben Brik.
What can we say, what can we do to meet this challenge, our challenge, the challenge of our international commitments? The vote by the House on the demanding motion before us will show that, no, we have decided not to throw in the towel. The call for a meeting of the Association Council on the human rights situation in Tunisia should be followed by real action...
(The President cut the speaker off)
Mr President, ladies and gentlemen, let us not get carried away, please. This is the second time that Tunisia has stood in the dock before this House and one might well wonder what is behind this tenacity, especially as there appears, in the final analysis, to be almost no justification for it.
Of course, the democratic process is far from complete in Tunisia, just as it is in a great many countries in the world, just as it was far from complete a century ago in our own countries if it comes to that, and we would never have brooked constant intervention by third parties.
And yet, here is a country which can lay claim to many spectacular successes during its development - which is perhaps the first human right. Growth here hit 6% in 1998 and the benefits of it were spread fairly since poverty levels, as defined by the UNO, are running at less than 10%. Not every rich country can say as much. 80% of Tunisians are homeowners, a third of the budget goes on social payments and another third goes on education. Plus, Tunisia is the first country in the Arab League to have abolished bigamy.
This is the country which we keep on attacking for reasons which sometimes border on the ridiculous - and, Mrs Flautre, our attacks even include Mr Ben Brik, who should be considered as one of our main partners.
One cannot help but see all this as some sort of strange put-up job and I should like to say to Tunisia that, even if Europe appears to be turning its back on it, France shall continue to treat it as one of its main partners.
(The President cut the speaker off)
Mr President, let me respond briefly to the four important debates which we have just held on human rights issues. First on Chile. The Commission would like to thank the European Parliament for the initiative taken in proposing various draft resolutions on the Pinochet case and the consolidation of democracy in Chile. I hope that in this case the Chilean justice system will continue to demonstrate independence and effectiveness. The Government of Chile has very wisely refrained from intervening in the independence of the judiciary.
The Commission is, and always has been, fully committed to respect for democratic principles and fundamental human rights and that is why the Commission has lent substantial and tangible support to the process of transition to democracy in Chile. Budget line B7-703 - democratisation process in Latin America - was created in 1990 in order to support the transition processes in Chile and also in Central America, and was later extended to all of Latin America. Our experience in Chile in the field of democracy and human rights has therefore been crucial for later projects in other countries.
As the House knows, the European Union is in the process of negotiating an agreement establishing a political and economic association with Chile. I went to Santiago myself a few weeks ago just before the third round of negotiations with Chile. We had a large team of officials there. The negotiations went extremely well and I am delighted that we are picking up momentum in those negotiations, which I hope will have the conclusion which the honourable Member referred to. This agreement will, as he said, encompass the areas of political dialogue as well as trade and cooperation. In accordance with our negotiating mandate, we will insist that the agreement contains a democracy clause which will define respect for democratic principles and fundamental human rights. We will also ask for the principle of the rule of law to be the basis of the agreement.
I can already say that the Chilean Government seems in full agreement with this approach to our negotiations. Both the President and I spoke at the same conference in Chile and, I am pleased to say, made remarkably similar speeches on what should be the main focus of our efforts in following up the Rio Summit before the summit in Madrid which will take stock of the progress that has been made in our important relationship with the countries of Latin America.
On Mozambique, a country which I visited a number of times when I was a development minister, the Commission is aware that Mozambique is at a crucial stage in the consolidation of its democracy. The tragic events of last month took by surprise not only the international community but also most of Mozambican society. The Commission has taken a number of initiatives calling for dialogue and conciliation. These included the discussions with President Chissano on his 16 November visits to President Prodi and Commissioner Nielson followed in Gabarone at the European Union SADC meeting with conversations with the Minister of Foreign Affairs. Public declarations were made after these events deploring the use of violence and supporting measures to bring to justice those found to be responsible for it. We understand that the European Union heads of mission have been following the political situation in the country closely. They met the Minister of Foreign Affairs on 8 December and we have been in contact with the presidency both in Europe and in Mozambique to gauge the appropriate level of European Union political initiative.
Although I would not want to downplay it, the situation, despite being serious, does not appear to be out of control and there is some concern that outside interference could harm the chances of the two sides reaching some form of negotiated settlement. On the other hand, it is important that we insist that the results of the inquiries on all the deaths should be made public and the responsibilities made clear. We will, over the coming weeks, have to take account of the results of the dialogue between the two political leaders, or of the absence of such a dialogue. Obviously, we hope that the political leaders can meet and find a way out of the current impasse and we will be ready to support any useful forum for mediation in order to prevent future conflict.
Several honourable Members referred to the situation of prisoners in Turkey. The Commission shares the concern expressed about the situation of those Turkish prisoners who are currently on hunger strike. The health situation of some of these prisoners is extremely alarming. The Commission urges the Turkish authorities to do their utmost to put an end to this worrying situation. We welcome the recent decision by the Turkish Minister of Justice to postpone the transfer of prisoners to F-type prisons, which were well described by the honourable Member, for an indefinite period of time and his wish to reach what I understand is called a "social compromise" on this question. The opposition to F-type prisons is one of the motivations of the prisoners currently on hunger strike. The Commission finally recalls that the improvement of detention conditions in Turkish prisons is addressed in the accession partnership for Turkey which was adopted by the Commission on 8 November and it is a condition therefore for accession.
In the accession partnership document, the adjustment of the detention conditions to bring them into line with the UN standard minimum rules for the treatment of prisoners and other international norms is considered as a medium-term priority.
Finally, honourable Members gave me the opportunity to present last June the Commission's position on relations with Tunisia during the plenary session. I was able to explain the reasons why the Commission considers it appropriate at this stage to make use of the positive instruments available under the Euro-Mediterranean partnership, namely political dialogue and Community finance, in dealing with human rights in Tunisia. Since then there have been a number of developments, some good and some undoubtedly bad. Responsibility for prisons has been transferred to the Justice Ministry, certain political prisoners have been pardoned and the congress of the Tunisian Human Rights League passed off without incident. On the other hand, we have been informed of allegations of hunger strikes by political prisoners, the legality of elections to the new governing board of the Tunisian Human Rights League has been contested and action has been taken - as was mentioned during our debate - against Professor Marzouki and others.
As to what we can do, I remain convinced, as I said last June, that we should use properly our positive partnership instruments to support all those working to improve human rights in Tunisia, and the honourable Member made an important point on this subject. Our heads of mission in Tunis are following the current court case closely and stepping up contacts with the Tunisian authorities on these cases. We are intensifying political dialogue with the country.
On the financial front, and this responds directly to the important point made by the honourable Member and it is an area where we have some experience in other countries, Commission representatives in Tunis are stepping up their efforts to launch very soon two programmes: one in support of journalists and the other in support of non-governmental organisations.
Lastly, I would like to mention the crucial role played by Parliament, which has contributed to raising awareness and intensifying dialogue in these issues through parliamentary visits and through public debates like this one. I hope this leads to an increasing convergence of positions on human rights with our Tunisian partners. Whatever the economic progress made, whatever the social progress in Tunisia, I know that Parliament will return to its concerns on these subjects as long as it has reason to express them.
Côte d' Ivoire
The next item is the joint debate on the following motions for resolutions.
B5-0906/2000 by Sylla and others, on behalf of the GUE/NGL Group;
B5-0912/2000 by Van Hecke, on behalf of the PPE-DE Group;
B5-0919/2000 by Martínez Martínez and others, on behalf of the PSE Group;
B5-0927/2000 by Maes and Isler-Béguin, on behalf of the Verts/ALE Group;
B5-0934/2000 by van den Bos and Dybkjaer, on behalf of the ELDR Group,
on Côte d'Ivoire.
Mr President, Commissioner, ladies and gentlemen, Côte d'Ivoire has got itself into a vicious circle and the situation is going from bad to worse. By playing with the concept of Ivorian identity in order to exclude Mr Ouattara from the political scene, the powers that be are paving the way for ethnic conflict. It is not just Mr Ouattara; rather all the people in the north, all the Muslims and anyone with a name which sounds vaguely foreign are subject to persecution and violence.
The dozens of deaths over recent days make me fear the worse. If this policy continues, there will be a bloodbath, just like the bloodbaths we have seen in other countries. Laurent Gbagbo needs to introduce a real policy of national reconciliation by ending the discussion on Ivorian identity, revising the racist constitution and holding democratic elections open to all candidates; otherwise the risk of secession and civil war can only grow. How can a legislative election in which only 34% of the population voted and which millions boycotted claim a legitimate result?
We were delighted, Commissioner, at the departure of General Guei. If we wish to safeguard our credibility, we must be firm with Laurent Gbagbo in refusing to sanction this dangerous, uncontrollable slide off course. It is no coincidence that the OAU and numerous African Heads of State have condemned the concept of Ivorian identity outright. They know full well that an ethnic or separatist conflict in Côte d'Ivoire could throw the entire region into a state of unrest. Mr President, Commissioner, we must not stand by and watch.
Mr President, as the honourable member, Mr Sylla, has just said, it was with relief that we welcomed Côte d'Ivoire's first steps on the path back to the rule of law with the recent presidential election and the failed attempt to keep General Guei in power.
This hope was matched by the tremendous concern with which we have followed the recent events which have again plunged this beautiful country into bloodshed, with the threat of an ethnic and religious divide between the north and the south.
We cannot but condemn this step backwards and call on the present leaders to allay fears before the violence and vengeance spiral out of control and cause the sort of devastation provoked by similar forms of discrimination at other points on the planet, including within the very heart of Europe, at the end of this century.
The purpose of the European Union is to extend the area of peace and stability which its founding members set up on either side of the Rhine fifty years ago to the entire Union. This has only been possible through reconciliation and by respecting the identity of each of the communities which were once antagonists. What was once a dream has become reality.
This is the challenge which now faces those in power in Côte d'Ivoire. Let us hope that they will have the courage to take it up and we shall spare no effort in helping them do so.
Mr President, for months the news from Côte d' Ivoire has been causing justified alarm within European public opinion and the corresponding concern in our Parliament.
That turbulent situation surprised many because it was taking place in a calm and relatively prosperous country, with institutions that functioned reasonably well and with a society living in a satisfactory degree of harmony.
The traumatic events that have occurred there are a clear demonstration of the process of degradation that the whole of the African continent is experiencing. In Côte d' Ivoire the degradation has been dramatic in terms of the economy. The collapse of cocoa prices, the crushing weight of foreign debt and the increase in fuel prices, among other factors, have led to an internal situation of growing tension, a notable decline in the social climate and an increase in unemployment and poverty. Xenophobia found a good breeding ground in that environment with political forces prepared to use it for their own ends, focused around the concept of ivoirité, and making immigrants that had been established for decades the object of their hateful hostility.
It was in this context that the military took power, which, as ever, only helped to aggravate the situation. Violence became widespread, particularly towards the immigrant population or towards natives of the north or neighbouring countries.
The political process put together to recover democratic legitimacy did not fulfil the hopes that some had placed in its procedures. After a more than dubious presidential election, the European Parliament was determined to call for the legislative elections of 10 December to be free, fair and pluralist. We must now recognise that our demands have not been complied with. The most serious thing is that, in 32 constituencies, elections did not even take place, which makes the crisis of legitimacy even more obvious.
We therefore need to create the political conditions to put an end to exclusion, to facilitate the participation of the RDR and other political forces in the democratic process and to ensure, at least, in these circumstances, while awaiting the elections in January, that a path can be opened up towards democratic normality. The problem is not to hold general elections at any cost. In order for the elections to really unblock the current situation, we first need to create the conditions for those elections to be held in a climate of civil peace and reconciliation. The conditions for this are: that no one should feel excluded, that the Supreme Court established by the military powers should disappear, and that the Head of State should be unequivocally involved in the process of restoring democracy and that the opinions of the Committee for national reconciliation should be heard.
Mr President, as Mr Justice Stevens remarked only yesterday, it is not a good thing for the rule of law or democracy if judges intervene in the judicial process and rule out of account the votes for one side or another. That is exactly what has happened also in the Côte d'Ivoire, and in an even grosser way, as I understand it. We have seen an extremely unfair intervention in, and disruption of, a proper electoral process there. We in this Parliament must stand up for the rights of the people of Côte d'Ivoire - and everywhere else - to a fair and properly organised democratic system with a non-partisan judiciary.
We are aware that in this case the European Union has some purchase through Article 96 of the Cotonou Partnership Agreement. We are, with this motion, urging the Commission to use that leverage, and we hope they will.
Mr President, we cannot subscribe to this condemnation of the xenophobic and ethnic racist policy of the Côte d' Ivoire administration without, at the same time, condemning the unspeakable policy of the French government authorities, which not only support the Ivorian president and his policies but which are also making diplomatic overtures to various governments on his behalf.
This attitude is descended directly from France' s imperialist policy. Its leaders, whatever their political hue, have supported in turn the dictatorship of Houphouët-Boigny, the authoritarian and corrupt Bédié regime, the leader of the putsch, General Guei, and today Gbagbo, a would-be Socialist but in fact an out-and-out xenophobe. The French state could not care less what Ivorian leaders impose on their own people, provided that they faithfully serve the interests of the major French companies in Côte d' Ivoire which, both during and after colonialism, have always made huge profits by plundering the country and exploiting its working classes.
Mr President, I am delighted at this opportunity to discuss Africa, something we do far too rarely. So for once, for pity's sake, let us refrain from highlighting, or even exaggerating, the rivalries which exist within young, vulnerable African nations.
The democratic process in Côte d'Ivoire is well under way. The leader of the coup d'état in December 1999 has been beaten in general elections - a remarkable feat which would have been unheard of twenty years ago - by a candidate who may rightly call himself the legitimate president of the Republic of Côte d'Ivoire.
We should therefore regard those who contest the legitimacy of President Gbagbo as subversive elements and the Ivorian government is entitled to take this into account. Mr Ouattara is not Ivorian and it is perfectly normal, as it would be in each of our own countries, for Côte d'Ivoire to refuse to allow people who are not Ivorian citizens to hold office. The concept of Ivorian nationality would appear to me to be perfectly well founded.
I would add that the third countries taking advantage of this situation to destabilise Côte d'Ivoire - presumably because they cannot control it - will not prevent democracy from making headway in Africa, especially in French-speaking Africa and Côte d'Ivoire, as it did in Senegal at the beginning of the year. It is to France's credit that it is supporting its partners and allies in this healthy development.
This is an important debate. I want to make it clear that the Commission shares Parliament's view that the process of transition from military coup to elected government in Côte d'Ivoire has fallen, to put it mildly, far short of the sort of democratic standards that we want to see.
The Commission deeply regrets that the presidential elections, which were already lacking in credibility following the declaration of ineligibility of some of the major candidates, were not at least partially compensated for by more open legislative elections which could have allowed all the population to express their democratic vote. This was certainly what the European Union had hoped for. After all, we had put out a statement on 28 October which calls on Mr Laurent Gbagbo "to bring about the opening up of democracy for which the citizens of Côte d'Ivoire are clamouring".
The Commission is also very concerned by the recent violence. We are very concerned about the massacres which took place around the time of both elections, in October and at the beginning of December. We believe that there can be no national reconciliation until the responsibility for these acts is clearly established.
The Ivorian authorities have promised to launch legal inquiries into October's events and an international investigation committee has also been constituted. In our view the same approach should be adopted to the recent violence and the inquiries should be pursued without delay.
In view of the current situation the Commission intends to propose the opening of consultations on the basis of Article 96 of the Cotonou Agreement. So I hope that will satisfy Mr MacCormick, although I thought that the shades of Mr Justice Brandeis and Mr Justice Frankfurter would have been slightly disturbed by the comparison between the Supreme Court and the judicial bench of Côte d'Ivoire.
The purpose of these consultations will be to assess the situation in detail with our ACP partners, including Côte d'Ivoire. We will be aiming for an outcome which works to include all parties in the political system and reconciles the various sectors of the population, north and south, Muslim and Christian.
These consultations will include a reassessment of the terms of European Union cooperation with Côte d'Ivoire. For the time being cooperation has been confined to direct support of the population and to civil society, especially through non-governmental organisations and by means of humanitarian aid. EUR 300 000 was allocated in the wake of the events of last October. We believe that this should be sufficient to cover medical needs related to the violence at the beginning of December.
I hope that makes clear our concern about the situation. I want to assure Parliament once again that we will keep it fully involved with the outcome and the progress of the discussions on Article 96 of the Cotonou Agreement.
Thank you, Commissioner. You have covered many subjects this afternoon. We are extremely grateful to you.
During the debate on the British submarine in Gibraltar you indicated that the Gibraltar Public Safety scheme document would be made available to colleagues of the House. Some half-a-dozen copies are now available from the President.
The joint debate is closed.
The vote will be taken in a few minutes.
Mr President, Commissioner, please accept my apologies for the attitude that I have shown during the debate.
As for the slanderous allusions directed at me, I have to say that it is not my normal attitude and that at no time did I wish to alter the normal conduct of the debate.
Thank you, Mr Bautista Ojeda.
The debate on topical and urgent subjects of major importance is closed.
We shall now proceed to the vote.
Relating to the motions for resolutions on the Turkish prisoners
Mr President, I would like some clarification. We were completely in favour of passing a joint resolution at the close of this debate on Turkey. But, according to my information, all the other groups have withdrawn their motions. If that is the case, maintaining a single motion would be a mere formality, in which case I withdraw our group' s motion for a resolution.
Please be so kind as to confirm that the other groups have indeed withdrawn their motions.
Mr Wurtz, I too should like to be as sure as you would like to be, but, in the absence of any written document, I can only be sure they have been withdrawn if each of the political groups formally declares whether or not it is withdrawing its resolution.
Mr President, I wish to follow the example of Mr Wurtz and formally withdraw our motion for a resolution as well.
Mr President, on behalf of the Greens, we also withdraw our motion for a resolution.
Mr President, formally, and not in writing, I withdraw the resolution.
In that case, ladies and gentlemen, it is confirmed that the draft resolutions mentioned by Mr Wurtz have been withdrawn, and therefore this vote lapses.
VOTE (continuation)
Mr President, I wonder if Commissioner Patten can explain to me how the Commission is going to help repair a submarine, which is what we really just voted on.
As the honourable Member knows, I have already addressed the Parliament twice this afternoon on this issue, but what I discussed was the Commission's competence, not its omni-competence.
Thank you, Commissioner Patten.
EXPLANATION OF VOTE - Langen report (A5-0371/2000)
The Danish Social Democrats have today voted in favour of the report by Werner Langen on the global shipbuilding industry. We have done so because we believe that it is important that fair competition be established within the global shipbuilding industry, and that the way in which countries such as South Korea subsidise their shipyards is contributing to the destruction of shipbuilding around the world. Unfair competition could help destroy good shipbuilding environments and lead to the loss of know-how and jobs; in the long term it could result in a monopoly situation, which would not be beneficial to world trade.
However, we cannot support the specific proposal to extend the scheme of operating subsidies for up to 2 years. We do not fundamentally believe that the problems of the shipbuilding industry can be solved by continuing to compete on the basis of the size of the public purse. However, our lack of support for the extension of the operating subsidies for up to 2 years is politically dependent on there also being fair competition internally within the EU. It is therefore important that the Commission monitors decisions very closely and intervenes if there are still cases of illegal state subsidies to shipyards internally within the EU.
(The sitting was closed at 6.10 p.m.)